Exhibit 10.1

 

REPLACEMENT FACILITY AMENDMENT

 

REPLACEMENT FACILITY AMENDMENT, dated as of July 13, 2015 (this “Amendment”), to
the Credit Agreement (as defined below), among WOLVERINE WORLD WIDE, INC., a
Delaware corporation (the “Parent Borrower”), the lenders from time to time
parties hereto, J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC and MUFG
UNION BANK, N.A., as lead arrangers, WELLS FARGO BANK, NATIONAL ASSOCIATION and
MUFG UNION BANK, N.A., as co-syndication agents, and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of July 31, 2012, as amended
and restated as of October 10, 2013, among the Parent Borrower, the several
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent, and the other parties party thereto (the “Credit
Agreement”), the Lenders have agreed to make, and have made, certain loans and
other extensions of credit to the Parent Borrower;

 

WHEREAS, the Parent Borrower has requested that (i) all of the outstanding Term
Loans (the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) be refinanced and/or replaced with a
new term facility (the “Amended Term Loan Facility”) in accordance with
Section 10.1 of the Credit Agreement by obtaining New Term Loan Commitments (as
defined in Section 2 of this Amendment) and (ii) the Credit Agreement be amended
in the form attached hereto as Exhibit A (the “Amended Credit Agreement”), which
amendments shall (among other things)  permit the outstanding Revolving
Commitments (the “Existing Revolving Commitments”; and the loans outstanding
thereunder immediately prior to the Effective Date (as defined below), the
“Existing Revolving Loans”) to be replaced with new revolving commitments (the
“New Revolving Commitments”; and the loans thereunder, the “New Revolving
Loans”) and the Existing Revolving Loans to be refinanced with New Revolving
Loans;

 

WHEREAS, Section 10.1 and, if applicable, Section 2.23 of the Credit Agreement
permit the Parent Borrower to amend the Credit Agreement, with the written
consent of the Administrative Agent, the Parent Borrower and the Lenders
providing Replacement Term Loans, to refinance the Existing Term Loans with the
proceeds of the Amended Term Loan Facility;

 

WHEREAS, Section 10.1 and, if applicable, Section 2.23 of the Credit Agreement
permit the Parent Borrower to amend the Credit Agreement, with the written
consent of the Administrative Agent, the Parent Borrower and the Lenders
providing a Replacement Revolving Facility, to replace the Existing Revolving
Commitments and refinance the Existing Revolving Loans with New Revolving
Commitments and New Revolving Loans;

 

WHEREAS, upon the occurrence of the Effective Date, the new term loans under the
Amended Term Loan Facility (such new loans comprising the Continued Term Loans
and the Additional Term Loans (each as defined below), collectively, the “New
Term Loans”) will replace and refinance the Existing Term Loans;

 

--------------------------------------------------------------------------------


 

WHEREAS, upon the occurrence of the Effective Date, the New Revolving
Commitments and the New Revolving Loans will replace and refinance the Existing
Revolving Commitments and the Existing Revolving Loans;

 

WHEREAS, upon the occurrence of the Effective Date, the Credit Agreement will be
deemed amended in the form of the Amended Credit Agreement, including to permit
the amount of New Term Loans thereunder to be $450,000,000 and the amount of New
Revolving Commitments and New Revolving Loans thereunder to be $500,000,000
following the replacement and refinancing of the Existing Term Loans, Existing
Revolving Commitments and Existing Revolving Loans;

 

WHEREAS, each Existing Term Lender that executes and delivers a signature
page to this Amendment (a “Lender Addendum”) and in connection therewith agrees
(x) to continue all of its Existing Term Loans as New Term Loans (such continued
Term Loans, the “Continued Term Loans” and such Lenders, collectively, the
“Continuing Term Lenders”) and (y) to the terms of the Amended Credit Agreement
will thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement and (ii) agree to continue all of its Existing Term Loans outstanding
on the Effective Date as New Term Loans in a principal amount equal to the
aggregate principal amount of such Existing Term Loans so continued (or such
lesser amount as notified to such Lender by J.P. Morgan Securities LLC (the
“Lead Arranger”) prior to the Effective Date);

 

WHEREAS, each Existing Revolving Lender that executes and delivers a Lender
Addendum and in connection therewith agrees (x) to continue all of its Existing
Revolving Commitments as New Revolving Commitments (such continued commitments,
the “Continued Revolving Commitments”; and such Lenders, the “Continuing
Revolving Lenders”; and the Continuing Revolving Lenders together with the
Continuing Term Lenders, the “Continuing Lenders”) and (y) to the terms of the
Amended Credit Agreement will thereby (i) agree to the terms of this Amendment
and the Amended Credit Agreement, (ii) agree to continue all of its Existing
Revolving Commitments in a principal amount equal to the aggregate amount of
such Existing Revolving Commitments so continued (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date) and
(iii) agree to make New Revolving Loans from time to time;

 

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith (x) to fund its New Term Loans (such
New Term Loans, the “Additional Term Loans”, and the Lenders of such Additional
Term Loans, collectively, the “Additional Term Lenders”) and (y) to the terms of
the Amended Credit Agreement will thereby (i) agree to the terms of this
Amendment and the Amended Credit Agreement and (ii) commit to make Additional
Term Loans to the Parent Borrower on the Effective Date as New Term Loans in a
principal amount (not in excess of any such commitment) as is determined by the
Lead Arranger and notified to such Additional Term Lender prior to the Effective
Date;

 

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Revolving Lender in its capacity as such) that executes and delivers a Lender

 

--------------------------------------------------------------------------------


 

Addendum and agrees in connection therewith (x) to make New Revolving
Commitments (such New Revolving Commitments, the “Additional Revolving
Commitments”, and the loans thereunder, the “Additional Revolving Loans”, and
the Lenders of such Additional Revolving Commitments and Additional Revolving
Loans, the “Additional Revolving Lenders”, and the Additional Revolving Lenders
together with the Additional Term Lenders, the “Additional Lenders”) to the
terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement, (ii) commit to make Additional
Revolving Commitments to the Parent Borrower on the Effective Date as New
Revolving Commitments in an amount as is determined by the Lead Arranger and
notified to such Additional Term Lender prior to the Effective Date and
(iii) agree to make Additional Revolving Loans from time to time;

 

WHEREAS, upon the occurrence of the Effective Date, (i) the proceeds of the
Additional Term Loans will be used by the Parent Borrower to repay in full the
outstanding principal amount of the Existing Term Loans that are not continued
as New Term Loans by Continuing Term Lenders and (ii) the proceeds of the New
Revolving Loans will be used by the Parent Borrower to repay in full the
outstanding principal amount of the Existing Revolving Loans;

 

WHEREAS, the Continuing Lenders and the Additional Lenders (collectively, the
“New Lenders”) are severally willing to (i) in the case of Continuing Term
Lenders and Additional Term Lenders, continue their Existing Term Loans as New
Term Loans and/or to make New Term Loans, as the case may be, (ii) in the case
of Continuing Revolving Lenders and Additional Revolving Lenders, (A) continue
their Existing Revolving Commitments as New Revolving Commitments and/or make
New Revolving Commitments, as the case may be, and make New Revolving Loans from
time to time, (iii) agree that the amount of New Revolving Commitments under the
Amended Credit Agreement is $500,000,000, (iv) agree to the terms of this
Amendment and the Amended Credit Agreement and (v) direct the Administrative
Agent to enter into an amendment and restatement of the Guarantee and Collateral
Agreement as contemplated by Section 6 of this Amendment;

 

WHEREAS, the Parent Borrower, the Administrative Agent and the New Lenders are
willing to agree to this Amendment and the Amended Credit Agreement on the terms
set forth herein; and

 

WHEREAS, the other parties party hereto are willing to agree to the Amended
Credit Agreement on the terms set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            New Term Loans and New Revolving
Commitments.

 

(a)         Subject to the terms and conditions set forth herein (i) each
Continuing Term Lender agrees to continue all (or such lesser amount as notified
to such Lender by the Lead Arranger prior to the Effective Date) of its Existing
Term Loans as a New Term Loan on the date requested by the Parent Borrower to be
the Effective Date in a principal amount equal to such Continuing Term Lender’s
New Term Loan Commitment (as defined below), (ii) each Additional Term Lender
agrees to make a New Term Loan on such date to the Parent Borrower in a
principal amount equal to such Additional Term Lender’s New Term Loan Commitment
and (iii) each Continuing Term Lender and Additional Term Lender agrees to this
Amendment and the terms of the Amended Credit Agreement (including, following
the replacement and refinancing of the Existing Term Loans, that the amount of
New Revolving Commitments is $500,000,000).

 

(b)         Subject to the terms and conditions set forth herein (i) each
Continuing Revolving Lender agrees to continue all (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date) of its
Existing Revolving Commitments as New Revolving Commitments on the date
requested by the Parent Borrower to be the Effective Date in a principal amount
equal to such Continuing Revolving Lender’s New Revolving Commitment (as defined
below), (ii) each Additional Revolving Lender agrees to provide New Revolving
Commitments on and after such date to the Parent Borrower in a principal amount
equal to such Additional Revolving Lender’s New Revolving Commitment and
(iii) each Continuing Revolving Lender and Additional Revolving Lender agrees to
this Amendment and the terms of the Amended Credit Agreement (including,
following the replacement and refinancing of the Existing Revolving Commitments
and Existing Revolving Loans, that the amount of New Revolving Commitments is
$500,000,000).

 

(c)          For purposes hereof, a Person shall become a party to the Amended
Credit Agreement and an Additional Term Lender and/or an Additional Revolving
Lender, as the case may be, as of the Effective Date by executing and delivering
to the Administrative Agent, on or prior to the Effective Date, a Lender
Addendum in its capacity as an Additional Term Lender and/or an Additional
Revolving Lender, as the case may be.  The Parent Borrower shall give notice to
the Administrative Agent of the proposed Effective Date not later than one
Business Day prior thereto, and the Administrative Agent shall notify each New
Lender thereof.  For the avoidance of doubt, (x) the Existing Term Loans of a
Continuing Term Lender must be continued in whole and may not be continued in
part unless approved by the Lead Arranger and (y) the Existing Revolving
Commitments of a Continuing Revolving Lender must be continued in whole and may
not be continued in part unless approved by the Lead Arranger.

 

(d)         Each Additional Term Lender will make its New Term Loan on the
Effective Date by making available to the Administrative Agent, in the manner
contemplated by Section 2.2 of the Amended Credit Agreement, an amount equal to
its New Term Loan Commitment.  The “New Term Loan Commitment” of (i) any
Continuing Term Lender will be the amount of its Existing Term Loans as set
forth in the Register as of the Effective Date (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date), which
shall be continued as an equal principal amount of New Term Loans, and (ii) any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Effective Date.  The commitments of the
Additional Term Lenders and the continuation undertakings of the

 

--------------------------------------------------------------------------------


 

Continuing Term Lenders are several, and no such Lender will be responsible for
any other such Lender’s failure to make or acquire by continuation its New Term
Loan.

 

(e)          The New Revolving Commitments of each Continuing Revolving Lender
and each Additional Revolving Lender will be available to the Parent Borrower on
the Effective Date. The “New Revolving Commitment” of (i) any Continuing
Revolving Lender will be the amount of its Existing Revolving Commitment as set
forth in the Register as of the Effective Date (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date), which
shall be continued as an equal amount of New Revolving Commitments and (ii) any
Additional Revolving Lender will be such amount (not exceeding any commitment
offered by such Additional Revolving Lender) allocated to it by the Lead
Arranger and notified to it on or prior to the Effective Date.  The Commitments
of the Continuing Revolving Lenders and Additional Revolving Lenders are
several, and (subject to Section 2.24 of the Amended Credit Agreement) no such
Lender will be responsible for any other such Lender’s failure to make or
acquire its New Revolving Loans.

 

(f)           The obligation of each New Lender to make, provide or acquire by
continuation New Term Loans or New Revolving Commitments, as the case may be, on
the Effective Date is subject to the satisfaction of the conditions set forth in
Section 3 of this Amendment.

 

(g)          On and after the Effective Date, each reference in the Amended
Credit Agreement to (i) “Term Loans” shall be deemed a reference to the New Term
Loans contemplated hereby, (ii) “Revolving Commitments” shall be deemed a
reference to the New Revolving Commitments contemplated hereby and
(iii) “Revolving Loans” shall be deemed a reference to New Revolving Loans,
except in each case as the context may otherwise require.  Notwithstanding the
foregoing, the provisions of the Credit Agreement with respect to
indemnification, reimbursement of costs and expenses, increased costs and break
funding payments shall continue in full force and effect with respect to, and
for the benefit of, each Existing Term Lender in respect of such Lender’s
Existing Term Loans and each Existing Revolving Lender in respect of such
Lender’s Existing Revolving Commitments and Existing Revolving Loans.

 

(h)         On the Effective Date, all Existing Revolving Loans shall be deemed
repaid and reborrowed as New Revolving Loans in accordance with
Section 2.5(c) of the Amended Credit Agreement.

 

(i)             The continuation of Continued Term Loans may be implemented
pursuant to other procedures specified by the Lead Arranger, including by
repayment of Continued Term Loans of a Continuing Term Lender followed by a
subsequent assignment to it of New Term Loans in the same amount.

 

(j)            For the avoidance of doubt, the Lenders hereby acknowledge and
agree that, at the sole option of the Lead Arranger, any Lender with Existing
Term Loans that are not continued as Continued Term Loans as contemplated hereby
(“Non-Continued Term Loans”) shall, automatically upon receipt of the amount
necessary to purchase such Lender’s Non-Continued Term Loans, at par, and with
all accrued interest thereon, be deemed to have assigned

 

--------------------------------------------------------------------------------


 

such Non-Continued Term Loans pursuant to a form of Assignment and Assumption
and, accordingly, no other action by the Lenders, the Administrative Agent or
the Loan Parties shall be required in connection therewith.

 

SECTION 3.                            Effective Date.  This Amendment (subject
to Section 4), and the obligation of each Additional Term Lender to make or
acquire by continuation New Term Loans and the obligation of each Additional
Revolving Lender to provide New Revolving Commitments and make New Revolving
Loans, shall become effective as of the date (the “Effective Date”) on which the
conditions set forth in Section 5.4 of the Amended Credit Agreement have been
satisfied.

 

SECTION 4.                            Representations and Warranties.  The
Parent Borrower represents and warrants to each of the Lenders and the
Administrative Agent that, as of the Effective Date, (a) entry into this
Amendment is within the Parent Borrower’s corporate powers, (b) this Amendment
has been duly authorized by all necessary corporate, stockholder and shareholder
action of the Parent Borrower and (c) assuming due execution and delivery by all
parties other than the Parent Borrower, the Credit Agreement, as amended by this
Amendment, constitutes a legal, valid and binding obligation of the Parent
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 5.                            Amendment to Credit Agreement.  Effective
as of the Effective Date: (a) the Credit Agreement is hereby amended and
restated in its entirety in the form of the Amended Credit Agreement set forth
as Exhibit A hereto, (b) the Schedules to the Credit Agreement are amended and
restated in their entirety in the form appended to the Amended Credit Agreement
and (c) Exhibits B-1, B-2 and B-3 hereto are added to the Credit Agreement as
Exhibits J-1, J-2 and K, respectively, to the Credit Agreement.

 

Except as set forth above, all exhibits to the Credit Agreement, in the forms
thereof immediately prior to the Effective Date, will continue to be exhibits to
the Amended Credit Agreement.

 

SECTION 6.                            Amendment to Guarantee and Collateral
Agreement. The New Lenders hereby authorize the Administrative Agent to enter
into an amended and restated Guarantee and Collateral Agreement substantially in
the form of Exhibit C hereto.

 

SECTION 7.                            Effect of Amendment.

 

7.1.    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. The Parent
Borrower and each Subsidiary Guarantor acknowledges and agrees that all of the
Liens and security interests created

 

--------------------------------------------------------------------------------


 

and arising under any Loan Document remain in full force and effect and continue
to secure its Obligations (as such term is defined after giving effect to this
Amendment and the amendment and restatement of the Guarantee and Collateral
Agreement), unimpaired, uninterrupted and undischarged, regardless of the
effectiveness of this Amendment. Nothing herein shall be deemed to entitle the
Parent Borrower to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. Nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.

 

7.2.    On and after the Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
and each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby.  This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).

 

7.3.                            Except as expressly provided herein or in the
Amended Credit Agreement, the Amended Term Loan Facility, the New Revolving
Commitments and New Revolving Loans shall be subject to the terms and provisions
of the Amended Credit Agreement and the other Loan Documents.

 

SECTION 8.                            General.

 

8.1.    GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.2.    Costs and Expenses.  The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

 

8.3.    Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

8.4.          Amendments.  This Amendment may be amended, modified or
supplemented only by a writing signed by the Required Lenders (as defined in the
Amended Credit Agreement) and the Parent Borrower; provided that any amendment
or modification that would require the consent of all Lenders or all affected
Lenders if made under the Amended Credit Agreement shall require the consent of
all Lenders (as defined in the Amended Credit Agreement) or all affected Lenders
(as defined in the Amended Credit Agreement), as applicable.

 

--------------------------------------------------------------------------------


 

8.5.    Headings.  The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

WOLVERINE WORLD WIDE, INC., as Parent Borrower

 

 

 

 

 

By:

/s/ Michael D. Stornant

 

 

Name: Michael D. Stornant

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Thomas A. Gamm

 

 

Name: Thomas A Gamm

 

 

Title: Managing Director

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent

 

 

 

 

 

 

By:

/s/ Charles W. Lott

 

 

Name: Charles W. Lott

 

 

Title: Senior Vice President

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

MUFG UNION BANK, N.A., as Co-Syndication Agent

 

 

 

 

 

 

By:

/s/ Michael Gardner

 

 

Name: Michael Gardner

 

 

Title: Director

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           JPMorgan Chase Bank, N.A.

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sabir A. Hashmy

 

 

 

Name: Sabir A. Hashmy

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           JPMorgan Chase Bank, N.A.

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sabir A. Hashmy

 

 

 

Name: Sabir A. Hashmy

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           JPMorgan Chase Bank, N.A.

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sabir A. Hashmy

 

 

 

Name: Sabir A. Hashmy

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           JPMorgan Chase Bank, N.A.

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sabir A. Hashmy

 

 

 

Name: Sabir A. Hashmy

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Wells Fargo Bank, National Assocation

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Charles W. Lott

 

 

 

Name: Charles W. Lott

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Wells Fargo Bank, National Assocation

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Charles W. Lott

 

 

 

Name: Charles W. Lott

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Wells Fargo Bank, National Assocation

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Charles W. Lott

 

 

 

Name: Charles W. Lott

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Wells Fargo Bank, National Assocation

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Charles W. Lott

 

 

 

Name: Charles W. Lott

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           MUFG Union Bank, N.A.

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Gardner

 

 

 

Name: Michael Gardner

 

 

 

Title: Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           MUFG Union Bank, N.A.

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Gardner

 

 

 

Name: Michael Gardner

 

 

 

Title: Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           MUFG Union Bank, N.A.

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Gardner

 

 

 

Name: Michael Gardner

 

 

 

Title: Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           MUFG Union Bank, N.A.

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Gardner

 

 

 

Name: Michael Gardner

 

 

 

Title: Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Fifth Third Bank

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Yael Eisenberg

 

 

 

Name: Yael Eisenberg

 

 

 

Title: Asst. Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Fifth Third Bank

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Yael Eisenberg

 

 

 

Name: Yael Eisenberg

 

 

 

Title: Asst. Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Fifth Third Bank

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Yael Eisenberg

 

 

 

Name: Yael Eisenberg

 

 

 

Title: Asst. Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

/s/ Ramin Ganjavi

 

 

 

Name: Ramin Ganjavi

 

 

 

Title: AVP, Fifth Third Bank — Canadian Branch

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Fifth Third Bank

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Yael Eisenberg

 

 

 

Name: Yael Eisenberg

 

 

 

Title: Asst. Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

/s/ Ramin Ganjavi

 

 

 

Name: Ramin Ganjavi

 

 

 

Title: AVP, Fifth Third Bank — Canadian Branch

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           PNC Bank, National Association

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Josh Droppers

 

 

 

Name: Josh Droppers

 

 

 

Title: Assistant Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           PNC Bank, National Association

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Josh Droppers

 

 

 

Name: Josh Droppers

 

 

 

Title: Assistant Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           PNC Bank, National Association

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Josh Droppers

 

 

 

Name: Josh Droppers

 

 

 

Title: Assistant Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           PNC Bank, National Association

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Josh Droppers

 

 

 

Name: Josh Droppers

 

 

 

Title: Assistant Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Bank of America, N.A.

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Jennifer E. Brown

 

 

 

Name: Jennifer E. Brown

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Bank of America, N.A.

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Jennifer E. Brown

 

 

 

Name: Jennifer E. Brown

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Bank of America, N.A.

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Jennifer E. Brown

 

 

 

Name: Jennifer E. Brown

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Bank of America, N.A.

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Jennifer E. Brown

 

 

 

Name: Jennifer E. Brown

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Sumitomo Mitsui Banking Corp.

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ David Kee

 

 

 

Name: David Kee

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Sumitomo Mitsui Banking Corp.

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ David Kee

 

 

 

Name: David Kee

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Sumitomo Mitsui Banking Corp.

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ David Kee

 

 

 

Name: David Kee

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Sumitomo Mitsui Banking Corp.

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ David Kee

 

 

 

Name: David Kee

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank USA, N.A.

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Andrew Bicker

 

 

 

Name: Andrew Bicker

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank USA, N.A.

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Andrew Bicker

 

 

 

Name: Andrew Bicker

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank USA, N.A.

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Andrew Bicker

 

 

 

Name: Andrew Bicker

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank USA, N.A.

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Andrew Bicker

 

 

 

Name: Andrew Bicker

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank Plc

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/Michael Jones

 

 

 

Name: Michael Jones

 

 

 

Title: Relationship Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank Plc

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/Michael Jones

 

 

 

Name: Michael Jones

 

 

 

Title: Relationship Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank Plc

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/Michael Jones

 

 

 

Name: Michael Jones

 

 

 

Title: Relationship Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           HSBC Bank Plc

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/Michael Jones

 

 

 

Name: Michael Jones

 

 

 

Title: Relationship Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:           Compass Bank

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Debbie Sowards

 

 

 

Name: Debbie Sowards

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

o CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Compass Bank

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Debbie Sowards

 

 

 

Name: Debbie Sowards

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

o CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:           Compass Bank

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Debbie Sowards

 

 

 

Name: Debbie Sowards

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  Branch Banking & Trust
Company

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Brian J. Blomeke

 

 

 

Name: Brian J. Blomeke

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  Branch Banking & Trust
Company

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Brian J. Blomeke

 

 

 

Name: Brian J. Blomeke

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  Branch Banking & Trust
Company

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Brian J. Blomeke

 

 

 

Name: Brian J. Blomeke

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  Branch Banking & Trust
Company

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Brian J. Blomeke

 

 

 

Name: Brian J. Blomeke

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                               Citizensbank, N.A.

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Thomas Lass

 

 

 

Name: Thomas Lass

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  Citizensbank, N.A.

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Thomas Lass

 

 

 

Name: Thomas Lass

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  Citizensbank, N.A.

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Thomas Lass

 

 

 

Name: Thomas Lass

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  Citizensbank, N.A.

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Thomas Lass

 

 

 

Name: Thomas Lass

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  KeyBank National
Association

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Marianne T. Meil

 

 

 

Name: Marianne T. Meil

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  KeyBank National
Association

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Marianne T. Meil

 

 

 

Name: Marianne T. Meil

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  KeyBank National
Association

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Marianne T. Meil

 

 

 

Name: Marianne T. Meil

 

 

 

Title: Senior Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  The Private Bank and Trust
Company

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Mark. D. Debniak

 

 

 

Name: Mark. D. Debniak

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

/s/ Mark. D. Debniak

 

 

 

Name: Mark. D. Debniak

 

 

 

Title: Managing Director

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  The Private Bank and Trust
Company

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Mark. D. Debniak

 

 

 

Name: Mark. D. Debniak

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  The Private Bank and Trust
Company

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Mark. D. Debniak

 

 

 

Name: Mark. D. Debniak

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  The Private Bank and Trust
Company

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Mark. D. Debniak

 

 

 

Name: Mark. D. Debniak

 

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  The Northern Trust Company

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sarah Sigfusson

 

 

 

Name: Sarah Sigfusson

 

 

 

Title: Officer

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  The Northern Trust Company

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sarah Sigfusson

 

 

 

Name: Sarah Sigfusson

 

 

 

Title: Officer

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  The Northern Trust Company

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sarah Sigfusson

 

 

 

Name: Sarah Sigfusson

 

 

 

Title: Officer

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  The Northern Trust Company

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Sarah Sigfusson

 

 

 

Name: Sarah Sigfusson

 

 

 

Title: Officer

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  The Huntington National
Bank

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Kiss

 

 

 

Name: Michael Kiss

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  The Huntington National
Bank

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Kiss

 

 

 

Name: Michael Kiss

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  The Huntington National
Bank

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Kiss

 

 

 

Name: Michael Kiss

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  The Huntington National
Bank

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael Kiss

 

 

 

Name: Michael Kiss

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  Regions Bank

 

Executing as a Continuing Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Darius Sutrinaitis

 

 

 

Name: Darius Sutrinaitis

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERM

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:                                  Regions Bank

 

Executing as an Additional Term Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Darius Sutrinaitis

 

 

 

Name: Darius Sutrinaitis

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONTINUING REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  Regions Bank

 

Executing as a Continuing Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Darius Sutrinaitis

 

 

 

Name: Darius Sutrinaitis

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS, IF ANY

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL REVOLVING

LENDER ADDENDUM

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of July 13, 2015
(the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as amended
and restated as of October 10, 2013 (the “Credit Agreement”), among, inter alia,
WOLVERINE WORLD WIDE, INC. (“Parent Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto. 
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:                                  Regions Bank

 

Executing as an Additional Revolving Lender:

 

 

 

 

 

 

By:

 

 

 

 

/s/ Darius Sutrinaitis

 

 

 

Name: Darius Sutrinaitis

 

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

Union Bank, Canada Branch

 

 

 

 

By:

/s/ Anne Collins

 

 

Name: Anne Collins

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

CREDIT AGREEMENT

 

among

 

WOLVERINE WORLD WIDE, INC.,

as Parent Borrower,

 

the Additional Borrowers from Time to Time Parties Hereto,

 

The Several Lenders from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

J.P. MORGAN EUROPE LIMITED,
as Foreign Currency Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

MUFG UNION BANK, N.A.,

as Co-Syndication Agents

 

Dated as of July 31, 2012

 

As Amended and Restated as of October 10, 2013

 

As further Amended and Restated as of July 13, 2015

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC

and

MUFG UNION BANK, N.A.,

as Lead Arrangers and as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.                                                                           
DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

40

1.3

Quebec Matters

41

 

 

 

SECTION 2.                                                                           
AMOUNT AND TERMS OF COMMITMENTS

41

 

 

 

2.1

Term Commitments

41

2.2

Procedure for Term Loan Borrowing

41

2.3

Repayment of Term Loans

42

2.4

Revolving Commitments

43

2.5

Procedure for Revolving Loan Borrowing

43

2.6

Swingline Commitment

45

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

45

2.8

Commitment Fees, Fees with respect to Foreign Currency Loans, etc.

46

2.9

Termination or Reduction of Revolving Commitments

47

2.10

Foreign Currency Participations; Conversion of Foreign Currency Loans

47

2.11

Optional Prepayments

49

2.12

Mandatory Prepayments

50

2.13

Conversion and Continuation Options

51

2.14

Limitations on Eurocurrency Tranches and Foreign Currency Loans

52

2.15

Interest Rates and Payment Dates

52

2.16

Computation of Interest and Fees

53

2.17

Inability to Determine Interest Rate

54

2.18

Pro Rata Treatment and Payments

54

2.19

Requirements of Law

56

2.20

Taxes

59

2.21

Indemnity

63

2.22

Change of Lending Office

64

2.23

Replacement of Lenders

64

2.24

Defaulting Lenders

64

2.25

Incremental Facilities

67

2.26

Currency Fluctuations

69

2.27

Borrower Representative

69

 

 

 

SECTION 3.                                                                           
LETTERS OF CREDIT

70

 

 

 

3.1

L/C Commitment

70

3.2

Procedure for Issuance of Letter of Credit

70

3.3

Fees and Other Charges

71

3.4

L/C Participations

71

3.5

Reimbursement Obligation of the Borrowers

72

3.6

Obligations Absolute

72

 

--------------------------------------------------------------------------------


 

3.7

Letter of Credit Payments

73

3.8

Applications

73

3.9

Cash Collateralization

73

3.10

Currency Adjustments

73

 

 

 

SECTION 4.                                                                           
REPRESENTATIONS AND WARRANTIES

73

 

 

 

4.1

Financial Condition

73

4.2

No Change

74

4.3

Existence; Compliance with Law

74

4.4

Power; Authorization; Enforceable Obligations

74

4.5

No Legal Bar

74

4.6

Litigation

75

4.7

No Default

75

4.8

Ownership of Property; Liens

75

4.9

Intellectual Property

75

4.10

Taxes

75

4.11

Federal Regulations

75

4.12

Labor Matters

75

4.13

ERISA

76

4.14

Investment Company Act; Other Regulations

76

4.15

Subsidiaries

76

4.16

Use of Proceeds

76

4.17

Environmental Matters

76

4.18

Accuracy of Information, etc.

77

4.19

Security Documents

78

4.20

Solvency

78

4.21

Certain Documents

78

4.22

OFAC; Anti-Money Laundering; Patriot Act

78

4.23

Centre of Main Interest of the Dutch Borrower

79

 

 

 

SECTION 5.                                                                           
CONDITIONS PRECEDENT

79

 

 

 

5.1

[Reserved]

79

5.2

[Reserved]

79

5.3

Conditions to Each Extension of Credit On or After the Second Restatement
Effective Date

79

5.4

Conditions to the Second Restatement Effective Date

80

5.5

Conditions to Initial Extension of Credit to Each Additional Borrower

81

 

 

 

SECTION 6.                                                                           
AFFIRMATIVE COVENANTS

83

 

 

 

6.1

Financial Statements

84

6.2

Certificates; Other Information

85

6.3

Payment of Taxes

86

6.4

Maintenance of Existence; Compliance

86

6.5

Maintenance of Property; Insurance

86

 

--------------------------------------------------------------------------------


 

6.6

Inspection of Property; Books and Records; Discussions

86

6.7

Notices

87

6.8

Environmental Laws

87

6.9

[Reserved]

88

6.10

Additional Collateral, etc.

88

6.11

Post-Closing Covenants

89

6.12

IP Subsidiaries

90

6.13

Designation of Subsidiaries

90

6.14

Qualified Receivables Account

91

6.15

Anti-Corruption Laws; Sanctions

91

 

 

 

SECTION 7.                                                                           
NEGATIVE COVENANTS

91

 

 

 

7.1

Financial Condition Covenants

91

7.2

Indebtedness

92

7.3

Liens

95

7.4

Fundamental Changes

97

7.5

Disposition of Property

97

7.6

Restricted Payments

99

7.7

Investments

100

7.8

Optional Payments and Modifications of Certain Debt Instruments

102

7.9

Transactions with Affiliates

102

7.10

Swap Agreements

103

7.11

Changes in Fiscal Periods

103

7.12

Negative Pledge Clauses

103

7.13

Clauses Restricting Subsidiary Distributions

104

7.14

Lines of Business

104

7.15

Canadian Defined Benefit Plans

104

7.16

New CFC Entities

105

7.17

U.S. Newco

105

7.18

Anti-Corruption Laws; Sanctions

105

 

 

 

SECTION 8.                                                                           
EVENTS OF DEFAULT

106

 

 

 

SECTION 9.                                                                           
THE AGENTS

109

 

 

 

9.1

Appointment

109

9.2

Delegation of Duties

109

9.3

Exculpatory Provisions

109

9.4

Reliance by Administrative Agent and the Foreign Currency Agent

109

9.5

Notice of Default

110

9.6

Non-Reliance on Agents and Other Lenders

110

9.7

Indemnification

110

9.8

Agent in Its Individual Capacity

111

9.9

Successor Administrative Agent and Foreign Currency Agent

111

9.10

Arrangers and Co-Syndication Agents

112

9.11

Province of Quebec

112

 

--------------------------------------------------------------------------------


 

SECTION 10.                                                                    
MISCELLANEOUS

112

 

 

 

10.1

Amendments and Waivers

112

10.2

Notices

114

10.3

No Waiver; Cumulative Remedies

115

10.4

Survival of Representations and Warranties

115

10.5

Payment of Expenses and Taxes

115

10.6

Successors and Assigns; Participations and Assignments

117

10.7

Adjustments; Set-off

120

10.8

Counterparts

121

10.9

Severability

121

10.10

Integration

121

10.11

Governing Law

121

10.12

Submission To Jurisdiction; Waivers

122

10.13

Acknowledgements

123

10.14

Releases of Guarantees and Liens

123

10.15

Judgment Currency

124

10.16

Confidentiality

124

10.17

[Reserved]

125

10.18

WAIVERS OF JURY TRIAL

125

10.19

USA Patriot Act and Canadian Anti-Money Laundering Legislation

125

10.20

Existing Credit Agreement

126

10.21

Additional Borrowers

126

 

 

 

SECTION 11.                                                                    
DUTCH PARALLEL DEBT

127

 

 

 

11.1

Foreign Parallel Debt

127

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

Commitments

1.1B

Mortgaged Property

1.1C

Specified Time

1.1D

Administrative Schedule

1.1E

Foreign Currency Lenders

4.4

Consents, Authorizations, Filings and Notices

4.13

ERISA Matters

4.15(a)

Subsidiaries

4.15(b) 

Existing Capital Stock Options

4.19(a)

UCC Filing Jurisdictions

4.19(b)

Mortgage Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(b)

Existing Liens

7.3(i)

Foreign Subsidiary Real Property Liens

7.7(a)

Existing Investments

7.12

Existing Negative Pledge Clauses

7.13

Existing Subsidiary Distribution Clauses

 

 

EXHIBITS:

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Mortgage

E

Form of Assignment and Assumption

F

Form of U.S. Tax Compliance Certificate

G-1

Form of Incremental Facility Activation Notice—Incremental Term Loans

G-2

Form of Incremental Facility Activation Notice—Incremental Revolving Commitments

G-3

Form of New Lender Supplement

H

Form of Borrowing Notice

I

[Reserved]

J-1

Form of Additional Borrower Joinder Agreement for Domestic Subsidiaries

J-2

Form of Additional Borrower Joinder Agreement for Foreign Subsidiaries

K

Form of Foreign Guarantee Agreement

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of July 31, 2012, as amended and
restated as of October 10, 2013 and as further amended and restated as of
July 13, 2015, among WOLVERINE WORLD WIDE, INC., a Delaware corporation (the
“Parent Borrower”), the Additional Borrowers (as defined below) from time to
time parties to this Agreement, the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent, J.P. MORGAN
EUROPE LIMITED, as Foreign Currency Agent, and WELLS FARGO BANK, NATIONAL
ASSOCIATION and MUFG UNION BANK, N.A., as Co-Syndication Agents.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                               Defined Terms. As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“2014 Contribution”: the direct or indirect contribution, assignment or other
transfer by the Parent Borrower and Wolverine Outdoors, Inc. of all of the
Capital Stock of Wolverine International L.P. and Wolverine International GP LLC
to a Global Holdco, and, to the extent applicable, the direct or indirect
contribution, assignment or other transfer by such Global Holdco of such Capital
Stock to another Global Holdco, in each case on or prior to December 31, 2014
(or such later date as may be approved by the Administrative Agent).

 

“2014 Contribution Transactions”: the 2014 Contribution and all related and
ancillary transactions contemplated by the definitive documentation regarding
the 2014 Contribution.

 

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate that would be calculated as of
the Specified Time on such day (or, if such day is not a Business Day, as of the
next preceding Business Day) in respect of a proposed Eurocurrency Loan in
Dollars with a one-month Interest Period plus 1.0%. Any change in the ABR due to
a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceptable Preferred Equity”: Capital Stock that is not Disqualified Capital
Stock.

 

“Additional Borrower”: subject to Section 10.21(b), any Subsidiary that has
become a party hereto as a borrower in accordance with Section 10.21(a);
provided that, for the avoidance of doubt, no Subsidiary shall be an Additional
Borrower hereunder unless and until the Parent Borrower and such Subsidiary have
executed and delivered an Additional Borrower Joinder Agreement and the other
conditions set forth in Section 5.5 have been satisfied with respect to such
Additional Borrower.

 

“Additional Borrower Joinder Agreement”: the Joinder Agreement to be executed
and delivered by the Parent Borrower and any Additional Borrower that is not a
party to this Agreement as of the Second Restatement Effective Date,
substantially in the form of Exhibit J-1 or J-2, as applicable.

 

“Adjustment Date”: as defined in the Applicable Pricing Grid.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

“Administrative Schedule”: Schedule 1.1D to this Agreement, which contains
administrative information in respect of (i) each Foreign Currency and each
Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Administrative Agent, the Foreign
Currency Agent and any other agent identified on the cover page of this
Agreement.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“AML Legislation”: as defined in Section 10.19(b).

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:

 

 

 

ABR Loans

 

Eurocurrency Loans

 

Revolving Loans and Swingline Loans

 

0.625

%

1.625

%

Tranche A Term Loans

 

0.625

%

1.625

%

 

; provided that on and after the first Adjustment Date occurring immediately
after the Second Restatement Effective Date, the Applicable Margin with respect
to Revolving Loans, Swingline Loans and Tranche A Term Loans will be determined
pursuant to the Applicable Pricing Grid; and

 

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Parent Borrower and the applicable Incremental Term Lenders as shown in the
applicable Incremental Facility Activation Notice.

 

2

--------------------------------------------------------------------------------


 

“Applicable Pricing Grid”: with respect to Tranche A Term Loans, Revolving
Loans, Swingline Loans and the Commitment Fee Rate, the table set forth below:

 

 

 

Consolidated
Leverage

 

Tranche A Term Loans

 

Revolving Loans and
Swingline Loans

 

Commitment

 

Level

 

Ratio

 

ABR

 

Eurocurrency

 

ABR

 

Eurocurrency

 

Fee Rate

 

Level I

 

> 3.50:1.00

 

1.00

%

2.00

%

1.00

%

2.00

%

0.35

%

Level II

 

> 3.00:1.00 but < 3.50:1.00

 

0.75

%

1.75

%

0.75

%

1.75

%

0.30

%

Level III

 

> 2.50:1.00 but < 3.00:1.00

 

0.625

%

1.625

%

0.625

%

1.625

%

0.25

%

Level IV

 

> 2.00:1.00 but < 2.50:1.00

 

0.50

%

1.50

%

0.50

%

1.50

%

0.225

%

Level V

 

> 1.50:1.00 but < 2.00:1.00

 

0.375

%

1.375

%

0.375

%

1.375

%

0.20

%

Level VI

 

< 1.50:1.00

 

0.25

%

1.25

%

0.25

%

1.25

%

0.175

%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Administrative Agent
pursuant to Section 6.1 and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Applicable Pricing Grid shall apply. Each determination of the Consolidated
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 7.1.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Arrangers”: the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement.

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by any of clauses (a) through
(k) of Section 7.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,500,000.

 

3

--------------------------------------------------------------------------------


 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or, with respect to any entity
organized under any federal, provincial or territorial laws of Canada, obtains a
stay or compromise of the claims of its creditors against it, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person or, with respect to any entity organized
under any federal, provincial or territorial laws of Canada, an interim receiver
or receiver-manager, charged with the reorganization or liquidation of its
business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers”: collectively, the Parent Borrower and the Additional Borrowers, if
any. The parties acknowledge and agree that as of the Second Restatement
Effective Date the Parent Borrower is the sole Borrower hereunder.

 

“Borrowing Date”: any Business Day specified by applicable Borrower as a date on
which such Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London are authorized or required by law to
close, provided, that (i) with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans
denominated in Dollars, such day is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market and (ii) with respect to
notices and determinations in connection with, and payments of principal and
interest on, Loans denominated in a Foreign Currency (x) such day is also a day
for trading by and between banks in deposits for the applicable currency in the
interbank eurocurrency market, (y) with respect to Loans denominated in Euros,
such day is also a TARGET Day (as determined by the Administrative Agent) and
(z) with respect to Loans denominated in a Foreign Currency other than Euros,
such day is also a day on which banks are open for dealings in such

 

4

--------------------------------------------------------------------------------


 

currency in the city which is the principal financial center of the country of
issuance of the applicable currency.

 

“Calculation Date”: the last Business Day of each calendar quarter (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any Foreign Currency in accordance with rate-setting
convention for such currency) (i) each Borrowing Date with respect to any
Foreign Currency Loan or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date”, (b) each Borrowing Date with
respect to any other Loan made hereunder shall also be a “Calculation Date” and
(c) the date of issuance, amendment, renewal or extension of a Letter of Credit
shall also be a Calculation Date.

 

“Canadian Borrower”: any Additional Borrower organized under the laws of Canada.

 

“Canadian Dollars”: the lawful currency of Canada.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that,
for the avoidance of doubt, the adoption or issuance of any accounting standards
after the Original Closing Date will not cause any rental obligation that was
not or would not have been a Capital Lease Obligation prior to such adoption or
issuance to be deemed a Capital Lease Obligation.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

 

“Carveout Purchase Agreement”: that certain Purchase Agreement, dated as of
May 1, 2012, by and between WBG Holdings and Open Water Ventures, LLC.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank

 

5

--------------------------------------------------------------------------------


 

satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of one year or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds for which substantially all of their investments are in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000.

 

“CDOR”: in relation to any Loan denominated in Canadian Dollars:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan,

 

as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Canadian Dollars and for a period equal in length to the Interest Period
of that Loan.

 

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

 

“CFC Debt”: as defined in the definition of “Foreign Holding Company”.

 

“Change of Control”: as defined in Section 8(k).

 

“Co-Syndication Agents”: the Co-Syndication Agents identified on the cover
page of this Agreement.

 

“Code”: the Internal Revenue Code of 1986, as amended.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided
that the Collateral shall not include any Excluded Collateral.

 

“Collective”: Collective Brands, Inc., a Delaware corporation.

 

“Commencement Date”: as defined in Section 8(c).

 

“Commitment”: as to any Lender, the sum of the Tranche A Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”: 0.25% per annum; provided, that on and after the first
Adjustment Date occurring immediately after the Second Restatement Effective
Date, the Commitment Fee Rate will be determined pursuant to the Applicable
Pricing Grid.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated June 2015 and furnished to certain Lenders.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Parent Borrower and its Restricted Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Parent Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash expenses or
losses (including (i) whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, non-cash losses
on sales of assets outside of the ordinary course of business and (ii) non-cash
expenses resulting from the grant of equity interests pursuant to any equity
plan or stock option plan or any other management or employee benefit plan or
agreement), (f) any extraordinary losses, (g) non-recurring restructuring
charges and other related non-recurring transition costs (i.e., incremental
costs related to the restructuring charges that do not qualify as restructuring
charges under FASB ASC Topic 120), provided that the amount of such cash charges
shall not exceed (i) $30,000,000 in the aggregate for any four consecutive
fiscal quarters or (ii) $75,000,000 in the aggregate over the term of this
Agreement, (h) non-recurring charges, provided that the amount of such charges
shall not exceed $10,000,000 in the aggregate for any four consecutive fiscal
quarters, (i) any expenses or charges (other than depreciation or amortization
expense) related to the Transactions, provided that such expenses or charges are
incurred within one fiscal quarter of the Second Restatement Effective Date and
(j) any expenses or charges in respect of any offering of Capital Stock of the
Parent Borrower or any of its Restricted Subsidiaries, any Permitted
Acquisition, acquisition, disposition, recapitalization or incurrence of
Indebtedness, in each case permitted under this Agreement (whether or not
successful), provided that the amount of such expenses or charges shall not
exceed $15,000,000 in the aggregate for any four consecutive fiscal quarters,
and minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
income or gains, (iii) any other non-cash income (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business), (iv) non-recurring income or gains, provided that the
amount of such income or gains shall not exceed $10,000,000 in the aggregate for
any four consecutive fiscal quarters and (v) income tax credits (to the extent
not netted from income tax expense) and (b) any cash payments made during such
period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income (provided that the
foregoing shall not apply to voluntary payments made in respect of underfundings
in any Pension Plans), all as determined on a consolidated basis. For the

 

7

--------------------------------------------------------------------------------


 

purposes of calculating Consolidated EBITDA for any Reference Period pursuant to
any determination of the Consolidated Leverage Ratio or the Consolidated Secured
Leverage Ratio, such calculation shall be made (i) after giving effect to any
Material Acquisition and any Material Disposition during such Reference Period
and (ii) assuming that such Material Acquisition or Material Disposition
occurred at the beginning of such Reference Period; provided that any pro forma
calculation made by the Parent Borrower either (i) based on Regulation S-X or
(ii) as calculated in good faith and set forth in an officer’s certificate of
the Parent Borrower (and in the case of this clause (ii), based on audited
financials of the target company or other financials reasonably satisfactory to
the Administrative Agent) shall be acceptable.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total actual interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Restricted Subsidiaries net of actual interest income on a
consolidated basis for such period with respect to all outstanding Indebtedness
of the Parent Borrower and its Restricted Subsidiaries (but (i) excluding
(x) amortization of fees in respect of any issuance, amendment to or
modification of Indebtedness and (y) fees in respect of the Transactions and
(ii) including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day less Netted Cash on such day to
(b) Consolidated EBITDA for such period; provided that for the purposes of any
calculation of the Consolidated Leverage Ratio on a pro forma basis, the
proceeds of any Indebtedness being included in the Consolidated Total Debt
determination solely as a result of such pro forma calculation shall not be
included in determining Netted Cash as of such day.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Parent Borrower or is merged into or
consolidated with the Parent Borrower or any of its Restricted Subsidiaries, and
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary of
the Parent Borrower) in which the Parent Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Parent Borrower or such Restricted Subsidiary
in the form of dividends or similar equity distributions.

 

“Consolidated Secured Debt”: at any date, Consolidated Total Debt that is
secured by a Lien on the assets of the Parent Borrower or any of its Restricted
Subsidiaries (it being understood that any Factoring Indebtedness and any
Receivables Transaction Attributed Indebtedness shall be considered Consolidated
Secured Debt).

 

“Consolidated Secured Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day less Netted Cash on such day
to (b) Consolidated EBITDA for such period; provided that for the purposes of
any calculation of the Consolidated Secured Leverage Ratio on a pro forma basis,
the proceeds of any Indebtedness being included in the Consolidated Secured Debt
determination solely as a result of such pro forma calculation shall not be
included in determining Netted Cash as of such day.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets”: as of any date, the total tangible assets of the
Parent Borrower and its Restricted Subsidiaries, calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Assets”: as of any date, the total assets of the Parent
Borrower and its Restricted Subsidiaries, calculated in accordance with GAAP on
a consolidated basis as of such date.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Parent Borrower and its Restricted Subsidiaries at such date
(other than (i) Indebtedness under clause (g) of the definition of Indebtedness
and (ii) Obligations in respect of undrawn Letters of Credit not to exceed
$10,000,000 in the aggregate at any time), determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Credit Party”: the Administrative Agent, the Foreign Currency Agent, the
Issuing Lender, the Swingline Lender or any other Lender.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the
Senior Unsecured Debt Agreement.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit, Swingline
Loans or Foreign Currency Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Parent Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit, Swingline Loans and Foreign Currency Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction.

 

9

--------------------------------------------------------------------------------


 

“Deposit Account Control Agreement”: a Deposit Account control agreement to be
executed by each institution maintaining a Deposit Account (other than an
Excluded Account) for the Parent Borrower or any other U.S. Loan Party, in each
case as required by Section 6.10(e).

 

“Designated Non-Cash Consideration”: the fair market value (as determined by the
Parent Borrower in good faith) of non-cash consideration received by the Parent
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.5(l) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer delivered on the date of consummation
of such Disposition, setting forth the basis of such valuation.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Capital Stock
that is not Disqualified Capital Stock and/or cash in lieu of fractional
shares), pursuant to a sinking fund obligation or otherwise (except as a result
of a change in control or asset sale so long as any right of the holders thereof
upon the occurrence of a change in control or asset sale event shall be subject
to the occurrence of the Termination Date), (b) is redeemable at the option of
the holder thereof (other than solely for Capital Stock that is not Disqualified
Capital Stock and/or cash in lieu of fractional shares), in whole or in part
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date), (c) requires
the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date; provided that if such Capital Stock is issued
to any plan for the benefit of employees of the Parent Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Parent Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

“Disregarded Entity”: any entity treated as disregarded as an entity separate
from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower
organized under the laws of any jurisdiction within the United States.

 

“Domestic Unrestricted Subsidiary”: any Unrestricted Subsidiary of the Parent
Borrower organized under the laws of any jurisdiction within the United States.

 

“DTTP Scheme”: as defined in Section 2.20(k).

 

10

--------------------------------------------------------------------------------


 

“Dutch Borrower”: any Additional Borrower organized under the laws of the
Netherlands.

 

“Earnout Obligations”: those payment obligations of the Parent Borrower and its
Restricted Subsidiaries to former owners of businesses which were acquired by
the Parent Borrower or one of its Restricted Subsidiaries pursuant to an
acquisition which are in the nature of deferred purchase price to the extent
such obligations are required to be set forth with respect to such payment
obligations on a balance sheet of the Parent Borrower or one of its Restricted
Subsidiaries prepared in accordance with GAAP; provided, that Earnout
Obligations shall not include any such obligations that are payable after the
Maturity Date.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”: (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which would reasonably be expected to result in the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (i) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (j) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (k) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

 

“EURIBOR”: in relation to any Loan denominated in Euros:

 

11

--------------------------------------------------------------------------------


 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan,

 

as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for euro and for a period equal in length to the Interest Period of that
Loan.

 

“Euro”: the single currency of participating member states of the European
Union.

 

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, either CDOR, EURIBOR, HIBOR, LIBOR or STIBOR,
as applicable.

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: as defined in Section 8(k).

 

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Parent
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., Local
Time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later (or such other Business Day as the
Administrative Agent shall deem applicable with respect to any currency);
provided, that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Excluded Account”: a Deposit Account (i) which is used for the purpose of
making payroll and withholding tax payments related thereto and other employee
wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements), (ii) which is
a zero-balance account, (iii) which is a Petty Cash Account or (iv) which is a
Qualified Receivables Account.

 

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement. For
the avoidance of doubt, Excluded Collateral includes, solely with respect to the
Obligations or Guarantee Obligations of any U.S. Person (including any Guarantee
Obligations with respect thereto):(a) any property or assets of any Foreign
Subsidiary (including any Capital Stock owned by a Foreign Subsidiary) and
(b) in the case of (i) Disregarded Entities the assets of which include stock in
any Foreign Subsidiaries or CFC Debt, (ii) Foreign Subsidiaries, and
(iii) Foreign Holdings Companies, voting Capital

 

12

--------------------------------------------------------------------------------


 

Stock in excess of 65% of the voting Capital Stock thereof. For the sake of
clarity, no Excluded Collateral shall be required to be pledged to secure any
Obligations or Guarantee Obligations of any U.S. Loan Party (including any
Guarantee Obligations with respect thereto) under any Loan Document.

 

“Excluded Foreign Subsidiary”: any (i) CFC, (ii) Subsidiary that is owned
directly or indirectly by a CFC and (iii) Foreign Holding Company.

 

“Excluded Securities Account”: a Securities Account with a balance of less than
$1,000,000.

 

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, (a) any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligation, and agreed by the Administrative Agent. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income or overall gross income
(however denominated) and franchise Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes or similar
Taxes, or any alternative minimum tax, imposed on a Credit Party, (c) in the
case of a Lender, withholding Taxes imposed on amounts payable to or for the
account of such Lender (such as a withholding tax levied on interest payments
made to that Lender) with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Parent Borrower under Section 2.23) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, in each case of which the withholding Taxes levied are
treated under this Agreement as owed and paid to that previous Lender or
Lender’s office, (d) Taxes attributable to such Credit Party’s failure to comply
with Section 2.20(f), (e) any U.S. Federal withholding Taxes imposed under
FATCA, (f) any changes in the backup withholding rate and (g) arising as a
result of HM Revenue and Customs of the United Kingdom giving a direction under
s931, Income Tax Act 2007 of the United Kingdom, (h) Taxes arising as a result
of such Credit Party or any other Person that has a beneficial interest in any
payment under the Loan Documents not dealing at arm’s length with a Loan Party
within the meaning of the Income Tax Act of Canada, and (i) all penalties and
interest with respect to any of the foregoing.

 

13

--------------------------------------------------------------------------------


 

“Existing Credit Agreement”: that certain Credit Agreement, dated as of July 31,
2012, as amended as of September 28, 2012, as further amended as of October 8,
2012, and as amended and restated as of October 10, 2013, among the Parent
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto JPMorgan Chase Bank, N.A., as administrative agent,
and the other agents parties thereto.

 

“Existing Revolving Commitments”: “Revolving Commitments” outstanding under the
Existing Credit Agreement immediately prior to the Second Restatement Effective
Date.

 

“Existing Revolving Lender”: a “Revolving Lender” under the Existing Credit
Agreement.

 

“Existing Revolving Loans”: “Revolving Loans” outstanding under the Existing
Credit Agreement immediately prior to the Second Restatement Effective Date.

 

“Existing Term Loans”: “Term Loans” outstanding under the Existing Credit
Agreement immediately prior to the Second Restatement Effective Date.

 

“Facility”: each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”); (c) the Incremental Term Loans (the “Incremental Term Facility”);
and (d) the Incremental Revolving Commitments and the extensions of credit made
thereunder (the “Incremental Revolving Facility”).

 

“Factoring Indebtedness”: at any time, the amount at such time of outstanding
receivables or similar obligations sold by the Parent Borrower or Restricted
Subsidiaries pursuant to factoring agreements with a non-affiliated third party
that would be characterized as principal with respect to Indebtedness if such
factoring agreement were structured as a secured lending transaction rather than
as a purchase of receivables.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any applicable intergovernmental
agreements with respect thereto, and any fiscal or regulatory legislation or
rules adopted pursuant thereto.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided, that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member.

 

14

--------------------------------------------------------------------------------


 

“Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Hong Kong
Dollars, Swedish Kronor and Swiss Francs and any additional currencies
determined after the Second Restatement Effective Date by mutual agreement of
the Parent Borrower, the Foreign Currency Lenders and the Administrative Agent;
provided each such currency is a lawful currency that is readily available,
freely transferable and not restricted, able to be converted into Dollars and
available in the London interbank deposit market.

 

“Foreign Currency Agent”: J.P. Morgan Europe Limited, as foreign currency agent
with respect to the Foreign Currency Loans, together with any of its successors.

 

“Foreign Currency Lenders”: the Fronting Lender and, with respect to any Foreign
Currency, such other Lenders as may be designated in writing by the Parent
Borrower as Foreign Currency Lenders with respect to such Foreign Currency which
agree in writing to act as such in accordance with the terms hereof and are
reasonably acceptable to the Administrative Agent (which Foreign Currency
Lenders, as of the Second Restatement Effective Date, are listed on Schedule
1.1E), or any of their respective affiliates, in each case in their capacities
as the lenders of Foreign Currency Loans pursuant to Section 2.4(b).

 

“Foreign Currency Loan Participants”: with respect to each Foreign Currency
Loan, the collective reference to all Revolving Lenders other than the Foreign
Currency Lenders with respect to such Foreign Currency Loan.

 

“Foreign Currency Loans”: Revolving Loans denominated in any Foreign Currency.

 

“Foreign Currency Participation Fee”: as defined in Section 2.8(d).

 

“Foreign Currency Participating Interest”: as defined in Section 2.10(a).

 

“Foreign Currency Sublimit”: $200,000,000.

 

“Foreign Loan Parties”: any Additional Borrower that is a Foreign Subsidiary.

 

“Foreign Guarantee Agreement”: the Guarantee Agreement to be executed and
delivered by any Additional Borrower that is a Foreign Subsidiary, substantially
in the form of Exhibit K.

 

“Foreign Holding Company”: any (i) Domestic Subsidiary all or substantially all
of the assets of which consist of the Capital Stock of one or more CFCs and/or
intercompany loans, indebtedness or receivables owed or treated as owed by one
or more CFCs (“CFC Debt”), and (ii) Disregarded Entity all or substantially all
of the assets of which consist of the Capital Stock of one or more Subsidiaries
described in part (i) of this definition.

 

“Foreign Plan”: each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Group Member.

 

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; (c) the failure of any Foreign Benefit Arrangement or
Foreign Plan to comply with any material

 

15

--------------------------------------------------------------------------------


 

provisions of applicable law and regulations or with the material terms of such
Foreign Benefit Arrangement or Foreign Plan; or (d) the occurrence of any event
or the existence of any circumstance which causes the termination or windup of a
Foreign Plan or gives any Governmental Authority the discretion to order the
termination or windup of a Foreign Plan.

 

“Foreign Subsidiary”: any Restricted Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary.

 

“Fronted Foreign Currency Loans”: the Foreign Currency Loans made by the
Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting Lender’s Revolving Percentage of the outstanding Foreign
Currency Loans).

 

“Fronting Lender”: JPMorgan Chase Bank, N.A.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrowers, Indebtedness in respect of the Loans.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change (as defined below)
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Notwithstanding any other provisions of this Agreement, the
adoption or issuance of any accounting standards after the Original Closing Date
will not cause any rental obligation that was not or would not have been a
Capital Lease Obligation prior to such adoption or issuance to be deemed a
Capital Lease Obligation.

 

“Global Holdco”: one or more newly formed, indirect subsidiaries of the Parent
Borrower, to be organized under the laws of the Netherlands.

 

“Governmental Authority”: any nation or government (including any supra-national
bodies such as the European Union or the European Central Bank), any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

16

--------------------------------------------------------------------------------


 

“Group Members”: the collective reference to the Parent Borrower and its
respective Restricted Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Parent Borrower and each other U.S. Loan Party,
substantially in the form of Exhibit A, as amended and restated on the Second
Restatement Effective Date.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Parent Borrower in good faith.

 

“HIBOR”: in relation to any Loan denominated in Hong Kong Dollars:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan,

 

as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Hong Kong Dollars and for a period equal in length to the Interest
Period of that Loan.

 

“Hong Kong Dollars”: the lawful currency of Hong Kong.

 

“Hostile Acquisition”: (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.

 

“Immaterial Subsidiary”: at any date, a Restricted Subsidiary of the Parent
Borrower that is not a Material Subsidiary; provided that in no event shall any
Borrower be an Immaterial Subsidiary.

 

“Impacted Interest Period”: with respect to any Screen Rate, an Interest Period
which shall not be available at the applicable time.

 

“Impacted Lender”: as defined in Section 2.19(h).

 

17

--------------------------------------------------------------------------------


 

“Incremental Equivalent Debt”: as defined in Section 7.2(n).

 

“Incremental Facility Activation Date”: any Business Day on which Parent
Borrower and any Lender shall execute and deliver to the Administrative Agent an
Incremental Facility Activation Notice.

 

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit G-1 or G-2, as applicable, or otherwise reasonably satisfactory to the
Administrative Agent and the Parent Borrower.

 

“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.

 

“Incremental Revolving Commitments”: as defined in Section 2.25(a).

 

“Incremental Revolving Loans”: any revolving loans made pursuant to
Section 2.25(a).

 

“Incremental Revolving Facility”: as defined in the definition of “Facility”.

 

“Incremental Term Facility”: as defined in the definition of “Facility”.

 

“Incremental Term Lenders”: (a) on any Incremental Facility Closing Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Incremental Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loans.

 

“Incremental Term Facility”: the commitments (if any) of Lenders (including New
Lenders) to make Incremental Term Loans in accordance with Section 2.25(a) and
the Incremental Term Loans in respect thereof.

 

“Incremental Term Loans”: any term loans made pursuant to Section 2.25(a).

 

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Facility Activation Notice, the maturity
date specified in such Incremental Facility Activation Notice, which date shall
not be earlier than the final maturity of the Tranche A Term Loans.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) the liquidation value of
all Disqualified Capital Stock of such Person, (h) all Receivables Transaction
Attributed Indebtedness of such Person, (i) all Synthetic Lease Attributed
Indebtedness of such Person, (j) all Factoring Indebtedness of such Person,
(k) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (j) above, (l) all obligations of the
kind referred to in clauses (a) through (k) above secured by any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has

 

18

--------------------------------------------------------------------------------


 

assumed or become liable for the payment of such obligation; provided that the
amount of such Indebtedness will be the lesser of the fair market value of such
asset at the date of determination and the amount of Indebtedness so secured,
and (m) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

 

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

 

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 P.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  no Borrower may select an Interest Period
under a particular Facility that would extend beyond the Maturity Date or beyond
the date final payment is due on the relevant Term Loans, as the case may be;
and

 

19

--------------------------------------------------------------------------------


 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Interpolated Screen Rate”: at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. Notwithstanding anything to the contrary in this
Agreement, if any Interpolated Screen Rate shall be less than zero, such
Interpolated Screen Rate shall be deemed to be zero for purposes of this
Agreement.

 

“Investments”: as defined in Section 7.7.

 

“IP Assets”: as defined in the definition of “IP Reorganization”.

 

“IP Reorganization”: a reorganization of the Purchased Subsidiaries and their
assets such that (a) the ownership of certain Intellectual Property of the
Purchased Subsidiaries and related agreements, licenses and other similar assets
(such Intellectual Property and related assets, collectively, the “IP Assets”)
will be directly or indirectly transferred to (i) a CFC designated in writing by
the Parent Borrower specifically as a New CFC under this definition of “IP
Reorganization” (“New CFC”), which is 100% owned by the Parent Borrower and/or
Wholly Owned Domestic Subsidiaries that are Loan Parties (which may include Open
Water Ventures, LLC) (such entity, “U.S. Newco”), or (ii) New CFC Subsidiaries,
(b) the assets of the Purchased Subsidiaries (other than the IP Assets and
Capital Stock of certain Purchased Subsidiaries that are Non-Domestic
Subsidiaries) shall be owned by the Parent Borrower or one of its Domestic
Subsidiaries and (c) 100% of the Capital Stock of WILP (or any Person owning
100% of the Capital Stock of WILP) is acquired directly or indirectly by one or
more New CFC Entities.

 

“IP Reorganization Transactions”: a set of transactions entered into by the
Parent Borrower and any of its Restricted Subsidiaries the purpose of which is
to effect the IP Reorganization and the payment of a dividend by New CFC to U.S.
Newco in the form of an intercompany note (the “New CFC Intercompany Note”). The
IP Reorganization Transactions are any or all of the following: (i) the
conversion of certain Domestic Subsidiaries to limited liability companies
(and/or the liquidation of such Subsidiaries or merger of such Subsidiaries into
any other Subsidiary that is a Domestic Subsidiary or any Loan Party), (ii) an
election to treat certain Non-Domestic Subsidiaries as disregarded entities for
U.S. federal income tax purposes; (iii) the transfer of the Capital Stock of one
or more of the Purchased Subsidiaries to one or more New CFC Entities; (iv) the
Disposition or distribution of the IP Assets and foreign assets of the Purchased
Subsidiaries to one or more New CFC Entities; (v) the Disposition, distribution
or transfer by merger of the Capital Stock and assets of the Purchased
Subsidiaries (other than the IP Assets and foreign assets of the Purchased
Subsidiaries and the Capital Stock of certain Purchased Subsidiaries that are
Non-Domestic Subsidiaries), including certain domestic tangible assets and/or
work force (and any related assets) of any of the Purchased Subsidiaries to the
Parent Borrower or one of its Wholly Owned Domestic Subsidiaries, (vi) the
declaration of a dividend by New CFC to U.S. Newco in the form of the New CFC
Intercompany Note, (vii) the acquisition by one or more of the New CFC Entities
of 100% of the Capital Stock of WILP (or any Person owning 100% of the Capital
Stock of WILP), (viii) the issuance and repayment of the New CFC Intercompany
Note with reasonable and customary interest thereon and (ix) additional
ancillary transactions (including any direct or indirect

 

20

--------------------------------------------------------------------------------


 

intermediate transactions with respect to any of the transactions set forth in
clauses (i) through (viii) above), so long as (A) no assets of the Parent
Borrower or any Subsidiary that is not a Purchased Subsidiary (other than any
Capital Stock or assets of WILP and its Subsidiaries) are transferred or
Disposed of in connection therewith and (B) pending completion of the IP
Reorganization, the assets of the Purchased Subsidiaries are at all times held
by U.S. Loan Parties, U.S. Newco and/or New CFC Entities (other than (1) with
respect to any IP Reorganization Transaction in which, substantially
simultaneously with such transaction, the IP Assets of the Purchased
Subsidiaries are held by U.S. Loan Parties, U.S. Newco or New CFC Entities and
(2) Dispositions permitted by Section 7.5(a), (b), (j) and (l)).

 

“IRS”: the United States Internal Revenue Service.

 

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A. and
MUFG Union Bank, N.A. and any other Revolving Lender approved by the
Administrative Agent and the Parent Borrower that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender.

 

“Issuing Lender Commitment”: as to any Issuing Lender, the amount set forth
under the heading “Issuing Lender Commitment” opposite such Lender’s name on
Schedule 1.1A (after giving effect to the Second Restatement Effective Date) or
in the Assignment and Assumption pursuant to which such Issuing Lender became a
party hereto in such capacity, as the same may be changed from time to time
pursuant to the terms hereof.

 

“Judgment Currency”: as defined in Section 10.15(a).

 

“Judgment Currency Conversion Date”: as defined in Section 10.15(a).

 

“L/C Commitment”: $50,000,000.

 

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

 

“L/C Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Hong Kong
Dollars and any additional currencies determined after the Second Restatement
Effective Date by mutual agreement of the Parent Borrower, the Issuing Lenders
and the Administrative Agent; provided each such currency is a lawful currency
that is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the Issuing Lender in respect
of such Letter of Credit.

 

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Lenders”: as defined in the preamble hereto.

 

21

--------------------------------------------------------------------------------


 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBOR”: in relation to any Loan (other than a Loan denominated in Canadian
Dollars, Euros, Hong Kong Dollars, or Swedish Kronor):

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan,

 

as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for the currency of that Loan and for a period equal in length to the
Interest Period of that Loan.

 

“Lien”: any mortgage, pledge, hypothecation, cash collateral or other similar
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or other security agreement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Conditionality Acquisition”: as defined in Section 2.25(a).

 

“Liquidity”: at any date, the sum of (a) Netted Cash as of such date plus
(b) the Available Revolving Commitments as of such date.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Foreign Guarantee
Agreement, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.

 

“Loan Parties”: the collective reference to the U.S. Loan Parties and the
Foreign Loan Parties.

 

“Local Time”: (a) with respect to Foreign Currency Loans and Letters of Credit
denominated in Euros or Pounds Sterling, local time in London, (b) with respect
to Foreign Currency Loans denominated in currencies other than Euros and Pounds
Sterling and Letters of Credit denominated in L/C Foreign Currencies other than
Euros and Pounds Sterling, local time in the Principal Financial Center for the
applicable currency and (b) with respect to any other Loans, local time in New
York City. For purposes of this definition, “Principal Financial Center” means,
in the case of any currency other than Dollars, the principal financial center
where such currency is cleared and settled, as determined by the Administrative
Agent.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Acquisition”: as defined in the definition of “pro forma basis”.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other material Loan Documents or the rights or remedies,
taken as a whole, of the Administrative Agent or the Lenders hereunder or
thereunder.

 

22

--------------------------------------------------------------------------------


 

“Material Disposition”: as defined in the definition of “pro forma basis”.

 

“Material Subsidiary”: as of any date of determination, any Restricted
Subsidiary (a) whose total assets at the last day of the Reference Period ending
on the last day of the most recent fiscal period for which financials have been
delivered pursuant to Section 6.1(a) or (b) were equal to or greater than 5.0%
of the Consolidated Total Assets of the Parent Borrower and its Subsidiaries at
such date or (b) whose revenues during such Reference Period were equal to or
greater than 5.0% of the consolidated revenues of the Parent Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Second Restatement
Effective Date, Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) total assets at the last day of the most recently ended Reference
Period equal to or greater than 10.0% of the Consolidated Total Assets of the
Parent Borrower and its Subsidiaries at such date or (ii) revenues during such
Reference Period equal to or greater than 10.0% of the consolidated revenues of
the Parent Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Parent Borrower shall, no later
than five Business Days subsequent to the date on which financial statements for
such fiscal period are delivered pursuant to this Agreement, designate in
writing to the Administrative Agent one or more of such Subsidiaries as
“Material Subsidiaries” such that, following such designation(s), Immaterial
Subsidiaries have, in the aggregate (i) total assets at the last day of such
Reference Period of less than 10.0% of the Consolidated Total Assets of the
Parent Borrower and its Subsidiaries at such date and (ii) total revenues during
such Reference Period of less than 10.0% of the consolidated revenues of the
Parent Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”: July 13, 2020.

 

“Moody’s”: as defined in the definition of “Cash Equivalents”.

 

“Mortgage Amendment” as defined in Section 6.11(a).

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages and deeds of trust made by any U.S. Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded or are otherwise reasonably
acceptable to the Administrative Agent).

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Parent Borrower or any Restricted
Subsidiary in the form of cash, Cash Equivalents and marketable U.S. debt
securities (determined in accordance with GAAP) (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) (provided, that with respect to marketable U.S. debt
securities, such securities shall be included as Net

 

23

--------------------------------------------------------------------------------


 

Cash Proceeds only as and when the proceeds thereof are received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any incurrence of Indebtedness by the
Parent Borrower or any Restricted Subsidiary, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“Netted Cash”: at any day, the aggregate amount of (i) domestic unrestricted
cash and domestic cash equivalents of the Parent Borrower and its Domestic
Subsidiaries in excess of $5,000,000 on such day and (ii) 75% of the aggregate
amount of unrestricted cash and cash equivalents of Non-Domestic Subsidiaries in
excess of $5,000,000 on such day. For the avoidance of doubt, the term “cash
equivalents” as set forth in this definition will be interpreted in accordance
with GAAP.

 

“New CFC”: as defined in the definition of “IP Reorganization”.

 

“New CFC Entities”: the collective reference to New CFC and the New CFC
Subsidiaries.

 

“New CFC Intercompany Note”: as defined in the definition of “IP Reorganization
Transaction”.

 

“New CFC Subsidiary”: any Wholly Owned Subsidiary of New CFC to whom IP Assets
are transferred; provided that neither WILP nor any of its Subsidiaries shall be
a New CFC Subsidiary unless IP Assets with a fair market value in excess of
$5,000,000 are transferred to WILP or any such Subsidiary, as applicable.

 

“New Lender”: as defined in Section 2.25(b).

 

“New Lender Supplement”: as defined in Section 2.25(b).

 

“Non-Consenting Lender”: as defined in Section 2.23.

 

“Non-Domestic Subsidiary”: any Subsidiary of the Parent Borrower that is not
(a) a Domestic Subsidiary or (b) a Domestic Unrestricted Subsidiary. For the
avoidance of doubt, the term “Non-Domestic Subsidiary” shall include each
Foreign Subsidiary.

 

“Non-U.S. Lender”: a Lender that is not a U.S. Person.

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Specified Swap Agreements and Specified Cash Management
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to

 

24

--------------------------------------------------------------------------------


 

become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Swap Agreement, any Specified Cash Management Agreement
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by any Borrower pursuant hereto) or otherwise; provided that
for purposes of determining any Guarantee Obligations of (i) any U.S. Loan Party
pursuant to the Guarantee and Collateral Agreement, the definition of
“Obligations” shall not create any guarantee by any U.S. Loan Party of (or grant
of security interest by any U.S. Loan Party to support, if applicable) any
Excluded Swap Obligations; and (ii) any Foreign Loan Party pursuant to the
Foreign Guarantee Agreement, the definition of “Obligations” shall not create
any guarantee by any Foreign Loan Party of any Excluded Swap Obligations.

 

“Original Closing Date”: October 9, 2012.

 

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes imposed with respect to a
participation or that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.23).

 

“Overnight LIBO Rate”: with respect to any Loans or overdue amount in respect
thereof, the rate of interest per annum at which overnight deposits in the
applicable currency, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Parent Borrower”: as defined in the preamble hereto.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.19(a).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.

 

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Acquisition”: a Purchase (including pursuant to any merger with any
Person that was not a Subsidiary prior to such merger in which the Parent
Borrower or any Restricted Subsidiary

 

25

--------------------------------------------------------------------------------


 

is the surviving party) by the Parent Borrower or any Restricted Subsidiary in a
transaction that satisfies each of the following requirements:

 

(a)                                 such Purchase is not a Hostile Acquisition;

 

(b)                                 both before and after giving effect to the
consummation of such Purchase and the Loans (if any) requested to be made in
connection therewith, each of the representations and warranties in the Loan
Documents is true and correct in all material respects ((except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Purchase, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date) and no Default or Event of Default
exists or would be caused thereby;

 

(c)                                  if the aggregate amount of consideration
paid or payable (including without limitation all cash and stock payments and
all Indebtedness of any acquired Person assumed in connection with such Purchase
and all Earnout Obligations related to such Purchase, valued in accordance with
GAAP) by the Parent Borrower and its Restricted Subsidiaries for such Purchase
or series of related Purchases exceeds $75,000,000, prior to the closing of any
such Purchase, the Parent Borrower shall provide such pro forma financial
statements and certificates and copies of such documents being executed or
delivered in connection with such Purchase as may be requested by the
Administrative Agent; and

 

(d)                                 if such Purchase is an acquisition of
Capital Stock, such Purchase will not result in any violation of Regulation U.

 

“Permitted Encumbrances”:

 

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 6.3;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.3;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8(h);

 

(f) leases, subleases, licenses and sublicenses granted to others, easements,
zoning restrictions, rights-of-way and similar encumbrances that do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary;

 

26

--------------------------------------------------------------------------------


 

(g) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(h) banker’s liens, rights of set-off or similar rights, in each case, arising
by contract or operation of law;

 

(i) other Liens incidental to the normal conduct of the business of the Parent
Borrower or any Restricted Subsidiary or the ownership of their respective
properties which are not incurred in connection with the incurrence or
maintenance of Indebtedness and which do not in the aggregate materially impair
the use of any property subject thereto in the operation of the business of the
Parent Borrower or any Restricted Subsidiary, or materially detract from the
value of such property; and

 

(j) statutory or customary contractual Liens in favor of landlords relating to
real property leases of the Parent Borrower or any Restricted Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders”: (a) the Section 16 Officers of the Parent Borrower from
time to time and (b) any group which includes and is under the general direction
of any of such Section 16 Officers.

 

“Permitted Refinancing Indebtedness”: any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premium)
thereon, any committed or undrawn amounts and underwriting discounts, fees,
commissions and expenses, associated with such Permitted Refinancing
Indebtedness), (b) (i) such Permitted Refinancing Indebtedness has a final
maturity date equal to or later than the earlier of (x) the final maturity date
of the Indebtedness being Refinanced and (y) 91 days after the Maturity Date (it
being understood that, in each case, any provision requiring an offer to
purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction) and (ii) such Permitted Refinancing
Indebtedness has a weighted average life to maturity equal to or greater than
the weighted average life to maturity of the Indebtedness being Refinanced,
(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms not materially less favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole,
(d) no Permitted Refinancing Indebtedness as of the date of incurrence of such
Permitted Refinancing Indebtedness shall have obligors or contingent obligors
that were not as of such date obligors or contingent obligors (or that would not
have been required to become obligors or contingent obligors) in respect of the
Indebtedness being Refinanced (it being understood that the terms of any such
Permitted Refinancing Indebtedness shall not, as of the date of the incurrence
thereof, require any new obligors or contingent obligations that were not as of
such date obligors or required to become obligors or contingent obligors under
the Indebtedness being Refinanced) and (e) if the Indebtedness being Refinanced
is (or would have been required to be) secured by the Collateral, such Permitted
Refinancing Indebtedness may be secured by such Collateral on terms not
materially less favorable, taken as a whole, to the Secured Parties than the
Indebtedness being Refinanced; provided that with respect to any Indebtedness
secured by a Lien on the Collateral, any Liens

 

27

--------------------------------------------------------------------------------


 

securing such Permitted Refinancing Indebtedness shall, to the extent the
Indebtedness being Refinanced was subject to an intercreditor agreement with
respect to the Obligations hereunder, be subject to an intercreditor agreement
that is not materially less favorable, taken as a whole, to the Credit Parties
than the intercreditor agreement outstanding in respect of the Indebtedness
being Refinanced.

 

“Permitted Unsecured Debt”: any unsecured notes or bonds or other unsecured debt
securities issued (including pursuant to an exchange offer) by the Parent
Borrower and designated by the Parent Borrower as Permitted Unsecured Debt
hereunder; provided that (a) any such Indebtedness shall have a final maturity
date at least 91 days after the Maturity Date, (b) any such Indebtedness shall
not have any scheduled amortization payments, mandatory redemptions or sinking
fund obligations or mandatory prepayments (including cash flow sweeps) prior to
the date that is 91 days after the Maturity Date (other than customary offers to
purchase upon a change of control, asset sale or event of loss, customary
acceleration rights after an event of default and payments in respect of
paid-in-kind interest previously accreted to principal as necessary to avoid
having the underlying debt obligation treated as an applicable high-yield
discount obligation under Sections 163(e)(5) and 163(i) of the Code, or any
successor provision thereto), (c) such Indebtedness shall not have any financial
maintenance covenants, (d) any such Indebtedness shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined term having a
similar purpose) that is materially more restrictive than the definition of
Specified Change of Control set forth herein and (e) any such Indebtedness shall
not be subject to any guarantee by any Group Member (other than a Loan Party).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Petty Cash Account”: a Deposit Account which has a balance of less than
$1,000,000.

 

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section
3(5) of ERISA.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement. For the
avoidance of doubt, the term “Pledged Stock” shall not include any Excluded
Collateral.

 

“Pounds Sterling”: the lawful currency of the United Kingdom.

 

“PPSA”: the Personal Property Security Act or such other applicable legislation
in effect from time to time in such applicable Canadian jurisdiction for
purposes of the provisions hereof or the other applicable Loan Documents
relating to perfection, effect of perfection or non-perfection or priority.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“pro forma basis”: in connection with any transaction for which a determination
on a pro forma basis for any period of four consecutive fiscal quarters (each, a
“Reference Period”) is required to be made hereunder, “pro forma basis” shall
mean that such determination shall be made (i) after giving

 

28

--------------------------------------------------------------------------------


 

effect to any Material Acquisition and any Material Disposition during such
Reference Period and (ii) assuming that such Material Acquisition or Material
Disposition occurred at the beginning of such Reference Period; provided that
any pro forma calculation made by the Parent Borrower either (i) based on
Regulation S-X or (ii) as calculated in good faith and set forth in an officer’s
certificate of the Parent Borrower (and in the case of this clause (ii), based
on audited financials of the target company or other financials reasonably
satisfactory to the Administrative Agent) shall be acceptable. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Parent Borrower and its Restricted Subsidiaries in
excess of $5,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that (a) comprises all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) that yields gross
proceeds to the Parent Borrower or any of its Restricted Subsidiaries in excess
of $5,000,000.

 

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

 

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Proposed Change”: as defined in Section 2.23.

 

“Protected Qualifying Lender”: any Lender who was a Qualifying Lender at the
time that it became a party to this Agreement, but who ceased to be a Qualifying
Lender solely by reason of a change in the law or the terms of a relevant double
Tax agreement or treaty.

 

“Purchase”: any transaction, or any series of related transactions, consummated
on or after the date of this Agreement, by which the Parent Borrower or any of
its Restricted Subsidiaries (i) acquires all or substantially all of the assets
of any firm, corporation or limited liability company, or business unit or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
for the members of the board of directors) of the Capital Stock of a Person.

 

“Purchased Subsidiaries”: the Subsidiaries of the Parent Borrower purchased
pursuant to the Carveout Purchase Agreement (it being understood that (i) for
purposes of the definitions of “IP Reorganization” and “IP Reorganization
Transactions”, the Purchased Subsidiaries shall include Stride Rite Canada in
respect of the assets of Stride Rite Canada that are purchased by the Parent
Borrower and its Subsidiaries on the Original Closing Date pursuant to the
Carveout Purchase Agreement and (ii) for purposes of Sections 4.1(c),
5(b)(iii) and 5(c) and Schedule 7.7(a), the Purchased Subsidiaries shall include
Stride Rite Canada).

 

“Qualified Receivables Account”: the account of the Parent Borrower at JPMorgan
Chase Bank, N.A., Account #: 663216005, which account shall be designated to
receive amounts owing with respect to the Purchased Receivables (as defined in
the Receivables Purchase Agreement), and any other Deposit Account approved upon
request of the Parent Borrower by Administrative Agent as a Collection Account
(as defined in the Receivables Purchase Agreement).

 

29

--------------------------------------------------------------------------------


 

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Parent Borrower or any Restricted Subsidiary
pursuant to which the Parent Borrower or any Restricted Subsidiary may sell,
convey or otherwise transfer to a newly-formed Restricted Subsidiary or other
special-purpose entity, or any other Person, any accounts or notes receivable
and rights related thereto, provided that (i) all of the terms and conditions of
such transaction or series of transactions, including without limitation the
amount and type of any recourse to the Parent Borrower or any Restricted
Subsidiary with respect to the assets transferred, are acceptable to the
Administrative Agent and the Required Lenders, and (ii) the aggregate
Receivables Transaction Attributed Indebtedness incurred in all such
transactions outstanding at any time does not exceed $200,000,000.

 

“Qualifying Lender”:

 

(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

 

(A)                 a Lender:

 

(1) which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007 (United Kingdom)) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payment apart from section 18A of the Corporation Tax Act 2009
(United Kingdom); or

 

(2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007
(United Kingdom)) at the time that that advance was made and within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or

 

(B) a Lender which is:

 

(1)                   a company resident in the United Kingdom for United
Kingdom tax purposes;

 

(2) a partnership each member of which is:

 

(a)         a company so resident in the United Kingdom; or

 

(b)         a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the Corporation Tax Act 2009 (United Kingdom)) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
Part 17 of the Corporation Tax Act 2009 (United Kingdom);

 

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009
(United Kingdom)) of that company; or

 

(C) a Treaty Lender; or

 

30

--------------------------------------------------------------------------------


 

(ii) a Lender which is a building society (as defined for the purposes of
section 880 of the Income Tax Act 2007 (United Kingdom)) making an advance under
a Loan Document.

 

“Quotation Day”: in relation to any period for which an interest rate is to be
determined:

 

(i) if the currency is Pounds Sterling or Canadian Dollars, the first day of
that period;

 

(ii) if the currency is the Euro, two TARGET Days before the first day of that
period; or

 

(iii) for any other currency, two Business Days before the first day of that
period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

 

“Receivables Purchase Agreement”: the Receivables Purchase Agreement dated as of
December 22, 2014 between the Parent Borrower, certain subsidiaries of the
Parent Borrower, and HSBC Bank USA, N.A., a national banking association, as
amended, supplemented, restated or otherwise modified from time to time;
provided, however, that any references in this Agreement to the Receivables
Purchase Agreement shall be to such agreement without giving effect to any
amendment, supplement, restatement or other modification thereto that are
adverse to the Administrative Agent and/or the Lenders, unless such amendment,
supplement, restatement or other modification has been consented to by the
Required Lenders; provided further that, for the avoidance of doubt, any
amendments, supplements, restatements, or other modifications to the Receivables
Purchase Agreement effected solely for the purposes of adding a customer or
customers shall be deemed not to be adverse to the Administrative Agent and/or
the Lenders.

 

“Receivables Transaction Attributed Indebtedness”: the amount of obligations
outstanding under the legal documents entered into as part of any Qualified
Receivables Transaction on any date of determination that would be characterized
as principal if such Qualified Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Reference Period”: as defined in the definition of “pro forma basis”.

 

“Refunded Swingline Loans”: as defined in Section 2.7.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.12(b) as a result of the delivery of a
Reinvestment Notice.

 

31

--------------------------------------------------------------------------------


 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Parent Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Parent Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Parent
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Relevant Interbank Market”: (a) in relation to Swedish Kronor, the Stockholm
interbank market, (b) in relation to the Euro, the European interbank market,
(c) in relation to Hong Kong Dollars, the Hong Kong interbank market, (d) in
relation to Canadian Dollars, the Canadian interbank market and (e) in relation
to any other currency, the London interbank market.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replaced Revolving Facility”: as defined in Section 10.1.

 

“Replaced Term Loans”: as defined in Section 10.1.

 

“Replacement Facility Amendment”: that certain Replacement Facility Amendment,
dated as of July 13, 2015.

 

“Replacement Revolving Facility”: as defined in Section 10.1.

 

“Replacement Term Loans”: as defined in Section 10.1.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”: as defined in Section 2.26(a).

 

32

--------------------------------------------------------------------------------


 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Parent Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Parent Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary that is not an Unrestricted Subsidiary.

 

“Revolving Commitment”: on and after the Second Restatement Effective Date, as
to any Lender, the obligation of such Lender, if any, to make Revolving Loans
and participate in Swingline Loans, Letters of Credit and Foreign Currency Loans
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A (after giving effect to the Second Restatement Effective Date) or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
amount of the Total Revolving Commitments on the Second Restatement Effective
Date is $500,000,000.

 

“Revolving Commitment Period”: the period from and including the Second
Restatement Effective Date to the Maturity Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (other than Foreign Currency Loans) held by such Lender then outstanding,
(b) such Lender’s Revolving Percentage of the L/C Obligations then outstanding
(including such Lender’s Revolving Percentage of the Dollar Equivalent of L/C
Obligations outstanding in a currency other than Dollars), (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding and (d) such Lender’s Revolving Percentage of the Dollar Equivalent
of the aggregate principal amount of Foreign Currency Loans then outstanding.

 

“Revolving Facility”: as defined in the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.25 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

 

“S&P”: as defined in the definition of “Cash Equivalents”.

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered

 

33

--------------------------------------------------------------------------------


 

or enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, Canada or Her Majesty’s Treasury of the United
Kingdom.

 

“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions (as of the Second Restatement Effective
Date, Iran, North Korea, Sudan, the Crimea region of Ukraine and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, Canada or any EU member state,
(b) any Person operating in a Sanctioned Country in violation of applicable
Sanctions or organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any such Person or Persons.

 

“Screen Rate”:

 

(a)                                 in relation to CDOR, with respect to any
Interest Period, (i) the annual rate of interest determined with reference to
the arithmetic average of the discount rate quotations of all institutions
listed for Canadian Dollar-denominated bankers’ acceptances with a tenor equal
to such Interest Period displayed and identified as such on the CDOR page of the
Reuters screen (or on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) as of the Specified Time
on the Quotation Day for such Interest Period (as adjusted by the Administrative
Agent after the Specified Time to reflect any error in the posted rate of
interest or in the posted average annual rate of interest);

 

(b)                                 in relation to EURIBOR, the euro interbank
offered rate administered by the Banking Federation of the European Union (or
any other Person which takes over the administration of that rate) for the
relevant period displayed on page EURIBOR01 of the Reuters screen (or any
replacement Reuters page which displays that rate);

 

(c)                                  in relation to HIBOR, the percentage rate
per annum designated as “FIXING @ 11.00” (or any replacement designation or, if
no designation appears, the arithmetic average (rounded upward to five decimal
places) of the displayed rates) for the relevant period displayed under the
heading “HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen
HIBOR1=R Page or HIBOR2=R Page (as appropriate) (or any replacement Reuters
page which displays that rate);

 

(d)                                 in relation to LIBOR, the London interbank
offered rate administered by ICE Benchmark Association (or any other Person that
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate); and

 

(e)                                  in relation to STIBOR, the Stockholm
interbank offered rate administered by the Swedish Bankers’ Association (or any
other person which takes over the administration of that rate) for Swedish
Kronor and for the relevant period as displayed on the appropriate page of the
Reuters screen (or any replacement Reuters page which displays that rate);

 

provided, however, that if any Screen Rate shall be less than zero, such Screen
Rate shall be deemed to be zero for purposes of this Agreement.

 

34

--------------------------------------------------------------------------------


 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Restatement Effective Date”: the first date on which the conditions
precedent set forth in Section 5.4 have been satisfied, which date is July 13,
2015.

 

“Section 16 Officer”: has the meaning assigned to the term “officer” as defined
in Rule 16a-1(f) under the Exchange Act.

 

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Securities Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction or as defined in the PPSA, as applicable.

 

“Securities Account Control Agreement”: a Securities Account control agreement
to be executed by each institution maintaining a Securities Account (other than
an Excluded Securities Account) for the Parent Borrower or any other U.S. Loan
Party, in each case as required by Section 6.10(f).

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Senior Unsecured Debt”: the 6.125% senior notes of the Parent Borrower due 2020
issued on the Original Closing Date pursuant to the Senior Unsecured Debt
Agreement.

 

“Senior Unsecured Debt Agreement”: the Indenture entered into by the Parent
Borrower and, to the extent applicable, certain of its Restricted Subsidiaries
in connection with the issuance of the Senior Unsecured Debt, together with all
instruments and other agreements entered into by the Parent Borrower and/or such
Restricted Subsidiaries in connection therewith.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured; provided that the amount of any contingent or
disputed liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability at such time.

 

35

--------------------------------------------------------------------------------


 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between a Borrower or any Subsidiary Guarantor and any Lender or affiliate
thereof, which has been designated by such Lender and the Parent Borrower, by
notice to the Administrative Agent not later than 90 days after the execution
and delivery by the applicable Borrower or such Subsidiary Guarantor, as
applicable, as a “Specified Cash Management Agreement”.

 

“Specified Change of Control”: a “Change of Control” as defined in the Senior
Unsecured Debt Agreement.

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates entered into by a Borrower or any Subsidiary Guarantor
and any Person that is a Lender or an affiliate of a Lender at the time such
Swap Agreement is entered into.

 

“Specified Time”: the applicable time and day as determined in accordance with
Schedule 1.1C.

 

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the relevant Lender is subject with respect to the Eurocurrency
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“STIBOR”: in relation to any Loan in Swedish Kronor:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan,

 

as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Swedish Kronor and for a period equal in length to the Interest Period
of that Loan.

 

“Stride Rite Canada”: Stride Rite Canada Limited.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  In the case of a Person subject to the laws of The
Netherlands, the term “Subsidiary” shall include any business entity that
constitutes a “Subsidiary” (dochtermaatschappij) as defined in article
2.24(a) of the Dutch Civil Code. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

 

36

--------------------------------------------------------------------------------


 

“Subsidiary Co-Obligor”: any Additional Borrower that is (a) a Domestic
Subsidiary, (b) is designated in writing as a Subsidiary Co-Obligor by the
Parent Borrower and (c) jointly and severally liable for the Obligations of the
Parent Borrower pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent; provided, however, that no Excluded
Foreign Subsidiary shall be liable for (or provide collateral security for) any
Obligations or Guarantee Obligations of any U.S. Person (including any Guarantee
Obligations with respect thereto), and no Excluded Collateral shall be pledged
with respect thereto.

 

“Subsidiary Guarantor”: each Restricted Subsidiary of the Parent Borrower other
than any Excluded Foreign Subsidiary and any Immaterial Subsidiary; provided
that any applicable Subsidiary Guarantor shall cease to be a Subsidiary
Guarantor upon release from its Guarantee Obligation in respect of the
Obligations pursuant to the terms hereof or any Security Document; provided
further that any Restricted Subsidiary not required to become a Subsidiary
Guarantor pursuant to the terms of this Agreement that elects by written notice
to the Administrative Agent to become a party to a Loan Document as a guarantor
of the Obligations of the Parent Borrower shall be a Subsidiary Guarantor.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Restricted Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

 

“Swedish Kronor”: the lawful currency of Sweden.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.

 

“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (i) for any Revolving Lender
(other than in the case of any Swingline Loan made by the Swingline Lender in
its capacity as the Swingline Lender), the amount equivalent to its Revolving
Percentage of the total Swingline Exposure at such time related to such
Swingline Loans, and (ii) for the Swingline Lender, the aggregate principal
amount of all Swingline Loans made by such Swingline Lender outstanding at such
time less the participation amounts otherwise funded by the Revolving Lenders
other than the Swingline Lender.

 

“Swingline Lender”: JPMorgan Chase Bank, N.A. in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7.

 

37

--------------------------------------------------------------------------------


 

“Swiss Francs”: the lawful currency of Switzerland.

 

“Synthetic Lease Attributed Indebtedness”: with respect to any Person, on any
date, in respect of any so-called synthetic, off-balance sheet or tax retention
lease considered borrowed money indebtedness for United States federal income
tax purposes, but is classified as an operating lease in accordance with GAAP,
the capitalized amount of the remaining lease payments under the relevant lease
or agreement that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease.

 

“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.

 

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Tax Authority”: means any government, state, or municipality or any local,
state, federal, or other fiscal, revenue, customs, or excise authority, body, or
official competent to impose, administer, levy, assess, or collect any Taxes.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Lenders”: the collective reference to the Tranche A Term Lenders and the
Incremental Term Lenders.

 

“Term Loans”: the collective reference to the Tranche A Term Loans and the
Incremental Term Loans.

 

“Termination Date”: as defined in Section 10.14(c).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Tranche A Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche A Term Loan to the Parent Borrower hereunder on the
Second Restatement Effective Date in accordance with the Replacement Facility
Amendment in a principal amount not to exceed the amount set forth under the
heading “Tranche A Term Commitment” opposite such Lender’s name on Schedule
1.1A. The amount of each Tranche A Term Lender’s Tranche A Term Commitment on
the Second Restatement Effective Date is its “New Term Loan Commitment” as
defined in the Replacement Facility Amendment. The aggregate amount of the
Tranche A Term Commitments on the Second Restatement Effective Date is
$450,000,000.

 

“Tranche A Term Facility”: as defined in the definition of “Facility”.

 

“Tranche A Term Lender”: each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.

 

38

--------------------------------------------------------------------------------


 

“Tranche A Term Loan”: as defined in Section 2.1.

 

“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Tranche A Term
Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding.

 

“Transactions”: collectively, (i) the execution and delivery of into this
Agreement and the Loans to be made hereunder and the use of proceeds thereof and
(ii) the payment of fees and expenses in connection with the foregoing.

 

“Transferee”: any Assignee or Participant.

 

“Treaty Lender”: with respect to any Borrower organized under the laws of the
United Kingdom, a Lender which is:

 

(a)                                 treated as resident (for the purposes of the
appropriate double Tax agreement or treaty) in a jurisdiction having a double
Tax agreement or treaty with the United Kingdom which makes provision for full
exemption from Tax imposed by the United Kingdom on any payment of interest
under a Loan Document; and

 

(b)                                 which does not carry on business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan or Letter of Credit is effectively connected.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“United States”: the United States of America.

 

“Unrestricted Subsidiary”: any Subsidiary designated by the Parent Borrower as
an Unrestricted Subsidiary pursuant to Section 6.13 and any Subsidiary of any
such Unrestricted Subsidiary; provided that in no event shall any Borrower be an
Unrestricted Subsidiary.

 

“U.K. Borrower”: any Additional Borrower that is treated as a resident of the
United Kingdom for the purposes of United Kingdom Taxes.

 

“U.S. Loan Parties”: the Parent Borrower, each Additional Borrower that is a
Domestic Subsidiary and each Subsidiary Guarantor that is a Domestic Subsidiary.

 

“U.S. Newco”: as defined in the definition of “IP Reorganization”.

 

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f)(ii)(B).

 

“WBG Holdings”: WBG-PSS Holdings, LLC.

 

“Wholly Owned Domestic Subsidiary”: any Domestic Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

39

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“WILP”: Wolverine International LP, a Cayman Islands limited partnership.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

1.2                               Other Interpretive Provisions. (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member or any Unrestricted Subsidiary not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof), (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time, and (vi) references to accounting determinations to be made “on” or “as
of” a particular day or date shall, unless otherwise specified, be construed to
mean as of the close of business in Local Time on such day.

 

(c) [Reserved].

 

(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

40

--------------------------------------------------------------------------------


 

(f) Notwithstanding any other provision hereof or of any other Loan Document,
any transaction permitted hereunder among or between the Parent Borrower and one
or more Subsidiary Guarantors, or among one or more Subsidiary Guarantors, shall
also be permitted among and between (i) the Parent Borrower and any one or more
Subsidiary Co-Obligors, (ii) any one or more Additional Borrowers and any one or
more Subsidiary Co-Obligors and (iii) any one or more Subsidiary Co-Obligors.

 

(g) Notwithstanding any other provision hereof or of any other Loan Document, no
Excluded Foreign Subsidiary shall be required to guarantee (or provide
collateral security for), any Obligations or Guarantee Obligations of any U.S.
Person (including any Guarantee Obligations with respect thereto), and no
Excluded Collateral shall be pledged with respect thereto. Notwithstanding any
other provision hereof or of any other Loan Document, the provisions set forth
herein and in the other Loan Documents applicable to any Additional Borrower
shall be inapplicable to any Subsidiary unless and until such Subsidiary becomes
an Additional Borrower pursuant to the provisions of Section 10.21 hereof (and
shall be effective as to such Additional Borrower only so long as such
Subsidiary remains an Additional Borrower).

 

1.3          Quebec Matters. For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”,
(c) “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” and a resolutory clause, (f) all references to filing, perfection,
priority, remedies, registering or recording under the Uniform Commercial Code
or the PPSA shall include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” liens or security interest shall
include a reference to an “opposable” or “set up” lien or security interest as
against third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”; (l) “joint and
several” shall include “solidary”; (m) “gross negligence or wilful misconduct”
shall be deemed to be “intentional or gross fault”; (n) “registered ownership
held for a beneficial owner” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”..

 

SECTION 2.         AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Term Commitments. Subject to the terms and conditions hereof, each
Tranche A Term Lender severally agrees to make a term loan (a “Tranche A Term
Loan”) in Dollars to the Parent Borrower on the Second Restatement Effective
Date in an amount not to exceed the amount of the Tranche A Term Commitment of
such Lender in accordance with the Replacement Facility Amendment. The Term
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Parent Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.13.

 

2.2          Procedure for Term Loan Borrowing. The Parent Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 1:00 P.M., New York City time, one Business
Day prior to the anticipated Second Restatement

 

41

--------------------------------------------------------------------------------


 

Effective Date), substantially in the form of Exhibit H, requesting that the
Term Lenders make the Term Loans on the Second Restatement Effective Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Second Restatement Effective Date
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds in Dollars equal to the Term
Loan or Term Loans to be made by such Lender. The Administrative Agent shall
credit the account of the Parent Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

2.3          Repayment of Term Loans. (a) The Tranche A Term Loan of each
Tranche A Term Lender shall mature in consecutive quarterly installments, each
of which shall be in an amount in Dollars equal to such Lender’s Tranche A Term
Percentage multiplied by the percentage set forth below of the original
principal amount of the Tranche A Term Loans; provided that each installment set
forth hereunder shall be reduced by the application of any prepayments of the
Tranche A Term Loans as provided in Sections 2.11 and 2.12 hereof; provided
further that the outstanding balance of the Tranche A Term Loans shall be paid
on the Maturity Date:

 

Date

 

Percentage of the original principal
amount of the Tranche A Term
Loans to be repaid

 

September 30, 2015

 

0.625

%

December 31, 2015

 

0.625

%

March 31, 2016

 

0.625

%

June 30, 2016

 

0.625

%

September 30, 2016

 

1.25

%

December 31, 2016

 

1.25

%

March 31, 2017

 

1.25

%

June 30, 2017

 

1.25

%

September 30, 2017

 

1.875

%

December 31, 2017

 

1.875

%

March 31, 2018

 

1.875

%

June 30, 2018

 

1.875

%

September 30, 2018

 

2.50

%

December 31, 2018

 

2.50

%

March 31, 2019

 

2.50

%

June 30, 2019

 

2.50

%

September 30, 2019

 

2.50

%

December 31, 2019

 

2.50

%

March 31, 2020

 

2.50

%

June 30, 2020

 

2.50

%

 

(b) [Reserved].

 

(c) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided that each installment with respect to
any tranche of Incremental Term Loans shall be reduced by the

 

42

--------------------------------------------------------------------------------


 

application of any prepayments to such tranche of Incremental Term Loans as
provided in Sections 2.11 and 2.12 hereof.

 

2.4          Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrowers from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added (after giving effect to the use of proceeds
thereof) to the sum of (i) such Lender’s Revolving Percentage of the sum of
(x) the L/C Obligations then outstanding and (y) the aggregate principal amount
of the Revolving Loans (including the Dollar Equivalent of Foreign Currency
Loans) then outstanding and (ii) such Lender’s Swingline Exposure then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrowers may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. Revolving
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the applicable Borrower and notified to the Administrative Agent in accordance
with Sections 2.5 and 2.13.

 

(b) Subject to the terms and conditions hereof, each Foreign Currency Lender
agrees, with respect to any Foreign Currency Loan in a Foreign Currency for
which it is designated a Foreign Currency Lender, to make Foreign Currency Loans
to the Borrowers from time to time during the Revolving Commitment Period;
provided that (i) after giving effect to the requested Foreign Currency Loan,
the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans outstanding at such time does not exceed the Foreign Currency Sublimit,
(ii) after giving effect to the requested Foreign Currency Loan (and the use of
proceeds thereof), the sum of (x) such Lender’s Revolving Percentage of the sum
of (1) the L/C Obligations then outstanding and (2) the aggregate principal
amount of the Revolving Loans (including the Dollar Equivalent of Foreign
Currency Loans) then outstanding and (y) such Lender’s Swingline Exposure then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment
and (iii) the Total Revolving Extensions of Credit outstanding at such time
(including the Dollar Equivalent of any Revolving Extensions of Credit
outstanding in currencies other than Dollars) does not exceed the Total
Revolving Commitments. The Foreign Currency Loans shall be Eurocurrency Loans.

 

(c) Each Borrower shall repay all of its outstanding Revolving Loans and Foreign
Currency Loans on the Maturity Date.

 

(d) Notwithstanding anything to the contrary contained herein, each Lender at
its option may make any Loan to any Additional Borrower by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of such Additional
Borrower to repay such Loan in accordance with the terms of this Agreement and
shall not cause any Borrower or other Loan Party to incur as of the date of the
exercise of such option any greater liability than it shall then have under
Section 2.19 or Section 2.20(a).

 

2.5          Procedure for Revolving Loan Borrowing. (a) Any Borrower may borrow
under the Revolving Commitments in Dollars during the Revolving Commitment
Period on any Business Day, provided that such Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit H
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurocurrency Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of ABR Loans) (provided that any such
notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
applicable Borrower, (ii) the amount and Type

 

43

--------------------------------------------------------------------------------


 

of Revolving Loans to be borrowed, (iii) the requested Borrowing Date and
(iv) in the case of Eurocurrency Loans, the respective amounts of each such Type
of Loan (and the respective lengths of the initial Interest Period therefor).
Each borrowing under the Revolving Commitments in Dollars shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrowers, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the applicable Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the applicable Borrower
at the Funding Office prior to 1:00 P.M., New York City time, on the Borrowing
Date requested by the applicable Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent crediting the account of the
applicable Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

 

(b) Any Borrower may borrow under the Revolving Commitments in any Foreign
Currency during the Revolving Commitment Period on any Business Day; provided
that such Borrower shall give the Foreign Currency Agent irrevocable notice
(which notice must be received by the Foreign Currency Agent prior to 3:00 P.M.,
Local Time, four Business Days prior to the requested Borrowing Date),
specifying (i) the applicable Borrower, (ii) the amount of Foreign Currency
Loans to be borrowed, (iii) the Foreign Currency in which such Foreign Currency
Loans will be denominated, (iv) the requested Borrowing Date, (v) the length of
the initial Interest Period therefor and (vi) the applicable account of such
Borrower to which such funds will be credited or disbursed. Upon receipt of any
such notice from the applicable Borrower, the Foreign Currency Agent shall
promptly notify each Foreign Currency Lender thereof. Each borrowing of Foreign
Currency Loans in a particular Foreign Currency shall be in a minimum amount as
set forth on the Administrative Schedule. With respect to any borrowing of
Foreign Currency Loans, the Foreign Currency Loan of each applicable Foreign
Currency Lender (other than the Fronting Lender) shall be in an amount equal to
its Revolving Percentage of the applicable borrowing and the Foreign Currency
Loan of the Fronting Lender shall be in an amount equal to the aggregate amount
of such borrowing less the amount of the Foreign Currency Loans being made by
other Foreign Currency Lenders and comprising part of such borrowing. On each
Borrowing Date, each applicable Foreign Currency Lender will make the amount of
its share of such borrowing available to the Foreign Currency Agent at the
applicable office specified on the Administrative Schedule, prior to the time
specified on the Administrative Schedule for the relevant Foreign Currency, in
the relevant Foreign Currency in funds immediately available. Such borrowing
will then be made available to the applicable Borrower in like funds as received
by the Foreign Currency Agent, by the Foreign Currency Agent crediting or
disbursing the aggregate of the amounts made available to the Foreign Currency
Agent by the Foreign Currency Lenders to the account set forth by the applicable
Borrower in the applicable borrowing notice.

 

(c) On the Second Restatement Effective Date, all Existing Revolving Loans shall
be deemed repaid and (i) such portion thereof that were ABR Loans shall be
reborrowed as ABR Loans by the Parent Borrower and such portion thereof that
were Eurocurrency Loans shall be reborrowed as Eurocurrency Loans by the Parent
Borrower (it being understood that for each tranche of Existing Revolving Loans
that were Eurocurrency Loans, (x) the initial Interest Period for the relevant
reborrowed Eurocurrency Loans shall equal the remaining length of the Interest
Period for such tranche and (y) the Eurocurrency Rate for the relevant
reborrowed Eurocurrency Loans during such initial Interest Period shall be the
Eurocurrency Rate for such tranche immediately prior to the Second Restatement
Effective Date) and (ii) each such reborrowed Revolving Loan shall be deemed
made in the same currency as the relevant Existing Revolving Loan. Any Revolving
Lenders that are not Existing Revolving Lenders (and

 

44

--------------------------------------------------------------------------------


 

any Existing Revolving Lenders with Revolving Commitments as of the Second
Restatement Effective Date that are greater than their Existing Revolving
Commitments) shall advance funds (in the relevant currency) to the
Administrative Agent no later than 3:00 P.M., New York City time on the Second
Restatement Effective Date as shall be required to repay the Revolving Loans of
Existing Revolving Lenders such that (A) each Revolving Lender’s share of
outstanding Revolving Loans denominated in Dollars on the Second Restatement
Effective Date is equal to its Revolving Percentage (after giving effect to the
Second Restatement Effective Date) and (B) each Foreign Currency Lender’s (other
than the Fronting Lender’s) share of outstanding Foreign Currency Loans is equal
to its Revolving Percentage (after giving effect to the Second Restatement
Effective Date) of Foreign Currency Loans.

 

2.6          Swingline Commitment. (a) Subject to the terms and conditions
hereof, (i) the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrowers under the Revolving Commitments from time
to time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) in Dollars to the Borrowers; provided that (i) any Swingline
Loan shall be made in the sole discretion of the Swingline Lender, (ii) the
aggregate principal amount of Swingline Loans outstanding at any time shall not
exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect) and, (iii) the sum of (x) the Swingline Exposure of such
Swingline Lender (in its capacity as a Swingline Lender and a Revolving Lender),
(y) the aggregate principal amount of outstanding Revolving Loans made by such
Swingline Lender (in its capacity as a Revolving Lender) and (z) the L/C
Exposure of such Swingline Lender (in its capacity as a Revolving Lender) shall
not exceed its Revolving Commitment then in effect and (iv) no Borrower shall
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrowers may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

 

(b) Each Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the applicable Borrower shall repay all of its Swingline Loans then
outstanding.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever any Borrower desires that the Swingline Lender make Swingline
Loans, it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the applicable Borrower, (ii) the amount to be
borrowed and (iii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each Swingline Loan made under the
Swingline Commitment shall be in an amount equal to $500,000 or a whole multiple
of $100,000 in excess thereof. If the Swingline Lender agrees, in its sole
discretion, to make a Swingline Loan, not later than 3:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the applicable
Borrower on such Borrowing Date by depositing such proceeds in the account of
the applicable Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

45

--------------------------------------------------------------------------------


 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (and each Borrower
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, a Revolving Loan in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”), outstanding on the date of such notice,
to repay the Swingline Lender. Each Revolving Lender shall make the amount of
such Revolving Loan available to the Administrative Agent at the Funding Office
in immediately available funds, not later than 10:00 A.M., New York City time,
one Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. Each Borrower irrevocably authorizes the Swingline
Lender to charge such Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans of such Borrower to the extent amounts
received from the Revolving Lenders are not sufficient to repay in full such
Refunded Swingline Loans.

 

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.8          Commitment Fees, Fees with respect to Foreign Currency Loans, etc.
(a) The Parent Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a

 

46

--------------------------------------------------------------------------------


 

commitment fee for the period from and including the Second Restatement
Effective Date to the last day of the Revolving Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the Second Restatement Effective Date.

 

(b) [Reserved].

 

(c) The Parent Borrower agrees to pay to the Foreign Currency Agent, for the
account of the Fronting Lender, at the applicable office of the Foreign Currency
Agent set forth on the Administrative Schedule, a fronting fee with respect to
each Fronted Foreign Currency Loan for the period from and including the
Borrowing Date of such Foreign Currency Loan to but excluding the date of
repayment thereof computed at a rate of 0.125% per annum on the average daily
principal amount of such Fronted Foreign Currency Loan outstanding during the
period for which such fee is calculated. Such fronting fee shall be payable
quarterly in arrears on each Fee Payment Date to occur after the making of such
Foreign Currency Loan and on the Maturity Date.

 

(d) With respect to any Foreign Currency Loan made to a Borrower, such Borrower
shall pay to the Administrative Agent, for the account of the applicable Foreign
Currency Loan Participants, a participation fee (the “Foreign Currency
Participation Fee”) for the period from and including the borrowing date of such
Foreign Currency Loan to but excluding the date of repayment thereof, computed
at a rate per annum equal to the Applicable Margin in respect of Eurocurrency
Loans that are Revolving Loans from time to time in effect on the average
aggregate daily principal amount of such Fronted Foreign Currency Loan
outstanding during the period for which such fee is calculated, which fee shall
be paid in Dollars based on the Dollar Equivalent thereof. Such fee shall, with
respect to each Foreign Currency Loan, be payable in arrears on each Interest
Payment Date to occur after the making of such Foreign Currency Loan and on the
Maturity Date.

 

(e) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.9          Termination or Reduction of Revolving Commitments. The Parent
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
Any notice of termination given by the Parent Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
capital raising, in which case such notice may be revoked by the Parent Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

2.10        Foreign Currency Participations; Conversion of Foreign Currency
Loans (a) With respect to each Foreign Currency Loan in any Foreign Currency,
the Fronting Lender irrevocably agrees to grant and hereby grants to each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency, and, to induce the Fronting Lender to make
Foreign Currency Loans in any applicable Foreign Currency hereunder, each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency

 

47

--------------------------------------------------------------------------------


 

irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Fronting Lender, on the terms and conditions hereinafter stated, for such
Foreign Currency Loan Participant’s own account and risk, with respect to any
Fronted Foreign Currency Loan in any Foreign Currency in which such Lender is a
Foreign Currency Loan Participant, an undivided interest (a “Foreign Currency
Participating Interest”), in an amount equal to such Foreign Currency Loan
Participant’s Revolving Percentage of the outstanding principal amount of such
Foreign Currency Loan (it being understood that such calculation shall be made
in respect of the outstanding principal amount of such Foreign Currency Loan,
and not the portion thereof constituting a Fronted Foreign Currency Loan), in
the Fronting Lender’s obligations and rights under such Fronted Foreign Currency
Loan made hereunder. Each Revolving Lender that is a Foreign Currency Loan
Participant with respect to any Foreign Currency unconditionally and irrevocably
agrees with the Fronting Lender that, solely upon the occurrence of an event set
forth in Section 2.10(d)(i) or (ii), such Revolving Lender shall pay to the
Fronting Lender upon demand an amount equal to (i) in the case of an event set
forth in Section 2.10(d)(i) with respect to a Foreign Currency Loan for which
such Revolving Lender is a Foreign Currency Loan Participant, the Dollar
Equivalent of such Foreign Currency Loan Participant’s Revolving Percentage of
the amount of such payment which is not so paid as required under this Agreement
and (ii) in the case of an event set forth in Section 2.10(d)(ii), the Dollar
Equivalent of such Revolving Lender’s Revolving Percentage of the Foreign
Currency Loans then outstanding in any Foreign Currency in which such Revolving
Lender is a Foreign Currency Loan Participant.

 

(b) If any amount required to be paid by any Foreign Currency Loan Participant
to the Fronting Lender pursuant to Section 2.10(a) or Section 2.10(d) is not
made available to the Fronting Lender when due, such Foreign Currency Loan
Participant shall pay to the Fronting Lender, on demand, such amount with
interest thereon at a rate equal to the greater of the daily average Overnight
LIBO Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Foreign Currency Loan Participant makes such amount immediately available to the
Fronting Lender. If such amount is not made available to the Fronting Lender by
such Foreign Currency Loan Participant within three Business Days of such due
date, the Fronting Lender shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Eurocurrency Loans under
the Revolving Facility, on demand. A certificate of the Fronting Lender
submitted to any Foreign Currency Loan Participant with respect to amounts owed
under this Section shall be conclusive absent manifest error.

 

(c) Whenever, at any time after the Fronting Lender has received from any
Foreign Currency Loan Participant its pro rata share of such payment in
accordance with subsection 2.10(a) in respect of any Fronted Foreign Currency
Loan, the Fronting Lender receives any payment related to such Foreign Currency
Loan (whether directly from a Borrower or otherwise, including proceeds of
collateral applied thereto by the Fronting Lender or the Administrative Agent,
on behalf of the Fronting Lender), or any payment of interest on account
thereof, the Fronting Lender will, within three Business Days after receipt
thereof, distribute to such Foreign Currency Loan Participant its pro rata share
thereof (and hereby directs the Administrative Agent to remit such pro rata
share to such Foreign Currency Loan Participant out of any such payment received
by the Administrative Agent for the account of the Fronting Lender (it being
understood that any such payment shall be made in Dollars and the Fronting
Lender or Administrative Agent, as applicable, shall convert any such amounts
received by it in a currency other than Dollars into the Dollar Equivalent
thereof for purposes of such payment)); provided, however, that in the event
that any such payment received by the Fronting Lender shall be required to be
returned by the Fronting Lender, such Foreign Currency Loan Participant shall,
within three Business Days, return to the Fronting Lender the portion thereof
previously distributed by the Fronting Lender to it. If any amount required to
be paid under this paragraph is paid within three Business Days after such
payment is due, the Foreign Currency Loan Participant or Fronting Lender, as the
case may be, which owes such amount shall pay to the Fronting Lender or Foreign
Currency Loan Participant, as the case may be, to which such

 

48

--------------------------------------------------------------------------------


 

amount is owed, on demand, such amount with interest thereon at a rate equal to
the greater of the daily average Overnight LIBO Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation for the period until such Foreign Currency Loan Participant or the
Fronting Lender, as the case may be, makes such amount immediately available to
the Fronting Lender or Foreign Currency Loan Participant, as the case may be. If
such amount is not made available to the Fronting Lender or Foreign Currency
Loan Participant, as the case may be, by such Foreign Currency Loan Participant
or Fronting Lender, as the case may be, within three Business Days of such due
date, the Fronting Lender or Foreign Currency Participant, as the case may be,
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Eurocurrency Loans under the Revolving Facility, on
demand.

 

(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the
principal of or interest on such Foreign Currency Loan shall not be paid
(x) with respect to a payment due on a scheduled payment date, on such Business
Day (with respect to principal) and within five Business Days after such date
(with respect to interest) and (y) with respect to a payment due on any other
date, within five Business Days after the Parent Borrower receives notice of
such due date from the Administrative Agent or Required Lenders, and, in either
case, the Fronting Lender shall deliver to the Administrative Agent and the
Parent Borrower a request that the provisions of this Section 2.10(d) take
effect with respect to such Foreign Currency Loan or (ii) the Commitments shall
be terminated or the Loans accelerated pursuant to Section 8, then (unless such
request is revoked by the applicable Fronting Lender) (x) the obligations of the
applicable Borrower in respect of the principal of and interest on such Fronted
Foreign Currency Loan shall without further action be converted into obligations
denominated in Dollars based upon the Exchange Rate in effect for the day on
which such conversion occurs, as determined by the Administrative Agent in
accordance with the terms hereof, (y) such converted obligations will bear
interest at the rate applicable to overdue Eurocurrency Loans under the
Revolving Facility and (z) each applicable Foreign Currency Loan Participant
shall pay the purchase price for its Foreign Currency Participating Interest in
such Foreign Currency Loan by wire transfer of immediately available funds in
Dollars to the Administrative Agent in the manner provided in
Section 2.10(a) and (b) (and the Administrative Agent shall promptly wire the
amounts so received to the Fronting Lender). Upon any event specified in clause
(ii) above, the commitments of the Foreign Currency Lenders to make Foreign
Currency Loans pursuant to Section 2.4(b) shall be permanently terminated. The
obligations of the Revolving Lenders to acquire and pay for their Foreign
Currency Participating Interests pursuant to this Section 2.10(d) shall be
absolute and unconditional under any and all circumstances.

 

2.11        Optional Prepayments. The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than (a) 12:00
P.M., New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans (other than Foreign Currency Loans), (b) no later than 12:00
P.M., New York City time, one Business Day prior thereto, in the case of ABR
Loans and (c) no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule in the case of Foreign Currency Loans,
which notice shall, in each case, specify the date and amount of prepayment, the
Loans to be prepaid and whether the prepayment is of Eurocurrency Loans
denominated in Dollars, Foreign Currency Loans (and if a Foreign Currency Loan
is to be prepaid, the Foreign Currency in which such Loans are denominated) or
ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the applicable
Borrower shall also pay any amounts owing pursuant to Section 2.21. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid; provided, however, that any notice
of prepayment given by any Borrower may state that such prepayment notice is
conditioned upon the effectiveness of other credit facilities or

 

49

--------------------------------------------------------------------------------


 

capital raising, in which case such notice may be revoked by such Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Partial prepayments of Term Loans and
Revolving Loans (other than Foreign Currency Loans) shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof. Partial prepayments
of Swingline Loans shall be in an aggregate principal amount of $100,000 or a
whole multiple thereof. Partial prepayments of Foreign Currency Loans shall be
in a minimum amount as set forth for the relevant Foreign Currency on the
Administrative Schedule. Optional prepayments shall be applied to the prepayment
of Term Loans as directed by the Parent Borrower.

 

2.12        Mandatory Prepayments . (a) If any Indebtedness shall be issued or
incurred by any Group Member (excluding any Indebtedness incurred in accordance
with Section 7.2 (other than Indebtedness incurred pursuant to
Section 7.2(f)(ii))), an amount equal to 100% of the Net Cash Proceeds thereof
shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.12(d).

 

(b) Subject to Section 2.12(e), if on any date any Group Member shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event, which, together with
the Net Cash Proceeds received from all other Asset Sales or Recovery Events in
such fiscal year exceed $40,000,000, then, unless a Reinvestment Notice shall be
delivered in respect thereof, an amount equal to such Net Cash Proceeds in
excess of $40,000,000, and an amount equal to all Net Cash Proceeds received
thereafter in such fiscal year, shall be applied on such date of receipt toward
the prepayment of the Term Loans as set forth in Section 2.12(d); provided,
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.12(d).

 

(c) [Reserved].

 

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b). The application of any prepayment pursuant to Section 2.12
shall be made, first, to ABR Loans and, second, to Eurocurrency Loans. Each
prepayment of the Term Loans under Section 2.12 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

(e) Notwithstanding any provision to the contrary in this Agreement, the
following amounts shall be excluded from the calculation of the amount of Net
Cash Proceeds from any Asset Sale or Recovery Event, as applicable:

 

(i) any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary or Net
Cash Proceeds from any Recovery Event with respect to a Foreign Subsidiary, as
applicable, the distribution of which by a Foreign Subsidiary to the Parent
Borrower or a Domestic Subsidiary or any holder of Capital Stock of such Foreign
Subsidiary is prohibited or delayed by applicable local law. Any amount that is
excluded from the calculation of Net Cash Proceeds in accordance with this
Section 2.12(e)(i) will not be required to be applied to repay Loans at the
times provided in Section 2.12(b) and may be deducted from any amounts otherwise
due under Section 2.12(b), so long, but only so long, as the applicable local
law will not permit a distribution of those funds by the Foreign Subsidiary (the
Parent Borrower hereby agreeing to use commercially reasonable efforts to take
and to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to take all commercially reasonable actions required by the
applicable by the applicable law to eliminate such limitations). Once the
distribution of any of such affected Net Cash Proceeds is permitted under the
applicable local law, the Parent Borrower shall prepay the Term Loans (not later
than five (5) Business Days after such distribution is permitted) by an

 

50

--------------------------------------------------------------------------------


 

amount equal to such portion of such affected amount, except, for the avoidance
of doubt, to the extent that a Reinvestment Notice has been or shall be validly
delivered pursuant to Section 2.12(b) in respect of such Net Cash Proceeds or to
the extent Section 2.12(e)(ii) precludes such prepayment; and

 

(ii) any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary or Net
Cash Proceeds from any Recovery Event with respect to a Foreign Subsidiary, in
each case, to the extent that the Parent Borrower has determined in its
reasonable judgment that the distribution of any of or all such items to the
Parent Borrower or any Domestic Subsidiary or any holder of Capital Stock of
such Foreign Subsidiary would have any adverse tax consequence. Any amount that
is excluded from the calculation of Net Cash Proceeds in accordance with this
paragraph 2.12(e)(ii) will not be required to be applied to repay Loans at the
times provided in Section 2.12(b) and may be deducted from any amounts otherwise
due under Section 2.12(b). Once the Parent Borrower determines in its reasonable
judgment that a distribution of any of such affected Net Cash Proceeds would
cease to result in adverse tax consequences, the Parent Borrower shall prepay
the Term Loans (not later than five (5) Business Days after such determination)
by an amount equal to such portion of such affected amount, except, for the
avoidance of doubt, to the extent that a Reinvestment Notice has been or shall
be validly delivered pursuant to Section 2.12(b) in respect of such Net Cash
Proceeds or to the extent Section 2.12(e)(i) precludes such prepayment.

 

Notwithstanding anything to the contrary in this Section 2.12, in no event shall
any Group Member be required to repatriate cash of Non-Domestic Subsidiaries to
the United States.

 

(f) If, on any Calculation Date, (i) the aggregate Dollar Equivalents of the
aggregate outstanding principal amounts of Foreign Currency Loans exceeds an
amount equal to 105% of the Foreign Currency Sublimit, the Borrowers shall,
without notice or demand, immediately repay such of the outstanding Foreign
Currency Loans in an aggregate principal amount such that, after giving effect
thereto, the aggregate Dollar Equivalents of the outstanding principal amounts
of Foreign Currency Loans does not exceed the Foreign Currency Sublimit or
(ii) the Total Revolving Extensions of Credit (including the Dollar Equivalents
of any Revolving Extensions of Credit outstanding in a currency other than
Dollars) exceed the Total Revolving Commitments, and the Total Revolving
Extensions of Credit (including the Dollar Equivalents of any Revolving
Extensions of Credit outstanding in a currency other than Dollars) exceed the
Total Revolving Commitments for four consecutive Business Days thereafter, then
on such fourth Business Day thereafter, the Borrowers shall, without notice or
demand, immediately repay such of the outstanding Revolving Extensions of Credit
in an aggregate principal amount such that, after giving effect thereto, the
Total Revolving Extensions of Credit (including the Dollar Equivalents of any
Revolving Extensions of Credit outstanding in a currency other than Dollars) do
not exceed the Total Revolving Commitments.

 

2.13        Conversion and Continuation Options. (a) The applicable Borrower may
elect from time to time to convert Eurocurrency Loans that are denominated in
Dollars to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 P.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The applicable Borrower may elect from time to time to convert
ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 1:00 P.M., New York City time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan under a particular Facility may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such

 

51

--------------------------------------------------------------------------------


 

Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to any Borrower is in existence, provided, further,
that (i) with respect to Eurocurrency Loans denominated in Dollars, if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso any such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period and (ii) with respect to
Eurocurrency Loans denominated in a currency other than Dollars, (x) if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph, such Loans shall be continued as Eurocurrency Loans with a
three-month Interest Period and (y) if such continuation is not permitted
pursuant to the preceding proviso any such Loans shall be due and payable on the
last day of the then-current Interest Period; and provided further that any such
Eurocurrency Loan is continued in the same currency. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

2.14        Limitations on Eurocurrency Tranches and Foreign Currency Loans.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans denominated in Dollars and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans denominated in Dollars comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
denominated in Dollars shall be outstanding at any one time. There shall be no
more than six Foreign Currency Loans denominated in Foreign Currencies
outstanding at any time.

 

2.15        Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin; provided that each Fronted Foreign Currency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2% and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such

 

52

--------------------------------------------------------------------------------


 

other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.16        Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (i) ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed and (ii) Loans denominated in Pounds
Sterling, Canadian Dollars or Hong Kong Dollars, the interest thereon shall be
calculated on the basis of a 365-day year for the actual days elapsed; provided
that with respect to Loans denominated in a Foreign Currency, the interest
thereon shall be calculated in accordance with market practice, if market
practice differs from the foregoing. The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the relevant Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Parent Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Parent Borrower, deliver to the Parent
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).

 

(c) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
and if applicable, to be computed on the basis of any period of time less than
the actual number of days in the calendar year for which the calculation is
made) are equivalent are the rates so determined multiplied by the actual number
of days in the applicable calendar year for which the calculation is made and
divided by such period of time.

 

(d) If any provision of this Agreement or of any of the other Loan Documents
would obligate the Canadian Borrower to make any payment of interest or other
amount payable to the Lenders in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lenders of interest at
a criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under Sections
2.15 and 2.16, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada). 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the
Canadian Borrower shall be entitled, by notice in writing to the Administrative
Agent, to obtain reimbursement from the Lenders in an amount equal to such
excess and, pending such reimbursement, such amount shall be deemed to be an
amount payable by the Lenders to the Canadian Borrower.  Any amount or rate of
interest referred to in this Section 2.16(d) shall be determined in accordance
with generally accepted

 

53

--------------------------------------------------------------------------------


 

actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Second Restatement Effective Date to the Maturity Date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination.

 

2.17        Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period, or

 

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Parent Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (A) in respect of Eurocurrency Loans denominated in
Dollars, (x) any Eurocurrency Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurocurrency Loans shall be continued
as ABR Loans and (z) any outstanding Eurocurrency Loans under the relevant
Facility shall be converted, on the last day of the then-current Interest
Period, to ABR Loans and (B) in respect of Foreign Currency Loans, (x) any
Foreign Currency Loans requested to be made on the first day of such Interest
Period shall not be made and (y) any outstanding Foreign Currency Loans shall be
due and payable on the last day of the then-current Interest Period. Until such
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrowers have the right to convert Loans under the relevant Facility to
Eurocurrency Loans.

 

2.18        Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower
from the Lenders hereunder (other than with respect to Foreign Currency Loans),
each payment by the Parent Borrower on account of any commitment fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Tranche A Term Percentages or Revolving Percentages, as the case
may be, of the relevant Lenders. Each payment by any Borrower of the Foreign
Currency Participation Fee with respect to any Foreign Currency Loan made in a
particular Foreign Currency shall be made pro rata among the Revolving Lenders
that are Foreign Currency Loan Participants in respect of Foreign Currency Loans
made in such Foreign Currency in accordance with their respective Foreign
Currency Participating Interests.

 

(b) Each payment (including each prepayment pursuant to Section 2.12 but
excluding any prepayment pursuant to Section 2.11) by the Parent Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans pursuant to Section 2.12 shall be applied, within each Tranche A Term
Facility, (i) first to scheduled

 

54

--------------------------------------------------------------------------------


 

installments of the Tranche A Term Loans occurring within the next 12 months in
direct order of maturity and (ii) thereafter, to reduce the then remaining
installments of the Tranche A Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Each prepayment pursuant to Section 2.11 by
the Parent Borrower on account of principal of and interest on the Tranche A
Term Loans shall be made pro rata according to the respective principal amounts
of the Tranche A Term Loans then held by the Tranche A Term Lenders. Amounts
prepaid on account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by any Borrower on account of
principal of and interest on the Revolving Loans (other than Foreign Currency
Loans) shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.

 

(d) Each borrowing by any Borrower of Foreign Currency Loans in any particular
Foreign Currency shall be made among the Foreign Currency Lenders with respect
to such Foreign Currency, with the Foreign Currency Loan of each such Foreign
Currency Lender (other than the Fronting Lender) to be in an amount equal to its
Revolving Percentage of the applicable borrowing and the Foreign Currency Loan
of the Fronting Lender to be in an amount equal to the aggregate amount of such
borrowing less the amount of the Foreign Currency Loans being made by other
Foreign Currency Lenders and comprising part of such borrowing. Each payment
(including each prepayment) by any Borrower on account of principal of and
interest on any Foreign Currency Loan shall be made pro rata according to the
respective outstanding principal amounts of such Foreign Currency Loan then held
by the applicable Foreign Currency Lenders.

 

(e) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise (other than in
respect of the principal or interest on, or the fronting fee with respect to the
Foreign Currency Loans), shall be made without setoff or counterclaim and shall
be made prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds. Other than as set forth in
Section 2.10(d), all payments (including prepayments) to be made by any Borrower
hereunder on account of principal or interest on, or the fronting fee with
respect to the Foreign Currency Loans shall be made in the relevant Foreign
Currency, without setoff and counterclaim and shall be made on the due date
thereof to the Foreign Currency Agent, for the account of the applicable Foreign
Currency Lenders (or, with respect to the fronting fee, the Fronting Lender), at
the office, and prior to the time for payment for the relevant currency, set
forth on the Administrative Schedule. The Administrative Agent or the Foreign
Currency Agent, as applicable, shall distribute such payments to each relevant
Lender or Fronting Lender, as the case may be, promptly upon receipt in like
funds as received, net of any amounts owing by such Lender pursuant to
Section 9.7. If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

 

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If

 

55

--------------------------------------------------------------------------------


 

such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the applicable Borrower.

 

(g) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against
such Borrower.

 

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.11, 2.18(e), 2.18(f), 2.20(e), 3.4(a) or
9.7, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender, any Fronting Lender or the Issuing
Lender to satisfy such Lender’s obligations to it under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

2.19        Requirements of Law. (a) If any Governmental Authority shall have in
effect at any time during the term of this Agreement any reserve requirements
(including basic, supplemental, marginal and emergency reserves) under any
regulations dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System, and the
result of such requirement shall be to increase the cost to any Lender of making
or maintaining any Eurocurrency Loans and such Lender shall have requested, by
notice to the Parent Borrower and the Administrative Agent (which notice shall
specify the Statutory Reserve Rate applicable to such Lender), compensation
under this paragraph, then the Parent Borrower will pay to such Lender (until
the earlier of the date such requirement is no longer in effect or the date such
Lender shall withdraw such request) amounts sufficient to compensate such Lender
for such additional costs of making or maintaining such Eurocurrency Loans.

 

(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Second Restatement Effective Date:

 

56

--------------------------------------------------------------------------------


 

(i) shall subject any Credit Party to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

(ii) shall, without duplication of reserves or other deposits contemplated by
Section 2.19(a), impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurocurrency Rate; or

 

(iii) shall impose on such Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
reasonably deems to be material, of making, converting into, continuing or
maintaining Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
Parent Borrower shall promptly pay such Lender or such other Credit Party, upon
its demand, any additional amounts necessary to compensate such Lender or such
other Credit Party for such increased cost or reduced amount receivable. If any
Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Parent Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

 

(c) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Second Restatement Effective
Date shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Parent Borrower (with a copy to the Administrative Agent)
of a written request therefor, the Parent Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

(e) If by reason of any change in a Requirement of Law subsequent to the Second
Restatement Effective Date, disruption of currency or foreign exchange markets,
war or civil disturbance or similar event, the funding of any Foreign Currency
Loan in any relevant Foreign Currency or the funding of any Foreign Currency
Loan in any relevant Foreign Currency to an office located other than in New
York shall be impossible or, in the reasonable judgment of any Fronting Lender,
such Foreign Currency is no longer available or readily convertible to Dollars,
or the Dollar Equivalent of such Foreign

 

57

--------------------------------------------------------------------------------


 

Currency is no longer readily calculable, then, at the election of any Fronting
Lender, no Foreign Currency Loans in the relevant currency shall be made or any
Foreign Currency Loan in the relevant currency shall be made to an office of the
Administrative Agent located in New York, as the case may be.

 

(f) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Second
Restatement Effective Date, disruption of currency or foreign exchange markets,
war or civil disturbance or similar event, payment of such Obligations in such
currency or such place of payment shall be impossible or, in the reasonable
judgment of any Fronting Lender, such Foreign Currency is no longer available or
readily convertible to Dollars, or the Dollar Equivalent of such Foreign
Currency is no longer readily calculable, then, at the election of any affected
Lender, the applicable Borrower shall make payment of such Loan in Dollars
(based upon the Exchange Rate in effect for the day on which such payment
occurs, as determined by the Administrative Agent in accordance with the terms
hereof) and/or in New York or (ii) if any Foreign Currency in which Loans are
outstanding is redenominated then, at the election of any affected Lender, such
affected Loan and all obligations of the applicable Borrower in respect thereof
shall be converted into obligations in Dollars (based upon the Exchange Rate in
effect on such date, as determined by the Administrative Agent in accordance
with the terms hereof), and, in each case, the applicable Borrower shall
indemnify the Lenders, against any currency exchange losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.

 

(g) A certificate as to any additional amounts payable pursuant to Sections
2.19(a), (b) or (c) submitted by any Lender to the Parent Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Parent Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(h) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Second Restatement Effective Date shall make it
unlawful for any Lender to issue, make, maintain, fund or charge interest with
respect to any extension of credit to any Additional Borrower or to give effect
to its obligations as contemplated by this Agreement with respect to any
extension of credit to any Additional Borrower, then, upon written notice by
such Lender (each such Lender providing such notice, an “Impacted Lender”) to
the Parent Borrower and the Administrative Agent:

 

(i) the obligations of the Lenders hereunder to make extensions of credit to
such Additional Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the Parent Borrower and the Administrative Agent in writing that
it is no longer unlawful for such Lender to issue, make, maintain, fund or
charge interest with respect to any extension of credit to such Additional
Borrower or (y) to the extent required by law, cancelled;

 

(ii) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Additional Borrower, such
Additional Borrower shall repay (or at its option and to the extent permitted by
law, assign to the Parent Borrower) (x) all outstanding ABR Loans made to such
Additional Borrower within three Business Days or

 

58

--------------------------------------------------------------------------------


 

such earlier period as required by law and (y) all outstanding Eurocurrency
Loans made to such Additional Borrower on the last day of the then current
Interest Periods with respect to such Eurocurrency Loans or within such earlier
period as required by law; and

 

(iii) if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Additional Borrower, such Additional Borrower shall deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the L/C Obligations with respect to such Letters of Credit within three Business
Days or within such earlier period as required by law.

 

2.20                        Taxes. (a) Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law.
Notwithstanding the preceding sentence, if any applicable law (as determined in
the good faith discretion of an applicable withholding agent or Loan Party, as
the case may be) requires the deduction or withholding of any Tax from any such
payment by a withholding agent or Loan Party, as the case may be, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party to
the applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section 2.20), the amount received by the applicable Credit Party equals
the sum it would have received had no such deduction or withholding been made,
unless such withholding or deduction is solely attributable to the willful
misconduct of the Administrative Agent as found by a final and nonappealable
decision of a court of competent jurisdiction.

 

(b) The Loan Parties shall severally timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

 

(c) As soon as practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority pursuant to this Section 2.20,
such Loan Party shall deliver to the Administrative Agent, or the Administrative
Agent shall deliver to the Loan Party, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent or the Loan
Party, as the case may be.

 

(d) The Loan Parties shall jointly and severally (provided, however, that no
Excluded Foreign Subsidiary shall be liable for (or provide collateral security
for) any Obligations or Guarantee Obligations of any U.S. Person (including any
Guarantee Obligations with respect thereto) and no Excluded Collateral shall be
pledged with respect thereto) indemnify each Credit Party (but, in the case of
any Credit Party that is a Lender, only if such Lender shall be a Qualifying
Lender as of the Second Restatement Effective Date), within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by such Credit Party  and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Parent Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

59

--------------------------------------------------------------------------------


 

(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent for any Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so) and (ii) the Administrative Agent and the Borrowers, as
applicable, for any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.6(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
or any Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent or the Borrowers
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent or the
Borrowers under this paragraph (e).

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant

 

60

--------------------------------------------------------------------------------


 

to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

 

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such

 

61

--------------------------------------------------------------------------------


 

payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. For purposes of
determining withholding Taxes imposed under FATCA, from and after the Second
Restatement Effective Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(iii) Each Lender shall, to the extent it is legally entitled to do so, deliver
to the Parent Borrower and Administrative Agent, at the time or times and in
such number of copies as shall be reasonably requested by the recipient,
executed copies of any form prescribed by applicable law (other than any form
required to be delivered pursuant to Section 2.20(f)(i) or (ii)) as a basis for
claiming exemption from or a reduction in withholding Tax imposed by the
jurisdiction in which any relevant Loan Party is organized or located, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to (X) permit such Loan Party or Administrative Agent to
determine the withholding or deduction required to be made; or (Y) obtain
authorization from any relevant Tax Authority to permit such Loan Party to make
that payment without, or with a reduction in, withholding Tax. The Lender shall
cooperate with such Loan Party, the Administrative Agent, and the Tax Authority
in doing anything necessary to enable payment to be made without, or with a 
reduction in, withholding Tax. Notwithstanding anything to the contrary in this
Section 2.20(f)(iii), the completion, execution and submission of such forms or
other documentation shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
unreimbursed cost or would materially prejudice the legal or commercial position
of such Lender.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund or credit (but only to the
extent of indemnity payments made, including additional amounts paid, under this
Section with respect to the Taxes giving rise to such refund or credit), net of
all reasonable out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund or
credit had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

62

--------------------------------------------------------------------------------


 

(i) For purposes of this Section 2.20, the term “Lender” includes the Issuing
Lender and the Swingline Lender.

 

(j) Notwithstanding any provision of this Agreement to the contrary, in the case
of Loans to a U.K. Borrower, a Lender who is not a Protected Qualifying Lender
shall not be entitled to any additional payments under this Section for withheld
or any Taxes payable by such Lender unless and until such Lender and such U.K.
Borrower have obtained the appropriate approvals from the United Kingdom Tax
Authorities that payments to be received by such Lender would be free from Tax. 
Thereafter, the additional amounts under this Section shall only apply to future
Taxes.

 

(k) In the event that a Lender is a Treaty Lender that holds a passport under
the United Kingdom HM Revenue & Customs Double Taxation Treaty Passport scheme
(the “DTTP Scheme”) and that Treaty Lender wishes that scheme to apply to this
Agreement in respect of a U.K. Borrower, that Lender shall confirm its scheme
reference number and its jurisdiction of tax residence in writing to the
relevant Borrower and the Administrative Agent within 5 Business Days of the
date on which it becomes a Lender hereunder (or, if later, within 5 Business
Days of the date on which such Borrower becomes a Borrower hereunder). Following
receipt of such notification, the relevant Borrower shall, in respect of each
Treaty Lender that has provided it with a DTTP Scheme reference number, submit a
duly completed form DTTP2 (or such alternative form as may be specified by HM
Revenue & Customs from time to time) to HM Revenue & Customs within 30 Business
Days of the later of the date of this Agreement and the date of such
notification or, where the relevant Treaty Lender becomes a Lender after the
date of this Agreement, within 30 Business Days of the later of the date of the
relevant Assignment and Acceptance executed by that Lender and the date of such
notification, or where a relevant Person becomes an Additional Borrower, within
30 Business Days of the date on which that Additional Borrower becomes a
Borrower in accordance with Section 10.21 of this Agreement (provided that the
relevant Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in writing to the relevant Additional Borrower and
the Administrative Agent within 5 Business Days of that date), and the relevant
Borrower shall promptly provide the relevant Treaty Lender and the
Administrative Agent with a copy of that filing.

 

2.21                        Indemnity. Each Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by such Borrower in
making a borrowing of, conversion into, conversion from or continuation of
Eurocurrency Loans after such Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by such Borrower
in making any prepayment of or conversion from Eurocurrency Loans after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment by such Borrower of Eurocurrency
Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. A certificate as to any amounts payable pursuant to this
Section submitted to the Parent Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

63

--------------------------------------------------------------------------------


 

2.22                        Change of Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.19 or
2.20(a) with respect to such Lender, it will, if requested by the Parent
Borrower, use reasonable efforts to designate another lending office for any
Loans affected by such event or assign its rights and obligations hereunder to
another of its offices, branches or affiliates with the object of avoiding or
minimizing the consequences of such event; provided, that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending offices to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrowers or the rights of any Lender pursuant to
Section 2.19 or 2.20(a).

 

2.23                        Replacement of Lenders. The Parent Borrower shall be
permitted to replace any Lender if (a) the Lender requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20(a) or if the Loan Parties are
required to pay Indemnified Taxes or additional amounts with respect thereto to
any Governmental Authority for the account of any Lender pursuant to
Section 2.20(a), (b) the Lender is then a Defaulting Lender, or (c) the Lender
(the “Non-Consenting Lender”) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document (a “Proposed Change”) that requires the consent of
each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.22 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.19 or 2.20(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) each Borrower shall be liable to such replaced Lender under
Section 2.21 if any Eurocurrency Loan of such Borrower owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) to the extent the Administrative Agent would have consent
rights over an assignment of the applicable Loans or Commitments to the
replacement financial institution pursuant to Section 10.6, the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Parent
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.19 or 2.20(a), as the case may be and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrowers, the
Administrative Agent or any other Lender shall have against the replaced Lender.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the Parent
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment need not be a party thereto.

 

2.24                        Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

 

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case

 

64

--------------------------------------------------------------------------------


 

of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

(c) if any Swingline Exposure or L/C Exposure exists or any Foreign Currency
Loans are outstanding at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure (other than the portion of such Swingline Exposure referred to in
clause (ii) of the definition of such term), L/C Exposure and Foreign Currency
Participating Interest of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Exposure, L/C
Exposure and Foreign Currency Participating Interest does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure, (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrowers’ obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8
for so long as such L/C Exposure is outstanding and (z) third, cash
collateralize for the benefit of the Fronting Lender, only the Borrowers’
obligations corresponding to such Defaulting Lender’s Foreign Currency
Participating Interest (after giving effect to any partial reallocation pursuant
to clause (i) above) for so long as the circumstances giving rise to such
obligation to provide such cash collateral remain relevant (which cash
collateralization requirement shall be satisfied by the Borrowers depositing
such cash collateral into an account opened by the Administrative Agent);

 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure
during the period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.8(a) and Section 3.3(a) shall be adjusted in
accordance with such non-Defaulting Lender’s Revolving Percentages;

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all fees payable under
Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Lender until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized;

 

(vi)                              if the Borrowers cash collateralize any
portion of such Defaulting Lender’s Foreign Currency Participating Interest
pursuant to clause (ii) above, the Borrowers shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.8(d) with respect to such
Defaulting Lender’s Foreign Currency Participating Interest during the

 

65

--------------------------------------------------------------------------------


 

period such Defaulting Lender’s Foreign Currency Participating Interest is cash
collateralized;

 

(vii)                           if the Foreign Currency Participating Interests
of the non-Defaulting Lenders are reallocated pursuant to clause (i) above, then
the fees payable to the Lenders pursuant to Section 2.8(d) shall be readjusted
in accordance with such non-Defaulting Lender’s Revolving Percentages; and

 

(viii)                        if all or any portion of such Defaulting Lender’s
Foreign Currency Participating Interest is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Fronting Lender or any other Lender hereunder, the
fee payable under Section 2.8(d) with respect to such Defaulting Lender’s
Foreign Currency Participating Interest that has not been reallocated or cash
collateralized shall be payable to the Fronting Lender until and to the extent
that such Foreign Currency Participating Interest is reallocated and/or cash
collateralized;

 

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.24(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein);
and

 

(e) so long as such Lender is a Defaulting Lender, the Fronting Lender shall not
be required to fund any Fronted Foreign Currency Loan unless it is satisfied
that the related exposure and the Defaulting Lender’s Foreign Currency
Participating Interest will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.24(c)

 

If a Bankruptcy Event with respect to a Lender Parent of any Lender shall occur
following the Second Restatement Effective Date and for so long as such event
shall continue, the Swingline Lender shall not be required to fund any Swingline
Loan, the Fronting Lender shall not be required to fund any Fronted Foreign
Currency Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender, the Fronting Lender
or the Issuing Lender, as the case may be, shall have entered into arrangements
with the Parent Borrower or such Lender, satisfactory to the Swingline Lender,
the Fronting Lender or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender, the Fronting Lender and the Issuing Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment, and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans and (other than in the case of
any such Defaulting Lender that is a Foreign Currency Lender) Foreign Currency
Loans) and the Foreign Currency Participating Interests of the other Revolving
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Revolving Percentage
or Foreign Currency Participating Interests, as the case may be, in accordance
with its ratable share thereof.

 

66

--------------------------------------------------------------------------------


 

2.25                        Incremental Facilities. (a) The Parent Borrower and
any one or more Lenders (including New Lenders) may from time to time agree that
such Lenders shall make, obtain or increase the amount of their Incremental Term
Loans or Revolving Commitments (any such increased Revolving Commitments,
“Incremental Revolving Commitments”), as applicable, by executing and delivering
to the Administrative Agent an Incremental Facility Activation Notice specifying
(i) the amount of such increase and the Facility or Facilities involved,
(ii) the applicable Incremental Facility Closing Date and (iii) in the case of
Incremental Term Loans, (w) the applicable Incremental Term Maturity Date,
(x) the amortization schedule for such Incremental Term Loans and (y) the
Applicable Margin for such Incremental Term Loans; provided, that:

 

(A) the aggregate principal amount (or committed amount, if applicable) of all
Incremental Term Loans and Incremental Revolving Commitments, together with the
aggregate principal amount of any Incremental Equivalent Debt and the
outstanding principal amount (or committed amount, if applicable) of any Term
Loans or Revolving Commitments, shall not exceed the greater of
(x) $1,425,000,000 and (y) an amount such that, on a pro forma basis, after
giving effect to the incurrence of such Indebtedness (and after giving effect to
any transaction to be consummated in connection therewith and assuming that, in
the case of Incremental Revolving Commitments, all such Incremental Revolving
Commitments are fully drawn), the Consolidated Secured Leverage Ratio,
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent Borrower for which financial statements are available, is less than or
equal to 2.50:1.00;

 

(B) (x) with respect to any Incremental Term Loans being incurred to finance a
Permitted Acquisition designated by the Parent Borrower as a “Limited
Conditionality Acquisition”, no Default or Event of Default has occurred and is
continuing as of the date of entry into the applicable acquisition, merger or
similar agreement governing such acquisition or (y) otherwise, as of the
applicable Incremental Facility Activation Date, immediately prior to and after
giving effect to any Incremental Facility Activation Notice (including the
making of any Incremental Term Loans or Incremental Revolving Commitments
pursuant thereto), no Event of Default has occurred and is continuing or shall
result therefrom;

 

(C) the Parent Borrower shall be in compliance, as of any Incremental Facility
Activation Date, on a pro forma basis (including giving pro forma effect to the
applicable Incremental Facility Activation Notice (including the making of any
Incremental Term Loans and any Incremental Revolving Commitments thereunder (and
assuming, in the case of any Incremental Facility Activation Notice with respect
to Incremental Revolving Commitments that such commitments are fully drawn) and
any Permitted Acquisition made with the proceeds thereof)), with the financial
covenants set forth in Section 7.1, recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements are available;

 

(D) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects) (x) with respect to Incremental Term Loans being
incurred to finance a Limited Conditionality Acquisition, solely as of the date
of execution and delivery of the applicable acquisition, merger or similar
agreement governing such acquisition (provided that, if agreed by the Lenders
providing such Incremental Term Loans, then at the written election of the
Parent Borrower, the only representations and warranties that shall be required
to be true and correct shall be those as are customarily required to be so true
and correct in an acquisition subject to limited conditionality (which
representations and warranties shall be required to be true and correct in all
material respects as of the applicable Incremental Facility Activation Date,
unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be required to be so true and correct in
all material respects

 

67

--------------------------------------------------------------------------------


 

as of such earlier date)) or (y) otherwise, as of the applicable Incremental
Facility Activation Date, immediately prior to and after giving effect to the
applicable Incremental Facility Activation Notice (including the making of any
Incremental Term Loans or Incremental Revolving Commitments (or Revolving Loans
in respect thereof) pursuant thereto), in each case, unless stated to relate to
a specific earlier date, in which case, such representations and warranties
shall be true and correct in all material respects as of such earlier date;

 

(E) the weighted average life to maturity of any Incremental Term Facility shall
be no earlier than the weighted average life to maturity of the Tranche A Term
Facility;

 

(F) all Incremental Term Loans and any Revolving Loans made in respect of
Incremental Revolving Commitments shall rank pari passu in right of payment and
right of security in respect of the Collateral with the Tranche A Term Loans and
the Revolving Loans;

 

(G) except with respect to pricing and fees or as otherwise set forth in this
Section 2.25(a), all terms of any Incremental Term Facility, if not consistent
with the applicable existing Tranche A Term Facility, shall be reasonably
satisfactory to the Administrative Agent; provided that each Incremental Term
Facility shall share ratably in any prepayments of the applicable Tranche A Term
Facility unless the Parent Borrower and the lenders in respect of such
Incremental Term Facility elect lesser payments;

 

(H) any Incremental Revolving Commitments and the Revolving Loans in respect
thereof shall be pursuant to the terms hereof otherwise applicable to the
Revolving Facility and such Incremental Revolving Commitments shall become
Revolving Commitments under this Agreement after giving effect to such
Incremental Facility Activation Notice;

 

(I) without the consent of the Administrative Agent, (x) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $20,000,000
and (y) no more than five Incremental Facility Closing Dates may be selected by
the Parent Borrower after the Second Restatement Effective Date; and

 

(J) no Lender shall have any obligation to participate in any increase described
in this paragraph unless it agrees to do so in its sole discretion.

 

(b) Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.25(a) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit G-3, whereupon such bank, financial institution or other entity
(a “New Lender”) shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

(c) Unless otherwise agreed by the Administrative Agent, on each Incremental
Facility Closing Date with respect to the Revolving Facility, each Borrower
shall borrow Revolving Loans under the relevant increased Revolving Commitments
from each Lender participating in the relevant increase in an amount determined
by reference to the amount of each Type of Loan of such Borrower (and, in the
case of Eurocurrency Loans, of each Eurocurrency Tranche) which would then have
been outstanding from such Lender if (i) each such Type or Eurocurrency Tranche
had been borrowed or effected by such Borrower on such Incremental Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurocurrency
Tranche requested to be so borrowed or effected by such Borrower had been
proportionately increased. The Eurocurrency Rate applicable to any Eurocurrency
Loan borrowed

 

68

--------------------------------------------------------------------------------


 

pursuant to the preceding sentence shall equal the Eurocurrency Rate then
applicable to the Eurocurrency Loans of the other Lenders in the same
Eurocurrency Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Parent Borrower and
the relevant Lender).

 

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Incremental Facility Closing Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans or Revolving
Commitments evidenced thereby. Any such amendment may be effected in writing by
the Administrative Agent and the Parent Borrower and furnished to the other
parties hereto.

 

2.26                        Currency Fluctuations

 

(a) No later than 11:00 A.M. (London time) on each Calculation Date, the Foreign
Currency Agent shall determine the Exchange Rate as of such Calculation Date
with respect to each applicable Foreign Currency, provided that, upon receipt of
a borrowing notice pursuant to Section 2.5(b), the Foreign Currency Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.4(b) with respect to such borrowing
notice). The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 10.15 and any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting any amounts between
Dollars and any Foreign Currency.

 

(b) No later than 11:00 A.M. (London time) on each Reset Date, the Foreign
Currency Agent shall determine the aggregate amount of the Dollar Equivalents of
(i) the principal amounts of the Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date)
and (ii) the L/C Obligations then outstanding in a currency other than Dollars.

 

(c) The Administrative Agent shall promptly notify the Parent Borrower and the
Foreign Currency Lenders of each determination of an Exchange Rate hereunder.

 

2.27                        Borrower Representative

 

(a) Each Additional Borrower hereby irrevocably designates and appoints the
Parent Borrower as its agent, attorney-in-fact and legal representative on its
behalf for all purposes hereunder, including delivering borrowing and conversion
notices, compliance or similar certificates; giving instructions with respect to
the disbursement of the proceeds of the Loans; paying, prepaying and reducing
Loans, Commitments or any other amounts owing under the Loan Documents;
selecting interest rate options; giving, receiving, accepting and rejecting all
other notices, consents or other communications hereunder or under any of the
other Loan Documents; and taking all other actions (including in respect of
compliance with covenants) on behalf of such Additional Borrower under the Loan
Documents. The Parent Borrower hereby accepts such appointment. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from the Parent Borrower on behalf
of any Additional Borrower as a notice or communication from such Additional
Borrower. Each warranty, covenant, agreement and undertaking made by the Parent
Borrower on behalf of any Additional Borrower shall be deemed for all purposes
to have been made by such Additional Borrower and shall be binding upon and
enforceable against such Additional Borrower to the same extent as if the same
had been made directly by such Additional Borrower. Any action, notice,
delivery, receipt, acceptance, approval, rejection or any other undertaking
under any of the Loan

 

69

--------------------------------------------------------------------------------


 

Documents to be made by the Parent Borrower in respect of the Obligations of any
Additional Borrower shall be deemed, where applicable, to be made in the Parent
Borrower’s capacity as representative and agent on behalf of such Additional
Borrower, and any such action, notice, delivery, receipt, acceptance, approval,
rejection or other undertaking shall be deemed for all purposes to have been
made by such Additional Borrower, and shall be binding upon and enforceable
against such Additional Borrower to the same extent as if the same had been made
directly by such Additional Borrower.

 

(b) Each Additional Borrower that is not an Excluded Foreign Subsidiary hereby
severally agrees to indemnify each Lender and the Administrative Agent and hold
each Lender and the Administrative Agent harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lenders and the
Administrative Agent by such Additional Borrower or by any third party
whosoever, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of such Additional Borrower, except that such Additional Borrower will
have no liability under this subsection 2.27(b) with respect to any liability
that is found by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Lender or the Administrative
Agent or such Lender or the Administrative Agent’s material breach of this
Agreement.

 

SECTION 3.                            LETTERS OF CREDIT

 

3.1                               L/C Commitment. (a) Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of
credit (“Letters of Credit”) for the account of the Borrowers or (so long as the
Parent Borrower is a co-applicant with respect to any such Letter of Credit any
of its Restricted Subsidiaries (other than an Additional Borrower)) on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations (including the Dollar
Equivalent of any L/C Obligations outstanding in any currency other than
Dollars) would exceed the L/C Commitment or, (ii) the L/C Obligations in respect
of all Letters of Credit issued by such Issuing Lender would exceed such Issuing
Lender’s Issuing Lender Commitment or (iii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars or another L/C Foreign Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Maturity
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

(c) For the avoidance of doubt, the Letters of Credit outstanding immediately
prior to giving effect to the Second Restatement Effective Date shall continue
to be Letters of Credit outstanding hereunder immediately after giving effect to
the Second Restatement Effective Date.

 

3.2                               Procedure for Issuance of Letter of Credit.
Any Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit for its account by delivering to the Issuing Lender at its
address for notices specified herein an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request. Upon
receipt of any Application, the Issuing Lender will process such

 

70

--------------------------------------------------------------------------------


 

Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the Issuing Lender and
the applicable Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the applicable Borrower promptly following the issuance thereof.
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

 

3.3                               Fees and Other Charges. (a) Each Borrower will
pay a fee on all outstanding Letters of Credit requested by it at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurocurrency
Loans under the Revolving Facility, shared ratably among the Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date. In addition, each Borrower shall pay to the Issuing Lender for its own
account a fronting fee of 0.125% per annum on the undrawn and unexpired amount
of each Letter of Credit requested by it, payable quarterly in arrears on each
Fee Payment Date after the issuance date.

 

(b) In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

3.4                               L/C Participations. (a) The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the applicable Borrower in
accordance with the terms of this Agreement (or in the event that any
reimbursement received by the Issuing Lender shall be required to be returned by
it at any time), such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Percentage of the amount that is not
so reimbursed (or is so returned). Each L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period

 

71

--------------------------------------------------------------------------------


 

from and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.4(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from a Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof (it being
understood that any such distribution shall be in Dollars and the Issuing Lender
shall convert any amounts received by it in a currency other than Dollars into
the Dollar Equivalent thereof for purposes of such distribution); provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5                               Reimbursement Obligation of the Borrowers. If
any draft is paid under any Letter of Credit requested by a Borrower, such
Borrower shall reimburse the Issuing Lender for the amount of (a) the draft so
paid and (b) any taxes, fees, charges or other costs or expenses incurred by the
Issuing Lender in connection with such payment, not later than 1:00 P.M., Local
Time on the Business Day immediately following the day that such Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in the same currency as such draft
was paid and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.15(b) and (y) thereafter,
Section 2.15(c).

 

3.6                               Obligations Absolute. Each Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. Each Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and such Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of any Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrowers and shall not result in any
liability of the Issuing Lender to any Borrower.

 

72

--------------------------------------------------------------------------------


 

3.7                               Letter of Credit Payments. If any draft shall
be presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower that requested such Letter of Credit of the date
and amount thereof. The responsibility of the Issuing Lender to the applicable
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8                               Applications. To the extent that any provision
of any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

 

3.9                               Cash Collateralization. If on any date the L/C
Obligations (including the Dollar Equivalent of any L/C Obligations outstanding
in a currency other than Dollars) exceeds the L/C Commitment, then the Borrowers
shall within three Business Days after notice thereof from the Administrative
Agent deposit in a cash collateral account opened by the Administrative Agent an
amount equal to such excess plus accrued and unpaid interest thereon.

 

3.10                        Currency Adjustments. (a) Notwithstanding anything
to the contrary contained in this Agreement, for purposes of calculating any fee
in respect of any Letter of Credit in respect of any Business Day, the
Administrative Agent shall convert the amount available to be drawn under any
Letter of Credit denominated in a currency other than Dollars into an amount of
Dollars based upon the Exchange Rate.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Section 3, prior to demanding any reimbursement from the L/C
Participants pursuant to subsection 3.4 in respect of any Letter of Credit
denominated in a currency other than Dollars, the Issuing Lender shall convert
the Borrowers’ obligations under subsection 3.4 to reimburse the Issuing Lender
in such currency into an obligation to reimburse the Issuing Lender in Dollars.
The Dollar amount of the reimbursement obligation of the Borrowers and the L/C
Participants shall be computed by the Issuing Lender based upon the Exchange
Rate in effect for the day on which such conversion occurs, as determined by the
Administrative Agent in accordance with the terms hereof.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
each Lender that (i) as of the Second Restatement Effective Date and (ii) as of
any other date such representations and warranties must be made hereunder:

 

4.1                               Financial Condition. (a) [Reserved].

 

(b) The audited consolidated balance sheets of the Parent Borrower as at
January 3, 2015, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Ernst & Young,
present fairly, in all material respects, the consolidated financial condition
of the Parent Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. The unaudited consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the last day of each fiscal quarter ended at
least 40 days prior to the Second Restatement Effective Date and the related
unaudited consolidated statements of income and cash flows for the three-month
periods ended on such dates, present fairly, in all material respects, the
consolidated financial

 

73

--------------------------------------------------------------------------------


 

condition of the Parent Borrower and its Subsidiaries as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
three-month periods then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

 

(c) As of the Second Restatement Effective Date, no Group Member (other than any
Purchased Subsidiary) has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are required to be reflected in financial statements in
accordance with GAAP and are not reflected in the most recent financial
statements referred to in paragraph (b). During the period from January 3, 2015
to and including the Second Restatement Effective Date there has been no
Disposition by any Group Member of any material part of its business or property
(other than as permitted by Section 7.5(b) or otherwise in the ordinary course
of business).

 

4.2                               No Change. Since January 3, 2015, including
after giving effect to the Transactions, there has been no development or event
that has had or could reasonably be expected to result in a Material Adverse
Effect.

 

4.3                               Existence; Compliance with Law. Each Group
Member (a) is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is qualified to do business in, and is in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States) in,
every jurisdiction where such qualification is required, and (d) is in
compliance with all Requirements of Law and its Contractual Obligations except,
in each case (other than with respect to any Borrower in connection with clause
(a) above) to the extent that the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

4.4                               Power; Authorization; Enforceable Obligations.
The Transactions are within each Loan Party’s corporate powers and (i) in the
case of U.S. Loan Parties, have been duly authorized by all necessary corporate,
stockholder, and shareholder action and (ii) in the case of Foreign Loan
Parties, will have been duly authorized by all necessary corporate stockholder
and shareholder action as of the date when the first Loan is made to the
applicable Additional Borrower hereunder. As of (i) the Second Restatement
Effective Date, each Loan Document dated on or prior to the Second Restatement
Effective Date and (ii) any date after the Second Restatement Effective Date on
which the representations or warranties in this Section 4.4 are made, each Loan
Document dated on or prior to such date, has, in each case, been duly executed
and delivered by each Loan Party party thereto and, assuming due execution and
delivery by all parties other than the Loan Parties, constitutes a legal, valid
and binding obligation of each Loan Party party thereto, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

4.5                               No Legal Bar. The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
(a) will not violate any Requirement of Law or any Contractual Obligation of any
Group Member and (b) will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation

 

74

--------------------------------------------------------------------------------


 

(other than the Liens created by the Security Documents), except to the extent
such violation or Lien, could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

4.6                               Litigation. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent Borrower, threatened against or
affecting the Parent Borrower or any of its Restricted Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) as of the Second Restatement Effective Date,
that involve this Agreement.

 

4.7                               No Default. No Default or Event of Default has
occurred and is continuing.

 

4.8                               Ownership of Property; Liens. Each of the
Parent Borrower and its Restricted Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where such failure to have good title or valid leasehold
interests could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. None of the assets of the Parent Borrower
or any of its Restricted Subsidiaries is subject to any Lien other than Liens
permitted under Section 7.3.

 

4.9                               Intellectual Property. Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, each Group Member owns, or has license or other valid
and enforceable rights to use all Intellectual Property necessary for the
conduct of its business as currently conducted; no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Parent Borrower know of any valid basis for any such
claim and the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.

 

4.10                        Taxes. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
Group Member has filed or caused to be filed all Federal, state and other Tax
returns that are required to be filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other Taxes imposed on it or any of its property by any
Governmental Authority to the extent such Taxes have become due and payable
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no Tax Lien has been filed, and, to the knowledge of the Parent
Borrower, no claim is being asserted, with respect to any such Tax that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

4.11                        Federal Regulations. No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board. No more than 25% of the assets of the Group Members consist of
“margin stock” as so defined. If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

4.12                        Labor Matters. Except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect: (a) there are no strikes or other labor disputes against any Group
Member pending or, to the knowledge of the Parent Borrower, threatened;
(b) hours worked

 

75

--------------------------------------------------------------------------------


 

by and payment made to employees of each Group Member have not been in violation
of the Fair Labor Standards Act or any other applicable Requirement of Law
dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member to the extent required by
GAAP.

 

4.13                        ERISA. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(a) each Group Member and each of their respective ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans or Foreign Plans and the regulations and published
interpretations thereunder; and (b) no ERISA Event or Foreign Plan Event has
occurred or is reasonably expected to occur. Except as set forth on Schedule
4.13, the present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan allocable to such accrued
benefits by an amount that could reasonably be expected to have a Material
Adverse Effect, and the present value of all accumulated benefit obligations of
all underfunded Pension Plans (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans by an amount that could reasonably be expected to have a Material
Adverse Effect.

 

4.14                        Investment Company Act; Other Regulations. No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

4.15                        Subsidiaries. As of the Second Restatement Effective
Date, (a) Schedule 4.15(a)(i) sets forth the name and jurisdiction of
incorporation of each Restricted Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party and Schedule
4.15(a)(ii) sets forth the name and jurisdiction of each Unrestricted Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) other than as set forth on Schedule 4.15(b),
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Parent Borrower or any Restricted Subsidiary, except as
created by the Loan Documents.

 

4.16                        Use of Proceeds. The proceeds of the Term Loans and
Revolving Loans made on the Second Restatement Effective Date shall be used to
satisfy the condition set forth in Section 5.4(a) and to pay related fees and
expenses. The proceeds of the Revolving Loans, the Swingline Loans and the
Letters of Credit after the Second Restatement Effective Date shall be used for
general corporate purposes. The proceeds of any Incremental Term Loans and
Revolving Loans made in respect of any Incremental Revolving Commitments shall
be used for general corporate purposes.

 

4.17                        Environmental Matters. Except as, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

 

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

76

--------------------------------------------------------------------------------


 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Parent Borrower, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.18                        Accuracy of Information, etc. No statement or
information, other than projections, pro forma financial statements,
forward-looking statements, estimates with respect to future performance and
information of a general economic or industry specific nature, contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum (as supplemented), as of the date thereof), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, taken as a whole, not misleading in
light of the circumstances under which such statements were made (giving effect
to all supplements thereto). The projections, pro forma financial information,
forward-looking statements and estimates with respect to future performance
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Parent Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

77

--------------------------------------------------------------------------------


 

4.19                        Security Documents. (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the Pledged Stock, when stock certificates representing such Pledged Stock
are delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), in the case of Deposit Accounts, when
Deposit Account Control Agreements are entered into by the Administrative Agent,
in the case of Securities Accounts, when Securities Account Control Agreements
are entered into by the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a), the Administrative Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the U.S. Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case to the extent security interests in such
Collateral can be perfected by delivery of such Pledged Stock, the execution of
Deposit Account Control Agreements, the execution of Securities Account Control
Agreements or the filing of financing statements, as applicable, in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

 

(b)  Schedule 1.1B lists, as of the Second Restatement Effective Date, each
parcel of owned real property located in the United States and held by the
Parent Borrower or any of its Restricted Subsidiaries that is a U.S. Loan Party
that has an assessed taxable value in excess of $10,000,000.

 

(c)  Each of the Mortgages, as amended by the applicable Mortgage Amendment (if
any), from and after the execution, delivery and, if applicable, appropriate
filing thereof, will be effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
applicable Mortgage (or in respect of any Mortgage in existence as of the Second
Restatement Effective Date, the applicable Mortgage Amendment) is filed in the
applicable office specified on Schedule 4.19(b), each such Mortgage shall
constitute (or continue to constitute, as applicable) a fully perfected Lien on,
and security interest in, all right, title and interest of the U.S. Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), of first priority, subject
only to Liens permitted by Section 7.3.

 

4.20                        Solvency. The Parent Borrower and the Loan Parties
are, on a consolidated basis, and after giving effect to the Transactions and
the incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith, Solvent.

 

4.21                        Certain Documents. As of any date, the Parent
Borrower has delivered to the Administrative Agent a complete and correct copy
of the Senior Unsecured Debt Agreement entered into prior to such date,
including any amendments, supplements or modifications with respect to any of
the foregoing.

 

4.22                        OFAC; Anti-Money Laundering; Patriot Act. (a) No
Group Member is (i) a Person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(ii) a Person who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2, or (iii) a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

78

--------------------------------------------------------------------------------


 

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(c) Each Group Member is in compliance, in all material respects, with the
Patriot Act.

 

(d) The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Parent Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Parent Borrower, any Subsidiary or to the knowledge of the Parent
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Parent Borrower, any agent of the
Parent Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Loan or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

4.23                        Centre of Main Interest of the Dutch Borrower. In
respect of the Dutch Borrower and for the purposes of The Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), its centre of main interest (as that term is used in
Article 3(1) of the Regulation) is situated in the Netherlands.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               [Reserved].

 

5.2                               [Reserved].

 

5.3                               Conditions to Each Extension of Credit On or
After the Second Restatement Effective Date. The agreement of each Lender to
make any extension of credit requested to be made by it on any date on or after
the Second Restatement Effective Date is subject to the satisfaction of the
following conditions precedent:

 

(a)              Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
such date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.

 

(b)              No Default. No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)               Additional Borrower. If such extension of credit is the first
extension of credit requested by an Additional Borrower, the conditions
contained in Section 5.3(a) above with respect to such Additional Borrower and
Section 5.5 have been satisfied with respect to such Additional Borrower.

 

79

--------------------------------------------------------------------------------


 

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.3 have been satisfied.

 

5.4                               Conditions to the Second Restatement Effective
Date. The agreement of each Lender to make the initial extensions of credit
requested to be made by it on the Second Restatement Effective Date is subject
to the satisfaction, prior to or concurrently with the making of such extension
of credit on the Second Restatement Effective Date, of the following conditions
precedent:

 

(a) Agreement. The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, each Borrower, the Foreign
Currency Agent, each Term Lender and each Revolving Lender listed on Schedule
1.1A (it being understood that a signature page to the Replacement Facility
Amendment shall be deemed execution of this Agreement) and (ii) all Existing
Term Loans shall have been replaced with Term Loans hereunder and all Existing
Revolving Commitments and Existing Revolving Loans shall have been replaced with
Revolving Commitments and Revolving Loans hereunder (and in each case all
accrued interest on the Existing Term Loans, Existing Revolving Commitments and
Existing Revolving Loans and other amounts outstanding in respect thereof shall
have been paid in full).

 

(b) Fees. The Lenders and the Agents shall have received all fees required to be
paid by the Parent Borrower as of the Second Restatement Effective Date as set
forth in a writing signed by the Parent Borrower, and reimbursement for all
expenses required to be reimbursed by the Parent Borrower as of the Second
Restatement Effective Date as set forth in a writing signed by the Parent
Borrower for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Second Restatement Effective
Date, and all interest, fees, expenses and other amounts due under the Existing
Credit Agreement shall have been paid.

 

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Parent Borrower, dated the Second Restatement Effective Date, substantially
in the form of Exhibit C, with appropriate insertions and attachments, including
the certificate of incorporation of the Parent Borrower certified by the
relevant authority of the jurisdiction of incorporation of the Parent Borrower,
and (ii) a long form good standing certificate for the Parent Borrower from its
jurisdiction of incorporation.

 

(d) Legal Opinion. The Administrative Agent shall have received an executed
legal opinion of Gibson, Dunn & Crutcher LLP with respect to certain matters
relating to the Parent Borrower in form and substance reasonably satisfactory to
the Administrative Agent.

 

(e) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to

 

80

--------------------------------------------------------------------------------


 

create in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein with respect to the U.S. Loan
Parties, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

 

(g) Flood Insurance. With respect to each Mortgaged Property as of the Second
Restatement Effective Date that is located in a special flood hazard area, to
the extent required by Regulation H of the Board, the Parent Borrower shall have
delivered to the Administrative Agent (A) a policy of flood insurance that
(1) covers any parcel of improved real property that is encumbered by such
Mortgage and is located in a special flood hazard area, (2) is written in an
amount that is reasonably satisfactory to the Administrative Agent and (3) has a
term ending not later than the maturity of the Indebtedness secured by such
Mortgage and (B) confirmation that the Parent Borrower has received the notice
required pursuant to Section 208.25(i) of Regulation H of the Board.

 

(h) Projections. The Parent Borrower shall have delivered to the Administrative
Agent satisfactory annual projections for the Parent Borrower and its
consolidated Subsidiaries through 2020.

 

(i) Amended and Restated Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) the Guarantee and Collateral Agreement, executed
and delivered by the Parent Borrower and each other U.S. Loan Party as of the
Second Restatement Effective Date and (ii) an Acknowledgement and Consent in the
form attached to the Guarantee and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party.

 

(j) Know Your Customer Information. The Administrative Agent shall have
received, at least three Business Days prior to the Second Restatement Effective
Date, all documentation and other information about the Loan Parties as has been
reasonably requested in writing at least 10 days prior to the Second Restatement
Effective Date by the Administrative Agent, in each case as the Administrative
Agent reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and AML Legislation.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.4, each Lender that has signed this Agreement or the Replacement
Facility Amendment shall be deemed to have accepted, and to be satisfied with,
each document or other matter required under this Section 5.4 unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Second Restatement Effective Date specifying its objection
thereto.

 

5.5                               Conditions to Initial Extension of Credit to
Each Additional Borrower. The agreement of each Revolving Lender or Issuing
Lender to make any Loans or issue any Letters of Credit to any Additional
Borrower is subject to the satisfaction of the following conditions precedent:

 

(a) Foreign Guarantee Agreement. In respect of any Additional Borrower that is a
Foreign Subsidiary, the Administrative Agent shall have received the Foreign
Guarantee Agreement (or a joinder in respect thereof), executed and delivered by
such Additional Borrower.

 

(b) Guarantee and Collateral Agreement. In respect of any Additional Borrower
that is a Domestic Subsidiary, such Additional Borrower shall have become party
to the Guarantee and Collateral Agreement.

 

81

--------------------------------------------------------------------------------


 

(c) Joinder Agreement. The Administrative Agent shall have received an
Additional Borrower Joinder Agreement, substantially in the form of Exhibit J-1
or J-2, as applicable, executed and delivered by such Additional Borrower and
the Parent Borrower.

 

(d) Foreign Security Documents. In respect of any Additional Borrower that is a
Foreign Subsidiary, the Administrative Agent shall have received security
documents in form and substance reasonably satisfactory to the Administrative
Agent granting a Lien on property of such Additional Borrower as set forth in
such security documents and subject to applicable law to secure the Obligations
of the Additional Borrowers that are Foreign Subsidiaries.

 

(e) Legal Opinion. The Administrative Agent shall have received an opinion of
counsel for such Additional Borrower reasonably acceptable to the Administrative
Agent, covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.

 

(f) Other Documents. The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Additional Borrower, the authorization of the transactions contemplated hereby
relating to such Additional Borrower and any other legal matters relating to
such Additional Borrower, all in form and substance reasonably satisfactory to
the Administrative Agent, including (i) a certificate of such Additional
Borrower substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation (or equivalent) of such
Additional Borrower certified by the relevant authority of the jurisdiction of
incorporation (or equivalent) of such Additional Borrower (in each case, to the
extent applicable in such jurisdiction of incorporation), and (ii) a long form
good standing certificate (or equivalent) for such Additional Borrower from its
jurisdiction of incorporation (in each case, to the extent applicable in such
jurisdiction of incorporation).

 

(g) Know Your Customer Information. The Administrative Agent shall have received
all documentation and other information about such Additional Borrower as has
been reasonably requested in writing by the Administrative Agent as the
Administrative Agent reasonably determines is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and AML Legislation.

 

(h) Additional Representations and Warranties. Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:

 

(i) Pari Passu. Subject to applicable Requirements of Law, the obligations of
such Additional Borrower under this Agreement, when executed and delivered by
such Additional Borrower, will rank at least pari passu on a contractual basis
with all unsecured Indebtedness of such Additional Borrower.

 

(ii) No Immunities, etc. Such Additional Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Additional Borrower of
this Agreement constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Additional Borrower nor any of its
property, whether or not held for its own account, has any immunity (sovereign
or other similar immunity) from any suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of

 

82

--------------------------------------------------------------------------------


 

judgment, execution of judgment or other similar immunity) under laws of the
jurisdiction in which such Additional Borrower is organized and existing in
respect of its obligations under this Agreement or any Note. To the extent
permitted by applicable law, such Additional Borrower has waived, and hereby
does waive, every immunity (sovereign or otherwise) to which it or any of its
properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court and from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction in which such Additional Borrower is organized and existing in
respect of its obligations under this Agreement and any Note. The waiver by such
Additional Borrower described in the immediately preceding sentence is the
legal, valid and binding obligation of such Additional Borrower, subject to
customary qualifications and limitations.

 

(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Additional
Borrower is organized and existing for the enforcement hereof or thereof against
such Additional Borrower under the law of such jurisdiction, and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement and any such Note, subject to customary qualifications and
limitations. It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement and any such Note
that this Agreement, any Note or any other document be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Additional Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
this Agreement, any Note or any other document, except (x) for any such filing,
registration or recording, or execution or notarization or payment of any
registration charge or stamp or similar tax as has been made or is not required
to be made until this Agreement, any Note or any other document is sought to be
enforced or that is required to perfect the grant of any security or is
otherwise required pursuant to the Loan Documents and (y) for any charge or tax
as has been timely paid.

 

(iv) Exchange Controls. The execution, delivery and performance by such
Additional Borrower of this Agreement, any Note or the other Loan Documents is,
under applicable foreign exchange control regulations of the jurisdiction in
which such Additional Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

(i) Dutch Works Council Act. Solely in the case of the Dutch Borrower, the Dutch
Borrower shall have received a positive advice of the works council of the Dutch
Borrower pursuant to Article 25 of the Dutch Works Council Act.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall and shall cause
each of its Restricted Subsidiaries to:

 

83

--------------------------------------------------------------------------------


 

6.1                               Financial Statements. Furnish to the
Administrative Agent (for distribution to the Lenders):

 

(a)              as soon as available, but in any event within the later of
(i) 90 days after the end of each fiscal year of the Parent Borrower and
(ii) the date of required delivery to the SEC after giving effect to any
permitted extensions of time (but in any event no later than 105 days after the
end of each fiscal year of the Parent Borrower), (x) a copy of the audited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income, stockholders’ equity and cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception (other
than with respect to, or resulting solely from an upcoming maturity date under
any Facility occurring within one year from the time such opinion is delivered),
or qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized standing
and (y) a detailed reconciliation, reflecting such financial information for the
Parent Borrower and the Restricted Subsidiaries for the applicable period, on
the one hand, and the Parent Borrower and the Subsidiaries for the applicable
period, on the other hand, and reflecting adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements, prepared in accordance with GAAP and in form reasonably satisfactory
to the Administrative Agent; and

 

(b)         as soon as available, but in any event not later than the later of
(i) 45 days after the end of each of the first three quarterly periods of each
fiscal year of the Parent Borrower and (ii) the date of required delivery to the
SEC after giving effect to any permitted extensions of time (but in any event no
later than 50 days after the end of each of the first three quarterly periods of
each fiscal year of the Parent Borrower), (x) the unaudited consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments and the
absence of footnotes) and (y) a detailed reconciliation, reflecting such
financial information for the Parent Borrower and the Restricted Subsidiaries
for the applicable period, on the one hand, and the Parent Borrower and the
Subsidiaries for the applicable period, on the other hand, and reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements, prepared in accordance with
GAAP and in form reasonably satisfactory to the Administrative Agent.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be)
consistently throughout the periods reflected therein and with prior periods.

 

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Parent Borrower’s website at
http://www.wolverineworldwide.com. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

6.2                               Certificates; Other Information. Furnish to
the Administrative Agent (for distribution to the Lenders) (or, in the case of
clause (g), to the relevant Lender):

 

(a)              concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default pursuant to Section 7.1, except as specified in such certificate;

 

(b)         concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Parent Borrower,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any registered or applied for
Intellectual Property acquired by any Loan Party and (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Second Restatement Effective Date);

 

(c)          as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Parent Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Parent Borrower and its Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

 

(d)                                 no later than five Business Days prior to
the effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the Senior
Unsecured Debt Agreement;

 

(e)          within five days after the same are sent, copies of all financial
statements and reports that the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Parent Borrower may make to, or file with, the SEC or any national
securities exchange;

 

(f)           promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) or 101(l) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided,
that if the relevant Group Members or ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
such

 

85

--------------------------------------------------------------------------------


 

Group Member or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Parent Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

 

(g)          promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

 

Information required to be delivered pursuant to this Section 6.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Parent Borrower’s website at
http://www.wolverineworldwide.com. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

6.3                               Payment of Taxes. Pay its Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) the Parent Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 

6.4                               Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in each
case (other than with respect to any Borrower in connection with clause
(a)(i) above) to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect; and (b) comply with all
Requirements of Law except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance. Except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition (except for disposition of assets permitted under this
Agreement and ordinary wear and tear) and (b) maintain with financially sound
and reputable insurance companies insurance in such amounts and against such
risks (but including in any event public liability, product liability and
business interruption) as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

6.6                               Inspection of Property; Books and Records;
Discussions. (a) Keep proper books of records and account in which entries
(i) that are full, true and correct in all material respects and (ii) are in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of the Administrative Agent, upon
reasonable prior notice during normal business hours, to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records (other than, in each case, any privileged materials) at any reasonable
time and to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants (it being understood
that, in the case of any such meetings or advice from such independent
accountants, the Parent Borrower shall be deemed to have satisfied its
obligations under this Section 6.6 to the extent that it has used commercially
reasonable efforts to cause its independent accountants to participate in any
such meeting).

 

86

--------------------------------------------------------------------------------


 

6.7                               Notices. Promptly give notice to the
Administrative Agent (for delivery to the Lenders) of:

 

(a)              the occurrence of any Default or Event of Default;

 

(b)         any (i) default or event of default under any Contractual Obligation
of any Group Member or (ii) litigation, investigation or proceeding that may
exist at any time between any Group Member and any Governmental Authority, that
in either case could reasonably be expected to result in a Material Adverse
Effect;

 

(c)          any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $10,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;

 

(d)         the occurrence of any ERISA Event or Foreign Plan Event that, alone
or together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Parent Borrower knows
thereof; and

 

(e)          any development or event that has had or could reasonably be
expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8                               Environmental Laws. (a) Comply in all material
respects with, and use commercially reasonable efforts to ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

 

(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, other than such orders and directives as to which an appeal has been
timely and properly taken in good faith.

 

(c) Any breach of any covenant in this Section 6.8 by the Parent Borrower or any
Subsidiary in the observance or performance of its obligations contained in
Section 6.8(a) or (b) shall not be deemed to be a default or an Event of Default
as specified in Section 8(d) so long as (i) such breach, individually or in the
aggregate with all other breaches in respect of Section 6.8(a) or (b), could not
reasonably be expected to result in a Material Adverse Effect and (ii) the
Parent Borrower undertakes a prompt response that is diligently pursued,
consistent with principles of prudent environmental management and all
applicable Environmental Laws, to any facts, conditions, events or circumstances
that what would otherwise be a breach of any covenant in this Section 6.8.

 

87

--------------------------------------------------------------------------------


 

6.9                               [Reserved].

 

6.10                        Additional Collateral, etc.
(a)                                    With respect to any property acquired
after the Second Restatement Effective Date by any U.S. Loan Party (other than
(x) Excluded Collateral, (y) any property described in paragraph (b), (c) or
(d) below and (z) any property subject to a Lien expressly permitted by
Section 7.3(c)) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, within 30 days after the acquisition
thereof (subject to extension by the Administrative Agent in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
or supplements to the Guarantee and Collateral Agreement or such other documents
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including (if applicable) the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property having an assessed
taxable value of at least $10,000,000 acquired after the Second Restatement
Effective Date by any U.S. Loan Party (other than any such real property subject
to a Lien expressly permitted by Section 7.3(c) and other than any Excluded
Collateral), within 60 days after the acquisition thereof (subject to extension
by the Administrative Agent in its sole discretion) (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such lesser amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) deliver to the
Administrative Agent (A) a policy of flood insurance covering any parcel of
improved real property that is encumbered by such Mortgage and is located in a
special flood hazard area, that (1) is written in an amount that is reasonably
satisfactory to the Administrative Agent and (2) has a term ending not later
than the maturity of the Indebtedness secured by such Mortgage and
(B) confirmation that the Parent Borrower has received the notice required
pursuant to Section 208.25(i) of Regulation H of the Board, (iv) deliver to the
Administrative Agent a copy of all material documents affecting such Mortgaged
Property and (v) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(c) With respect to any new Restricted Subsidiary (other than an Excluded
Foreign Subsidiary or an Immaterial Subsidiary) created or acquired after the
Second Restatement Effective Date directly by any U.S. Loan Party (which, for
the purposes of this paragraph (c), shall include any such existing Subsidiary
created or acquired after the Second Restatement Effective Date directly by any
U.S. Loan Party that ceases to be an Excluded Foreign Subsidiary, an Immaterial
Subsidiary or an Unrestricted Subsidiary), within 30 days after the creation or
acquisition of such Subsidiary (subject to extension by the Administrative Agent
in its sole discretion) (i) execute and deliver to the Administrative Agent such
supplements or amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any U.S.
Loan Party, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Lenders a perfected first
priority (subject to Liens permitted under Section

 

88

--------------------------------------------------------------------------------


 

7.3) security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Second Restatement Effective Date by any U.S. Loan Party, within 30
days after the creation or acquisition thereof (subject to extension by the
Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such U.S. Loan Party (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged and, provided further, that, for the avoidance of doubt, no
Capital Stock of any such new Subsidiary that is owned directly or indirectly by
a CFC shall be required to be so pledged (unless such CFC shall have elected to
become a Subsidiary Guarantor pursuant to the proviso of the definition
thereof)), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant U.S. Loan
Party, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(e) Upon (i) any U.S. Loan Party opening any Deposit Account (other than an
Excluded Account) or any Deposit Account of a U.S. Loan Party ceasing to be an
Excluded Account, within 30 days thereof (subject to extension by the
Administrative Agent in its sole discretion) cause the applicable U.S. Loan
Party to enter into a Deposit Account Control Agreement with the Administrative
Agent in order to give the Administrative Agent control (as such term is defined
in Section 9-104 of Article 9 of the UCC) of such Deposit Account and (ii) the
aggregate balance in all Petty Cash Accounts of U.S. Loan Parties that are not
subject to Deposit Account Control Agreements exceeding $10,000,000, within 30
days (subject to extension by the Administrative Agent in its sole discretion)
cause the applicable U.S. Loan Parties to enter into Deposit Account Control
Agreements with the Administrative Agent in order to give the Administrative
Agent control (as such term is defined in Section 9-104 of Article 9 of the UCC)
of Petty Cash Accounts such that the aggregate balance in all Petty Cash
Accounts of U.S. Loan Parties that are not subject to Deposit Account Control
Agreements is less than $10,000,000.

 

(f) Upon any U.S. Loan Party opening any Securities Account (other than an
Excluded Securities Account) or any Securities Account of a U.S. Loan Party
ceasing to be an Excluded Securities Account, within 30 days thereof (subject to
extension by the Administrative Agent in its sole discretion) cause the
applicable U.S. Loan Party to enter into a Securities Account Control Agreement
with the Administrative Agent in order to give the Administrative Agent control
(as such term is defined in Section 8-106 of Article 8 of the UCC) of such
Securities Account.

 

6.11                        Post-Closing Covenants. To the extent that the
requirements of Section 6.11(a) are not satisfied on the Second Restatement
Effective Date, they shall be satisfied within sixty 60 days (or

 

89

--------------------------------------------------------------------------------


 

such longer period as the Administrative Agent may agree to in its sole
discretion) after the Second Restatement Effective Date:(1)

 

(a) Mortgages Amendments, etc. With respect to each Mortgage encumbering each
Mortgaged Property owned or leased by the Parent Borrower or a Subsidiary
Guarantor as of the Second Restatement Effective Date, the Parent Borrower shall
have delivered to the Administrative Agent (i) an amendment thereof (each, a
“Mortgage Amendment”), setting forth such changes as are reasonably necessary to
reflect that the lien securing the Obligations on the Second Restatement
Effective Date encumbers such Mortgaged Property and to further grant, preserve,
protect and perfect the validity and priority of the security interest thereby
created and perfected, (ii) a datedown/modification endorsement or re-issued
policy with respect to each policy of title insurance insuring the interest of
the mortgagee with respect to each such Mortgage and (iii) an opinion of local
counsel as to the recordability of the applicable Mortgage Amendment and
enforceability under the applicable local law of the applicable Mortgage, as
modified by the applicable Mortgage Amendment, and such other matters as may be
reasonably requested by the Administrative Agent, each of the foregoing
reasonably satisfactory to the Administrative Agent.

 

6.12                        IP Subsidiaries. Maintain, at all times, an
ownership structure such that (a) New CFC is wholly owned by U.S. Newco, Wholly
Owned Subsidiary Guarantors or the Parent Borrower, (b) the New CFC Subsidiaries
are wholly owned by New CFC or other New CFC Subsidiaries and (c) U.S. Newco is
wholly owned by one or more Wholly Owned Subsidiary Guarantors or the Parent
Borrower.

 

6.13                        Designation of Subsidiaries. (a) The Parent Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it has Indebtedness with recourse to
any Group Member, (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary
if such Subsidiary is a Person with respect to which any Group Member has any
direct or indirect obligation to make capital contributions or to maintain such
Subsidiary’s financial condition, (v) after giving effect to such designation,
the Parent Borrower is in compliance with the financial covenants set forth in
Section 7.1 for the most recently ended Reference Period for which financial
statements have been delivered pursuant to Section 6.1, on a pro forma basis,
giving effect to the respective designation (as well as all other designations
of Unrestricted Subsidiaries and Restricted Subsidiaries consummated during the
most recently ended Reference Period for which financial statements have been
delivered pursuant to Section 6.1), (vi) no Subsidiary may be designated an
Unrestricted Subsidiary if, after giving effect to such designation,
Unrestricted Subsidiaries have, in the aggregate, (x) at the last day of the
Reference Period most recently ended, total assets equal to or greater than 5.0%
of the Consolidated Total Assets of the Parent Borrower and its Subsidiaries at
such date or (y) revenues during such Reference Period equal to or greater than
5.0% of the consolidated revenues of the Parent Borrower and its Subsidiaries
for such period, in each case determined in accordance with GAAP and (vii) no
Borrower may be designated as an Unrestricted Subsidiary.

 

(b) The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Parent Borrower therein, at the date of
designation in an amount equal to the fair market value of the Parent Borrower’s
investment therein as determined in good faith by the board of directors of the
Parent Borrower. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall, at the time of such designation, constitute the incurrence of
any Indebtedness or Liens of

 

--------------------------------------------------------------------------------

(1)  To be updated as necessary.

 

90

--------------------------------------------------------------------------------


 

such Subsidiary existing at such time. Upon a redesignation of any Subsidiary as
a Restricted Subsidiary, the Investments of the Parent Borrower in Unrestricted
Subsidiaries shall be reduced by the fair market value of the Parent Borrower’s
Investment in such Subsidiary at the time of such redesignation (as determined
in good faith by the board of directors of the Parent Borrower) (it being
understood that such reduction shall not exceed the Parent Borrower’s initial
Investment in such Subsidiary, less returns on such Investment received by the
Parent Borrower). Any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the board of directors of the Parent
Borrower.

 

(c) If, as of the last day of any Reference Period ended after the Second
Restatement Effective Date, Unrestricted Subsidiaries have, in the aggregate,
(i) total assets at such day equal to or greater than 5.0% of the Consolidated
Total Assets of the Parent Borrower and its Subsidiaries at such date or
(ii) revenues during such Reference Period equal to or greater than 5.0% of the
consolidated revenues of the Parent Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Parent
Borrower shall, no later than five Business Days subsequent to the date on which
financial statements for such fiscal period are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Unrestricted Subsidiaries as Restricted Subsidiaries in accordance with
Section 6.13(a) such that, following such designation(s), Unrestricted
Subsidiaries have, in the aggregate (i) total assets at the last day of such
Reference Period of less than 5.0% of the Consolidated Total Assets of the
Parent Borrower and its Subsidiaries at such date and (ii) total revenues during
such Reference Period of less than 5.0% of the consolidated revenues of the
Parent Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

 

6.14                        Qualified Receivables Account. Use commercially
reasonable efforts to ensure that only Purchased Receivables (as defined in the
Receivables Purchase Agreement) are deposited into the Qualified Receivables
Account and, to the extent any other property or assets are deposited into the
Qualified Receivables Account, to promptly remit such property or assets to a
Deposit Account or Securities Account (as applicable), in each case that is not
an Excluded Account.

 

6.15                        Anti-Corruption Laws; Sanctions. Maintain in effect
and enforce policies and procedures designed to ensure compliance by the Parent
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 7.                            NEGATIVE COVENANTS

 

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to (and (i) with respect to
Section 7.16, solely New CFC Entities shall not and (ii) with respect to
Section 7.17, solely U.S. Newco shall not), directly or indirectly:

 

7.1                               Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Parent
Borrower to exceed 4.50:1.00.

 

(b) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Parent Borrower to exceed 3.50:1.00.

 

91

--------------------------------------------------------------------------------


 

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
Borrower to be less than 3.50:1.00.

 

7.2                               Indebtedness. Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)         Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)         Indebtedness of (i) the Parent Borrower to any Restricted
Subsidiary, (ii) any Wholly Owned Subsidiary Guarantor to the Parent Borrower or
any other Restricted Subsidiary, (iii) any Subsidiary Guarantor that is not a
Wholly Owned Subsidiary Guarantor to any other Subsidiary Guarantor that is not
a Wholly Owned Subsidiary Guarantor, (iv) any Restricted Subsidiary that is not
a Wholly Owned Subsidiary Guarantor to the Parent Borrower or any other
Restricted Subsidiary (provided that any such Indebtedness that is owed by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary Guarantor to a Loan
Party (other than as permitted by clause (iii) hereof) shall be subject to
Section 7.7(f)), (v) any Restricted Subsidiary to the Parent Borrower or any
other Restricted Subsidiary incurred pursuant to any IP Reorganization
Transaction, (vi) any Additional Borrower that is a Foreign Subsidiary to any
Foreign Subsidiary, (vii) any Foreign Subsidiary to any Additional Borrower,
(viii) any Foreign Subsidiary to any other Foreign Subsidiary and (ix) any of
the Parent Borrower or any Subsidiary to the Parent Borrower or any other
Subsidiary, if such Investment is permitted under Section 7.7;

 

(c)          Guarantee Obligations (i) incurred by the Parent Borrower or any of
its Restricted Subsidiaries of obligations of any Wholly Owned Subsidiary
Guarantor, (ii) incurred by any Restricted Subsidiary of obligations of the
Parent Borrower, (iii) incurred by any Subsidiary Guarantor that is not a Wholly
Owned Subsidiary Guarantor of obligations of any other Subsidiary Guarantor that
is not a Wholly Owned Subsidiary Guarantor, (iv) incurred by the Parent Borrower
or any of its Restricted Subsidiaries of obligations of any Restricted
Subsidiary that is not a Wholly Owned Subsidiary Guarantor (provided that any
such Guarantee Obligation incurred pursuant to this clause (iv) shall be subject
to Section 7.7(f) or 7.7(o)), (v) incurred by any Foreign Subsidiary of
obligations of any Additional Borrower, (vi) incurred by any Additional Borrower
that is a Foreign Subsidiary of obligations of any Foreign Subsidiary,
(vii) incurred by any Foreign Subsidiary of obligations of any other Foreign
Subsidiary and (viii) incurred by any of the Parent Borrower or any Subsidiary
of obligations of the Parent Borrower or any Subsidiary, if such Investment is
permitted under Section 7.7;

 

(d)         Indebtedness outstanding on the Second Restatement Effective Date
and, to the extent not otherwise permitted by this Section 7.2, listed on
Schedule 7.2(d), unless such Indebtedness is in an outstanding principal amount
of less than $50,000 (provided the aggregate principal amount of all such
unlisted Indebtedness shall not exceed $1,000,000), and any Permitted
Refinancing Indebtedness in respect thereof;

 

(e)          Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(c) in an aggregate
principal amount not to exceed $60,000,000 at any one time outstanding;

 

(f)           (i) Indebtedness of the Parent Borrower in respect of the Senior
Unsecured Debt in an aggregate principal amount not to exceed $375,000,000,
(ii) Indebtedness of the Parent Borrower in respect of Permitted Unsecured Debt
(other than any Senior Unsecured Debt), provided that the Net Cash Proceeds of
such Permitted Unsecured Debt are used to prepay the Term Loans, (iii) Permitted
Refinancing Indebtedness in respect of any Indebtedness permitted under Section

 

92

--------------------------------------------------------------------------------


 

7.2(f)(i) and (ii); and (iv) Guarantee Obligations of any Subsidiary Guarantor
in respect of Indebtedness permitted under Section 7.2(f);

 

(g)          Earnout Obligations incurred in connection with Permitted
Acquisitions;

 

(h)         Receivables Transaction Attributed Indebtedness and Factoring
Indebtedness in an aggregate at any time outstanding not to exceed $300,000,000;

 

(i)             to the extent constituting Indebtedness, obligations in respect
of Swap Agreements otherwise permitted hereunder;

 

(j)            obligations in respect of performance, bid, appeal and surety
bonds and completion guarantees and similar obligations provided by the Parent
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(k)         (i) Indebtedness acquired or assumed by the Parent Borrower or any
Restricted Subsidiaries in connection with a Permitted Acquisition; provided,
that (w) such Indebtedness is not incurred in connection with, or in
contemplation of, such transaction; (x) on the date of the acquisition or
assumption of such Indebtedness, on a pro forma basis, giving effect to such
Permitted Acquisition and any Indebtedness acquired, assumed or incurred in
connection therewith, each of the Consolidated Leverage Ratio and Consolidated
Secured Leverage Ratio immediately after such acquisition or assumption of
Indebtedness (in each case determined on the basis of the financial information
most recently delivered to the Administrative Agent pursuant to
Section 6.1(a) or (b)) is at least 0.25 less than the Consolidated Leverage
Ratio and Consolidated Secured Leverage Ratio required by Section 7.1 for the
most recently ended fiscal quarter for which financial information has been
delivered pursuant to Section 6.1(a) or (b) and (y) immediately after giving
effect to such acquisition or assumption, such Indebtedness is not guaranteed in
any respect by the Parent Borrower or any Restricted Subsidiary (other than by
any such Person that so becomes a Restricted Subsidiary or is the survivor of a
merger with such Person and any of its Subsidiaries) (and such Indebtedness
shall not contain a requirement that such Indebtedness be guaranteed by the
Parent Borrower or any Restricted Subsidiary that is not a guarantor in respect
thereof immediately after giving effect to such acquisition or assumption) and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(l)                  (i) unsecured Indebtedness incurred by the Parent Borrower
or any Restricted Subsidiaries in connection with a Permitted Acquisition;
provided that (w) such Indebtedness matures no earlier than 181 days after the
Maturity Date, (x) on the date of incurrence of such Indebtedness, on a pro
forma basis, giving effect to such Permitted Acquisition and any Indebtedness
acquired, assumed or incurred in connection therewith, each of the Consolidated
Leverage Ratio and Consolidated Secured Leverage Ratio immediately after such
incurrence of Indebtedness (in each case determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b)) is at least 0.25 less than the Consolidated
Leverage Ratio and Consolidated Secured Leverage Ratio required by Section 7.1
for the most recently ended fiscal quarter for which financial information has
been delivered pursuant to Section 6.1(a) or (b), (y) such Indebtedness shall
not have a definition of “Change of Control” or “Change in Control” (or any
other defined term having a similar purpose) that is materially more restrictive
than the definition of Change of Control set forth herein and (z) such
Indebtedness shall not be subject to a financial maintenance covenant more
favorable to the lenders providing such Indebtedness than those contained in the
Loan Documents (other than for periods after the Maturity Date) and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

 

93

--------------------------------------------------------------------------------


 

(m)     Indebtedness relating to Disqualified Capital Stock (i) issued to or
owned by any Borrower, any Subsidiary Guarantor or any Additional Borrower and
(ii) not issued by (x) the Parent Borrower, (y) any Subsidiary Guarantor or
(z) any Additional Borrower (unless, in the case of clause (ii)(y) or (ii)(z),
either (A) such Disqualified Capital Stock issued by a Subsidiary Guarantor or
an Additional Borrower is issued to the Parent Borrower,(B) such Disqualified
Capital Stock issued by a Wholly Owned Subsidiary Guarantor is issued to the
Parent Borrower or any other Wholly Owned Subsidiary Guarantor) or (C) such
Disqualified Capital Stock issued by an Additional Borrower is issued to the
Parent Borrower or a Wholly Owned Subsidiary Guarantor;

 

(n)         (i) secured or unsecured notes (such notes, “Incremental Equivalent
Debt”); provided that (A) the aggregate principal amount of all Incremental
Equivalent Debt, together with the aggregate principal amount (or committed
amount, if applicable) of all Term Loans (including Incremental Term Loans) and
Revolving Commitments (including Incremental Revolving Commitments) shall not
exceed the greater of (x) $1,425,000,000 and (y) an amount such that, on a pro
forma basis, after giving effect to the incurrence of such Indebtedness (and
after giving effect to any transaction to be consummated in connection therewith
and assuming that any Incremental Revolving Commitments incurred in connection
therewith are fully drawn), the Consolidated Secured Leverage Ratio, recomputed
as of the last day of the most recently ended fiscal quarter of the Parent
Borrower for which financial statements are available, is less than or equal to
2.50:1.00, (B) the incurrence of such Indebtedness shall be subject to clauses
(B), (C) and (D) of the proviso to Section 2.25(a), as if such Incremental
Equivalent Debt were an Incremental Term Loan or Incremental Revolving
Commitment, as applicable, and the date of incurrence of such Incremental
Equivalent Debt were an Incremental Facility Closing Date, (C) such Indebtedness
shall mature no earlier than 181 days after the Maturity Date, (D) such
Incremental Equivalent Debt shall not have a definition of “Change of Control”
or “Change in Control” (or any other defined term having a similar purpose) that
is materially more restrictive than the definition of Change of Control set
forth herein and (E) such Incremental Equivalent Debt shall not be subject to a
financial maintenance covenant more favorable to the holders thereof than those
contained in the Loan Documents (other than for periods after the Maturity Date)
and (ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(o)         Indebtedness arising from agreements of the Parent Borrower or any
Restricted Subsidiary providing for customary indemnification, adjustment of
purchase price or similar obligations, in each case incurred or assumed in
connection with the disposition of any business, assets or a Restricted
Subsidiary otherwise permitted hereunder; provided that any such Indebtedness in
connection with a Permitted Acquisition in respect of Persons that do not, upon
the acquisition thereof (subject to any grace period set forth in Section 6.10),
become Subsidiary Guarantors or property that is not, upon acquisition thereof,
owned by Subsidiary Guarantors shall be subject to the consideration limitation
in clause 7.7(h)(iv);

 

(p)         Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with customary Deposit Accounts and Securities
Accounts maintained by a Loan Party as part of its ordinary cash management
program;

 

(q)         unsecured Guarantee Obligations incurred by the Parent Borrower of
cash management obligations of Subsidiaries incurred in the ordinary course of
business;

 

(r)            unsecured Guarantee Obligations incurred in the ordinary course
of business by the Parent Borrower of operating leases of Subsidiaries; and

 

94

--------------------------------------------------------------------------------


 

(s)           additional Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount (for the Parent
Borrower and all Restricted Subsidiaries) not to exceed 20% of Consolidated
Tangible Assets in the aggregate at any time outstanding.

 

7.3                               Liens. Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except:

 

(a)              Permitted Encumbrances;

 

(b)         Liens in existence on the Second Restatement Effective Date and, to
the extent not otherwise permitted by this Section 7.3, listed on Schedule
7.3(b), unless neither (x) the aggregate outstanding principal amount of the
obligations secured thereby nor (y) the aggregate fair market value (determined
as of the Second Restatement Effective Date) of the assets subject thereto
exceeds (as to the Parent Borrower and all Restricted Subsidiaries) $50,000
(provided that the aggregate outstanding principal amount of the obligations
secured by, or the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject to, any Lien existing on the Second
Restatement Effective Date not otherwise permitted by this Section 7.3 and not
listed on Schedule 7.3(b) does not exceed $1,000,000), provided that no such
Lien is spread to cover any additional property after the Second Restatement
Effective Date and that the amount of Indebtedness secured thereby is not
increased;

 

(c)          Liens securing Indebtedness of the Parent Borrower or any
Restricted Subsidiary incurred pursuant to Section 7.2(e) to finance the
acquisition of fixed or capital assets (or Permitted Refinancing Indebtedness in
respect thereof), provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and proceeds thereof and (iii) the amount of Indebtedness
secured thereby is not increased;

 

(d)         Liens created pursuant to the Security Documents;

 

(e)          any Lien existing on any asset prior to the acquisition thereof by
the Parent Borrower or any Restricted Subsidiary or existing on any asset of any
Person that becomes a Restricted Subsidiary after the Second Restatement
Effective Date prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Parent
Borrower or any Restricted Subsidiary other than proceeds thereof and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

 

(f)           any interest or title of a lessor under any lease entered into by
the Parent Borrower or any Restricted Subsidiary in the ordinary course of its
business and covering only the assets so leased;

 

(g)          Liens on assets of Restricted Subsidiaries solely in favor of the
Parent Borrower or a Loan Party as secured party and securing Indebtedness owing
by a Restricted Subsidiary to the Parent Borrower or a Loan Party;

 

95

--------------------------------------------------------------------------------


 

(h)         Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets as part of a Qualified
Receivables Transaction, including Liens granted on any Qualified Receivables
Account in favor of the financial institution counterparty to the applicable
Qualified Receivables Transaction;

 

(i)             Liens on the real property owned by Foreign Subsidiaries listed
on Schedule 7.3(i) hereto; provided that the aggregate outstanding principal
amount of all Indebtedness secured by all Liens permitted under this clause
(i) does not exceed $25,000,000 at any time;

 

(j)            Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(k)         Liens securing obligations in respect of Swap Agreements incurred in
the ordinary course of business;

 

(l)             Liens renewing, extending or refunding any Lien permitted by
Section 7.3(c) or Section 7.3(e), provided, that (i) the principal amount of
Indebtedness secured by any such Lien immediately prior to such extension,
renewal or refunding is not increased and (ii) such Lien is not extended to any
additional property;

 

(m)     Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member;

 

(n)         Liens with respect to property or assets of the Parent Borrower or
any Restricted Subsidiary securing Incremental Equivalent Debt, provided that
such Incremental Equivalent Debt shall be secured only by a Lien on the
Collateral and on a pari passu or subordinated basis with the Obligations and
shall be subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent;

 

(o)         Liens on assets of Foreign Subsidiaries; provided that the aggregate
outstanding principal amount of all Indebtedness secured by all Liens permitted
under this clause (o) does not exceed $50,000,000 at any time;

 

(p)         Liens resulting from or with respect to deposits provided in
connection with leases in the ordinary course of business; and

 

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent Borrower and
all Restricted Subsidiaries) 10.0% of Consolidated Tangible Assets;

 

provided that notwithstanding the foregoing, in no event shall any Lien exist
upon the Capital Stock of U.S. Newco, other than (A) Liens arising under the
Loan Documents or (B) nonconsensual Liens imposed by operation of law and
Permitted Encumbrances (other than pursuant to clause (i) of the definition
thereof).

 

96

--------------------------------------------------------------------------------


 

7.4                               Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)              any Person may be merged or consolidated with or into the
Parent Borrower (provided that the Parent Borrower shall be the continuing or
surviving corporation), any Person (other than the Parent Borrower) may be
merged or consolidated with or into an Additional Borrower (provided that
(x) such Additional Borrower shall be the continuing or surviving corporation
and (y) no Domestic Subsidiary may be merged or consolidated with an Additional
Borrower that is not a Domestic Subsidiary) and  any Person may be merged with
or into any Restricted Subsidiary  (provided that (w) the Restricted Subsidiary
shall be the continuing or surviving corporation; (x) if any of the involved
parties is a Wholly Owned Subsidiary, then the surviving entity shall be a
Wholly Owned Subsidiary, (y) (i) if any of the involved parties is a U.S. Loan
Party, then the surviving entity shall be a U.S. Loan Party or (ii) if none of
the involved parties is a U.S. Loan Party and any of the involved parties is a
Foreign Loan Party, then the surviving entity shall be a Foreign Loan Party or
U.S. Loan Party and (z) if any of the involved parties is a Wholly Owned
Subsidiary Guarantor, then the surviving entity shall be a Wholly Owned
Subsidiary Guarantor); provided that any such merger involving a Person that is
not a Wholly Owned Subsidiary of the Parent Borrower immediately prior to such
merger shall not be permitted unless also permitted by Section 7.7 and any such
merger in connection with the Purchase of any Person that is not a Wholly Owned
Subsidiary of the Parent Borrower immediately prior to such merger shall not be
permitted unless also permitted by Section 7.7.

 

(b)         any Restricted Subsidiary (other than an Additional Borrower) may
liquidate or dissolve (i) if the Parent Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Parent Borrower
and is not materially disadvantageous to the Lenders or (ii) pursuant to any IP
Reorganization Transaction;

 

(c)          (i) any Restricted Subsidiary of the Parent Borrower may Dispose of
any or all of its assets (x) to the Parent Borrower or any Wholly Owned
Subsidiary Guarantor (upon voluntary liquidation or otherwise), (y) pursuant to
a Disposition permitted by Section 7.5, (ii) any Restricted Subsidiary of the
Parent Borrower that is not a Wholly Owned Subsidiary Guarantor may Dispose of
any or all of its assets to any Subsidiary Guarantor, (iii) any Restricted
Subsidiary of the Parent Borrower that is a Foreign Subsidiary (other than an
Additional Borrower) may Dispose of any or all of its assets to any Restricted
Subsidiary, (iv) any Additional Borrower that is a Foreign Subsidiary may
Dispose of any or all of its assets to any other Borrower and (v) any Restricted
Subsidiary may Dispose of any or all of its assets to the Parent Borrower or any
other Restricted Subsidiary in any IP Reorganization Transaction;

 

(d) any Group Member (other than the Parent Borrower) may convert into another
type of legal entity, subject to the requirements of any Security Documents
applicable to such Group member; and

 

(e)          any Investment expressly permitted by Section 7.7 may be structured
as a merger, consolidation or amalgamation.

 

7.5                               Disposition of Property. Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person, except:

 

(a)              the Disposition of obsolete or worn out property in the
ordinary course of business;

 

97

--------------------------------------------------------------------------------


 

(b)         the sale of inventory in the ordinary course of business;

 

(c)          Dispositions permitted by clause (i) of Section 7.4(b);

 

(d)         the Disposition of any asset (i) of the Parent Borrower or any
Restricted Subsidiary to the Parent Borrower or any Wholly Owned Subsidiary
Guarantor, (ii) of any Restricted Subsidiary that is not a Wholly Owned
Subsidiary Guarantor to a Subsidiary Guarantor, (iii) solely among Restricted
Subsidiaries that are not Loan Parties, (iv) of a Restricted Subsidiary that is
not a Loan Party to a Loan Party, (v) solely among Loan Parties (other than a
Borrower) that are not Wholly Owned Subsidiary Guarantors, (vi) solely among
Foreign Subsidiaries and (vii) of the Parent Borrower or any Restricted
Subsidiary to the Parent Borrower or any Restricted Subsidiary in any IP
Reorganization Transaction;

 

(e)          the sale or issuance of (i) any Restricted Subsidiary’s Capital
Stock to the Parent Borrower or any Wholly Owned Subsidiary Guarantor and
(ii) any Foreign Subsidiary’s Capital Stock to any Additional Borrower or other
Foreign Subsidiary;

 

(f)           any Disposition of an interest in accounts or notes receivable and
related assets as part of a Qualified Receivables Transaction;

 

(g)          any Lien permitted under Section 7.3, any merger, consolidation,
liquidation or dissolution permitted under Section 7.4, any Restricted Payment
permitted under Section 7.6 and any Investment permitted under Section 7.7;

 

(h)         any Disposition pursuant to any Swap Agreement permitted hereunder;

 

(i)             any Disposition of accounts receivable (and rights ancillary
thereto) of Restricted Subsidiaries pursuant to, and in accordance with the
terms of, the factoring agreement pursuant to which the Factoring Indebtedness
referred to in Section 7.2(h) is incurred;

 

(j)            any (i) Disposition pursuant to any non-exclusive license of
Intellectual Property and (ii) any exclusive license of Intellectual Property
entered into in the ordinary course of business of the applicable Group Member;

 

(k)         dispositions of accounts receivable and other rights to payment
principally for collection purposes; and

 

(l)             the Disposition of other property having a fair market value not
to exceed 10% of Consolidated Tangible Assets in the aggregate for any fiscal
year of the Parent Borrower; provided that (i) the consideration for any such
Disposition (or series of related Dispositions) in excess of $40,000,000
consists of at least 75% cash consideration (provided that for purposes of the
75% cash consideration requirement (A) (1) the amount of any Indebtedness of the
Parent Borrower or any Restricted Subsidiary (as shown on such person’s most
recent balance sheet or in the notes thereto) that is assumed by the transferee
of any such assets, (2) the amount of any trade-in value applied to the purchase
price of any replacement assets acquired in connection with such Disposition and
(3) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (3), not in
excess of $40,000,000, in each case shall be deemed to be cash and (B) Cash
Equivalents and marketable U.S. debt securities (determined in accordance with
GAAP) shall be deemed to be cash), (ii) no Event of Default then

 

98

--------------------------------------------------------------------------------


 

exists or would result therefrom and (iii) the Net Cash Proceeds thereof are
applied in accordance with Section 2.12(b).

 

7.6                               Restricted Payments. Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of such Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
of such Group Member’s Capital Stock, either directly or indirectly, whether in
cash or property or in obligations of such Group Member (collectively,
“Restricted Payments”), except that:

 

(a)              any (i) Restricted Subsidiary may declare or make Restricted
Payments ratably with respect to any class of its Capital Stock and
(ii) Restricted Subsidiary may declare or make Restricted Payments in any IP
Reorganization Transaction;

 

(b)         dividends may be declared and made by the Parent Borrower with
respect to its Capital Stock payable solely in additional shares of its common
stock or Acceptable Preferred Equity;

 

(c)          so long as no Default or Event of Default shall have occurred and
be continuing, the Parent Borrower may purchase the Parent Borrower’s common
stock or common stock options from present or former officers or employees of
any Group Member upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
clause (c) after the Second Restatement Effective Date (net of any proceeds
received by the Parent Borrower after the Second Restatement Effective Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $10,000,000;

 

(d)         dividends and other Restricted Payments may be declared and made by
any Restricted Subsidiary with respect to its Capital Stock (i) to the Parent
Borrower or  any Subsidiary Guarantor or Additional Borrower that owns Capital
Stock of such Subsidiary, (ii) with respect to any such Restricted Subsidiary
that is a Loan Party to any Loan Party that owns Capital Stock of such
Subsidiary, (iii) with respect to any Restricted Subsidiary that is not a Loan
Party, to any Loan Party that owns Capital Stock of such Subsidiary and
(iv) with respect to any Restricted Subsidiary that is not a Loan Party (and for
which no Loan Party owns any Capital Stock) to any other Restricted Subsidiary
that is not a Loan Party that owns Capital Stock of such Subsidiary; and

 

(e)          so long as no Default or Event of Default shall have occurred and
be continuing, the Parent Borrower and its Restricted Subsidiaries may declare
and make additional Restricted Payments; provided that such Restricted Payments
shall not exceed (i) $40,000,000 in the aggregate in any fiscal year if, on a
pro forma basis, after giving effect to the making of such Restricted Payment
and the incurrence of any Indebtedness in connection therewith, the Consolidated
Leverage Ratio, recomputed as of the last day of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements are available, is
greater than or equal to 3.50:1.00 and (ii) $50,000,000 in the aggregate in any
fiscal year if, on a pro forma basis, after giving effect to the making of such
Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 3.50:1.00 but greater than or equal to
3.00:1.00; provided, further, for the avoidance of doubt, that any such
additional Restricted Payment shall not be

 

99

--------------------------------------------------------------------------------


 

subject to any monetary limitation hereunder so long as, on a pro forma basis,
after giving effect to the making of such Restricted Payment and the incurrence
of any Indebtedness in connection therewith, the Consolidated Leverage Ratio,
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent Borrower for which financial statements are available, is less than
3.00:1.00.

 

7.7                               Investments. Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment
in, any other Person (all of the foregoing, “Investments”), except:

 

(a)              (i) extensions of trade credit or other advances  in the
ordinary course of business (including any such  Investments between and among
Parent and  its Subsidiaries) and (ii) Investments existing on the Second
Restatement Effective Date and, to the extent not otherwise permitted by
Section 7.7, set forth on Schedule 7.7(a), unless such Investment (valued at
cost) does not exceed $50,000 (provided that the aggregate amount (valued at
cost) of such unlisted Investments does not exceed $1,000,000);

 

(b)         investments in Cash Equivalents;

 

(c)          Guarantee Obligations permitted by Section 7.2;

 

(d)         loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
consistent with prudent business practice and in an aggregate amount for all
Group Members not to exceed $5,000,000 at any one time outstanding; and payroll,
travel and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business;

 

(e)          [reserved];

 

(f)           (i) Investments, loans or advances made by the Parent Borrower or
any Restricted Subsidiary in the Parent Borrower or any  Subsidiary Guarantor,
(ii) Investments, loans or advances made by any Restricted Subsidiary that is
not a Loan Party in any Loan Party, (iii) Investments, loans or advances made by
any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party, (iv) Investments, loans or advances made by
(x) any Loan Party in any Restricted Subsidiary that is not a Loan Party and
(y) by the Parent Borrower, any Wholly Owned Subsidiary Guarantor or any
Additional Borrower in any Loan Party (other than the Parent Borrower) that is
not a Wholly Owned Subsidiary Guarantor in an aggregate amount (as to clauses
(x) and (y) taken together) not to exceed $100,000,000 at any time outstanding,
(v) Investments, loans or advances made by any Additional Borrower or Foreign
Subsidiary, in each case, that is a Non-Domestic Subsidiary in any other
Additional Borrower or Foreign Subsidiary, in each case, that is a Non-Domestic
Subsidiary, (vi) Investments, loans or advances made by the Parent Borrower or
any Restricted Subsidiary in the Parent Borrower or any Restricted Subsidiary in
any IP Reorganization Transaction, (vii) Investments, loans or advances made by
the Parent Borrower or any Restricted Subsidiary in the Parent Borrower or any
Restricted Subsidiary in or with respect to the 2014 Contribution Transactions,
(viii) Investments, loans or advances made by the Parent Borrower or any
Restricted Subsidiary in the Parent Borrower or any Restricted Subsidiary that
is not a Foreign Subsidiary and (ix) Investments, loans or advances made by any
Foreign Subsidiary in the Parent Borrower, any Restricted Subsidiary or any
other Foreign Subsidiary;

 

100

--------------------------------------------------------------------------------


 

(g)          Investments in assets useful in the business of the Parent Borrower
and its Restricted Subsidiaries made by the Parent Borrower or any of its
Restricted Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

 

(h)         Permitted Acquisitions; provided that with respect to each purchase
or other acquisition made pursuant to this Section 7.7(h):

 

(i) immediately before and immediately after giving effect on a pro forma basis
to any such purchase or other acquisition (and any related acquisition,
assumption or incurrence of Indebtedness), the Parent Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 7.1, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.1(a) or
(b) as though such purchase or other acquisition (and any related acquisition,
assumption or incurrence of Indebtedness) had been consummated as of the first
day of the fiscal period covered thereby;

 

(ii) on a pro forma basis, giving effect to any such purchase or other
acquisition (and any related acquisition, assumption or incurrence of
Indebtedness), each of the Consolidated Leverage Ratio and Consolidated Secured
Leverage Ratio immediately after such acquisition or assumption (in each case
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.1(a) or (b)) is at least 0.25
less than the Consolidated Leverage Ratio and Consolidated Secured Leverage
Ratio required by Section 7.1 for the most recently ended fiscal quarter for
which financial information has been delivered pursuant to Section 6.1(a) or
(b);

 

(iii) any Indebtedness incurred in connection with such Permitted Acquisition
(for the avoidance of doubt, other than Indebtedness assumed in connection
therewith, including any such Indebtedness assumed in accordance with
Section 7.2(k)) shall be incurred pursuant to Section 7.2(l), an Incremental
Term Facility or Incremental Revolving Commitments; provided that any such
Incremental Term Facility shall not be subject to a financial maintenance
covenant more favorable to the lenders providing such Indebtedness than those
contained in the Loan Documents (other than for periods after the Maturity
Date), and

 

(iv) the aggregate consideration (whether cash or property, as valued in good
faith by the board of directors of the Parent Borrower) given by the Group
Members for all acquisitions consummated in reliance on this Section 7.7(h) of
(x) Persons that do not, upon the acquisition thereof, become Subsidiary
Guarantors or (y) property that is not, upon acquisition thereof, owned by
Subsidiary Guarantors, shall not exceed $150,000,000;

 

(i)             Investments comprised of capital contributions (whether in the
form of cash, a note, or other assets) in a Restricted Subsidiary or other
special-purpose entity created solely to engage in a Qualified Receivables
Transaction or otherwise resulting from transfers of assets permitted hereunder
to such a special-purpose entity;

 

(j)            Guarantees by the Parent Borrower or any Restricted Subsidiary of
Indebtedness or other obligations (including operating lease obligations),
incurred in the ordinary course of business, of the Parent Borrower or any other
Loan Party;

 

101

--------------------------------------------------------------------------------


 

(k)         investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)             any investments in or loans to any other Person received as
noncash consideration for sales, transfers, leases and other dispositions
permitted by Section 7.5;

 

(m)     [reserved];

 

(n)         Investments with respect to Swap Agreements otherwise permitted
hereunder; and

 

(o)         in addition to Investments otherwise expressly permitted by this
Section, Investments by the Parent Borrower or any of its Restricted
Subsidiaries in an aggregate amount (valued at cost) outstanding at any time not
to exceed 20% of Consolidated Tangible Assets (which aggregate amount shall be
net of returns on such Investments received by the Parent Borrower or any of its
Restricted Subsidiaries).

 

7.8                               Optional Payments and Modifications of Certain
Debt Instruments. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the Senior Unsecured Debt, Permitted
Unsecured Debt or any Indebtedness that is subordinated to the Obligations;
provided that the Parent Borrower shall be permitted to repay any Senior
Unsecured Debt or Permitted Unsecured Debt and any Borrower shall be permitted
to repay any Indebtedness that is subordinated to the Obligations so long as,
(i) on a pro forma basis, after giving effect to such prepayment and any
Indebtedness incurred with respect thereto, (x) the Consolidated Leverage Ratio
(determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.1(a) or (b)) is less than
4.00:1.00 and (ii) the Consolidated Secured Leverage Ratio (determined on the
basis of the financial information most recently delivered to the Administrative
Agent pursuant to Section 6.1(a) or (b)) is less than 2.25:1.00; provided,
further that the Parent Borrower shall be permitted to repay the Senior
Unsecured Debt so long as on a pro forma basis, after giving effect to such
prepayment and any Indebtedness incurred with respect thereto, (A) the
Consolidated Secured Leverage Ratio (determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.1(a) or (b)) is less than 3.25:1.00 and (B) on the date of such
repayment, Liquidity is in excess of $150,000,000 or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Unsecured Debt, Permitted
Unsecured Debt or any such subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon or (ii) is not
materially adverse to the Lenders).

 

7.9                               Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than any Borrower or any Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided that this Section 7.9 shall not prohibit (i) transactions
between or among Loan Parties not involving any other Affiliate, (ii) any
Restricted Payment permitted by Section 7.6, (iii) any guaranty, advance or
other investment permitted by Section 7.7 by the Parent Borrower or any
Restricted Subsidiary in any Restricted Subsidiary, (iv) transactions pursuant
to agreements in effect on either the Original Closing Date or the Second
Restatement Effective Date and disclosed in the Parent Borrower’s

 

102

--------------------------------------------------------------------------------


 

filings with the SEC and any extensions, renewals, amendments or modifications
thereof (provided, that this clause (iv) shall not apply to any extension, or
renewal of, or any amendment or modification of such agreements that is less
favorable to the Parent Borrower or the applicable Restricted Subsidiaries, as
the case may be, than the terms of such transaction as in effect on either the
Original Closing Date or the  Second Restatement Effective Date, as applicable),
(v) the payment of reasonable and customary amounts paid to, and indemnities
provided on behalf of, officers, directors, managers, employees or consultants
of the Parent Borrower or any Restricted Subsidiary, (vi) transactions between
the Parent Borrower or any Restricted Subsidiary, on the one hand, and any
Restricted Subsidiary or other special-purpose entity created to engage solely
in a Qualified Receivables Transaction, on the other hand and (vii) any IP
Reorganization Transactions.

 

7.10                        Swap Agreements. Enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Parent Borrower or any Restricted Subsidiary has actual or reasonably
anticipated exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Parent Borrower or any Restricted Subsidiary.

 

7.11                        Changes in Fiscal Periods. Permit the fiscal year of
the Parent Borrower to end on a day other than the Saturday closest to (either
before or after) December 31 or change the Parent Borrower’s method of
determining fiscal quarters.

 

7.12                        Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents, provided that the foregoing shall not
apply to restrictions or conditions (a) imposed by law or by this Agreement, the
other Loan Documents, any Swap Agreement or the Senior Unsecured Debt Agreement,
(b) (i) existing on the Second Restatement Effective Date and identified on
Schedule 7.12 and (ii) any extension or renewal of such restriction or condition
or any agreement evidencing such restriction or condition or any amendment or
modification thereof, in each case that does not materially expand the scope of
any such restriction or condition, (c) contained in agreements relating to the
sale of a Subsidiary or Subsidiaries pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is, or the
Subsidiaries that are, to be sold (or, in each case, the assets of, or equity
interests therein), (d) contained in any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby and proceeds thereof), (e) contained in leases or other
agreements that are customary and restrict the assignment (or subletting)
thereof and relate only to the assets subject thereto, (f) (i) binding on a
Restricted Subsidiary at the time such Restricted Subsidiary is acquired, so
long as such restrictions were not entered into solely in contemplation of such
Restricted Subsidiary becoming a Restricted Subsidiary and (ii) any renewal or
extension of a restriction or condition permitted by clause (f)(i) or any
agreement evidencing such restriction or condition or any amendment or
modification thereof so long as such renewal or extension does not materially
expand the scope of such restriction or condition, (g) contained in agreements
relating to a Disposition permitted hereunder pending such Disposition, provided
such restrictions and conditions apply only to the assets subject to such
Disposition, (h) are set forth in agreements governing Indebtedness or other
obligations of Foreign Subsidiaries, (i) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
other similar arrangements permitted hereunder, (j) are restrictions with
respect to cash collateral so long as the Lien in respect of such cash
collateral is permitted under Section 7.3, (k) are provisions requiring the
granting of a Lien to any Person on any Collateral if a Lien is granted with
respect to such Collateral securing the Obligations (it being understood that
any such Lien shall only be permitted if permitted under Section 7.3), (l) are
set forth in

 

103

--------------------------------------------------------------------------------


 

any Permitted Refinancing Indebtedness (so long as such restrictions set forth
therein are not materially more restrictive than the comparable provisions of
the Indebtedness being refinanced) or (m) are customary net worth provisions
contained in real property leases or licenses of Intellectual Property, so long
as the Parent Borrower has determined in good faith that such provisions could
not reasonably be expected to impair the ability of the Parent Borrower and the
other Loan Parties to satisfy the Obligations.

 

7.13                        Clauses Restricting Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary of the Parent Borrower
to (a) make Restricted Payments in respect of any Capital Stock of such
Restricted Subsidiary held by, or pay any Indebtedness owed to, the Parent
Borrower or any other Restricted Subsidiary of the Parent Borrower or (b) make
loans or advances to, or other Investments in, the Parent Borrower or any other
Restricted Subsidiary of the Parent Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents and/or the Senior Unsecured Debt Agreement, (ii) (x) existing
on the Second Restatement Effective Date and identified on Schedule 7.13 and
(y) any extension or renewal of such encumbrance or restriction or any agreement
evidencing such encumbrance or restriction or any amendment or modification
thereof, in each case that does not materially expand the scope of any such
encumbrance or restriction, (iii) any restrictions with respect to a Subsidiary
(or the assets or Capital Stock thereof) imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iv) leases or other
agreements that are customary and restrict the assignment (or subletting)
thereof or relate only to the assets subject thereto, (v) (x) any restrictions
that are binding on a Restricted Subsidiary at the time such Subsidiary is
acquired, so long as such restrictions were not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary and (y) any renewal or
extension of a restriction or condition permitted by clause (v)(x) or any
agreement evidencing such restriction or condition or any amendment or
modification thereof that does not materially expand the scope of such
restriction or condition, (vi) any agreement relating to a Disposition permitted
hereunder pending such Disposition, provided such restrictions and conditions
apply only to the assets subject to such Disposition, (vii) any agreement
governing Indebtedness or other obligations of a Foreign Subsidiary,
(viii) customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures other similar arrangements
permitted hereunder, (ix) agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and proceeds thereof), (x) any provisions requiring the granting of a
Lien to any Person on any Collateral if a Lien is granted with respect to such
Collateral securing the Obligations (it being understood that any such Lien
shall be permitted only if permitted under Section 7.3), (xi) any agreement
relating to Permitted Refinancing Indebtedness (so long as such restrictions set
forth therein are not materially more restrictive than the comparable provisions
of the Indebtedness being refinanced), (xii) are restrictions with respect to
cash collateral so long as the Lien in respect of such cash collateral is
permitted under Section 7.3 or (xiii) are customary net worth provisions
contained in real property leases or licenses of Intellectual Property, so long
as the Parent Borrower has determined in good faith that such provisions could
not reasonably be expected to impair the ability of the Parent Borrower and the
other Loan Parties to satisfy the Obligations.

 

7.14                        Lines of Business. Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Parent Borrower and its Restricted Subsidiaries are engaged on the
Second Restatement Effective Date or that are reasonably related thereto.

 

7.15                        Canadian Defined Benefit Plans. No Canadian Borrower
will (a) without the prior consent of the Administrative Agent, acting
reasonably, establish, contribute to or assume an obligation to contribute to
the “defined benefit provision” of any “registered pension plan”, as those terms
are defined in the Income Tax Act (Canada) (a “Canadian Defined Benefit Plan”),
except as may be required by applicable law, or (b)(i) acquire an interest in
any Person if such Person sponsors, maintains

 

104

--------------------------------------------------------------------------------


 

or contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained or contributed to a Canadian Defined
Benefit Plan if such acquisition would, or could reasonably be expected to,
result in a Material Adverse Effect or (ii) cause or allow any Person described
in (i) above, to become, or to merge, amalgamate, or consolidate with, a Loan
Party if such becoming, or merging, amalgamating, or consolidating with would,
or could reasonably be expected to, result in a Material Adverse Effect.

 

7.16                        New CFC Entities. (i) Conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business
or operations other than those incidental to its (A) ownership of (x) the IP
Assets (it being understood that manufacturing, selling and distributing of
products and goods relating to the IP Assets and engaging in any licensing of IP
Assets and any transactions ancillary to the foregoing shall be considered to be
incidental to ownership of the IP Assets for purposes hereof) and (y) Capital
Stock of any other Non-Domestic Subsidiary (it being understood that any IP
Reorganization Transaction shall be permitted) and (B) organizational existence,
(ii) incur, create or assume any Indebtedness or other liabilities or financial
obligations, except (A) pursuant to the New CFC Intercompany Note,
(B) nonconsensual obligations imposed by operation of law, (C) obligations with
respect to its Capital Stock, (D) franchise taxes, (E) unsecured trade payables
incurred in the ordinary course of business and (F) other unsecured Indebtedness
and other obligations in an aggregate principal amount (for all New CFC Entities
and together with the aggregate principal amount of unsecured Indebtedness of
U.S. Newco) not to exceed $1,000,000 at any time outstanding, (iii) own, lease,
manage or otherwise operate any properties or assets other than the IP Assets,
Capital Stock of other Non-Domestic Subsidiaries, the proceeds of any
Indebtedness permitted by this Section 7.16 and other property or assets
necessary for the conduct of business otherwise permitted by this Section 7.16
(it being understood that the foregoing shall not prevent any IP Reorganization
Transactions that require any New CFC Entity to temporarily own any property or
assets that are not IP Assets and Capital Stock of Non-Domestic Subsidiaries),
(iv) permit any Lien to exist upon any of its property or assets, other than
nonconsensual Liens imposed by operation of law and Permitted Encumbrances
(other than pursuant to clause (i) of the definition thereof), (v) Dispose of
any IP Assets (other than (1) pursuant to Section 7.5(j) or (l), (2) any
intercompany Disposition to U.S. Newco, a U.S. Loan Party or another New CFC
Entity and (3) any intercompany Disposition to WILP or any of its Subsidiaries
so long as the fair market value of all IP Assets so Disposed does not exceed
$5,000,000 in the aggregate), (vi) other than in any IP Reorganization
Transaction, merge with or into any Restricted Subsidiary or any other Person,
unless the surviving entity is a Domestic Subsidiary, a U.S. Loan Party or a New
CFC Entity.

 

7.17                        U.S. Newco. (i) Incur, create or assume any
Indebtedness or other liabilities or financial obligations, except
(A) nonconsensual obligations imposed by operation of law, (B) obligations with
respect to its Capital Stock, (C) Guarantee Obligations arising under the Loan
Documents, (D) franchise taxes, (E) unsecured trade payables incurred in the
ordinary course of business and (F) other unsecured Indebtedness or other
obligations in an aggregate principal amount (with the aggregate principal
amount of unsecured Indebtedness of the New CFC Entities) not to exceed
$1,000,000 at any time outstanding, (ii) permit any Lien to exist upon any of
its property or assets, other than (A) Liens arising under the Loan Documents or
(B) nonconsensual Liens imposed by operation of law and Permitted Encumbrances
(other than pursuant to clause (i) of the definition thereof), or (iii) merge
with or into any Restricted Subsidiary or any other Person, unless the surviving
entity is a U.S. Loan Party or U.S. Newco.

 

7.18                        Anti-Corruption Laws; Sanctions. Request any Loan or
Letter of Credit, and shall not use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating

 

105

--------------------------------------------------------------------------------


 

any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, in violation of applicable Sanctions or (C) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)              any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)         any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c)          any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
any Borrower only), Section 6.7(a) or Section 7 of this Agreement (and, if such
failure relates to a nonconsensual Lien for which neither (x) the aggregate
outstanding principal amount of the obligations secured thereby nor (y) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto exceeds $5,000,000, either (i) such failure shall
remain unremedied for 30 calendar days after the earlier of (1) the day on which
the President, the Chief Executive Officer, the Chief Financial Officer or the
Treasurer of the Parent Borrower first obtains knowledge of such failure or
(2) the day on which notice of such failure is given to the Parent Borrower by
the Administrative Agent or any Lender (the “Commencement Date”) or (ii) the
Parent Borrower or its Restricted Subsidiary, as the case may be, shall fail,
before the expiration of 15 calendar days after the Commencement Date, to begin,
and at all times thereafter to continue, to contest such nonconsensual Lien in
good faith by appropriate legal proceedings) or Sections 5.5 and 5.7(b) of the
Guarantee and Collateral Agreement; or

 

(d)         any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Parent Borrower from the Administrative Agent or the Required Lenders; or

 

(e)          any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become

 

106

--------------------------------------------------------------------------------


 

due prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $30,000,000 or more; or

 

(f)           (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution (other than, for
the avoidance of doubt, any liquidation or dissolution permitted by Sections
7.4(b) or 7.4(c)(i)), composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or any Group Member
shall make a general assignment for the benefit of its creditors; or

 

(g)               (i) an ERISA Event  or a Foreign Plan Event shall have
occurred; (ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan; (iii) the PBGC shall institute proceedings to
terminate any Pension Plan; or (iv) a Group Member having filed (a) for
surseance van betaling or voorlopige surseance van betaling, (b) any notice
under section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) or section 60 paragraphs 2 and/or 3 of the Social Insurance Financing Act
of the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
section 36 of the Tax Collection Act or (c) an out-of-court restructuring plan
(buitengerechtelijk schuldeisersakkoord) and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect; or

 

(h)         one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not disputed coverage)
of $30,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i)             other than in each case in compliance with the terms of the Loan
Documents, any of the Security Documents shall cease, for any reason, to be in
full force and effect in any material respect, or any Loan Party or any
Affiliate of any Loan Party shall so assert in writing, or any Lien created by
any of the Security Documents on any property with a fair market value
(individually or in the aggregate for all affected properties) of more than
$5,000,000 shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or

 

107

--------------------------------------------------------------------------------


 

(j)            other than in each case in compliance with the terms of the Loan
Documents, (i) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert in writing,
(ii) after effectiveness of the Foreign Guarantee Agreement, the guarantee
contained in Section 2 thereof shall cease, for any reason, to be in full force
and effect or any Foreign Loan Party or any Affiliate of any Foreign Loan Party
shall so assert in writing, or (iii) this Agreement shall cease, for any reason,
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert in writing; or

 

(k)         (i) the acquisition of beneficial ownership, directly or indirectly,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 (the “Exchange Act”) and the rules of the SEC thereunder as in effect on
the Second Restatement Effective Date), other than Permitted Holders, of Capital
Stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Parent Borrower;
or (ii) a Specified Change of Control shall occur (any of the foregoing, a
“Change of Control”); or

 

(l)             the subordination provisions contained in any Indebtedness
required by the terms hereof to be subordinated to the Obligations shall cease,
for any reason, to be in full force and effect in any material respect or any
Loan Party or any Affiliate of any Loan Party shall so assert in writing;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.

 

108

--------------------------------------------------------------------------------


 

SECTION 9.         THE AGENTS

 

9.1          Appointment. Each Lender hereby irrevocably designates and appoints
each of the Administrative Agent and the Foreign Currency Agent as the agent of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes each of the Administrative Agent and the Foreign
Currency Agent, in their respective capacities, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent or the Foreign Currency Agent, as applicable, by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, neither the Administrative Agent nor
the Foreign Currency Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2          Delegation of Duties. Each of the Administrative Agent and the
Foreign Currency Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Administrative Agent nor the Foreign Currency Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3          Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4          Reliance by Administrative Agent and the Foreign Currency Agent.
Each of the Administrative Agent and the Foreign Currency Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. Each of the Administrative Agent and the Foreign
Currency Agent may deem and treat the payee of any Note as the owner thereof for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. Each of the
Administrative Agent and the Foreign Currency Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all

 

109

--------------------------------------------------------------------------------


 

Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each of the Administrative Agent and the Foreign Currency Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

9.5          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6          Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

9.7          Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the

 

110

--------------------------------------------------------------------------------


 

Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

9.8          Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9          Successor Administrative Agent and Foreign Currency Agent. (a) The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders and the Parent Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to any Borrower shall have occurred
and be continuing) be subject to approval by the Parent Borrower (which approval
shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

 

(b) The Foreign Currency Agent may resign as Foreign Currency Agent upon 10
days’ notice to the Lenders, the Parent Borrower and the Administrative Agent.
If the Foreign Currency Agent shall resign as Foreign Currency Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to any Borrower shall have occurred and be continuing) be subject to
approval by the Parent Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Foreign Currency Agent, and the term “Foreign
Currency Agent” shall mean such successor agent effective upon such appointment
and approval, and the former Foreign Currency Agent’s rights, powers and duties
as Foreign Currency Agent shall be terminated, without any other or further act
or deed on the part of such former Foreign Currency Agent or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Foreign Currency Agent by the date that is 10 days
following a retiring Foreign Currency Agent’s notice of resignation, the
retiring Foreign Currency Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Foreign Currency Agent

 

111

--------------------------------------------------------------------------------


 

hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Foreign Currency Agent’s
resignation as Foreign Currency Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

 

9.10        Arrangers and Co-Syndication Agents. Neither the Arrangers nor the
Co-Syndication Agents shall have any duties or responsibilities hereunder in
their respective capacities as such.

 

9.11        Province of Quebec. For the purposes of holding any security granted
by the Canadian Borrower or any other Loan Party pursuant to the laws of the
Province of Quebec, each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the hypothecary representative (i.e. “fondé de
pouvoir”) (in such capacity, the “Hypothecary Representative”) of the Lenders as
contemplated under Article 2692 of the Civil Code of Québec, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Hypothecary
Representative under any hypothec. The Hypothecary Representative shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to it pursuant to any hypothec, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec or pledge on such terms and
conditions as it may determine from time to time. Any person who becomes a
Lender shall, by its execution of an Assignment and Acceptance, be deemed to
have consented to and confirmed the Administrative Agent as the hypothecary
representative as aforesaid and to have ratified, as of the date it becomes a
Lender, all actions taken by the Hypothecary Representative in such capacity.
The substitution of the Administrative Agent pursuant to the provisions of this
Article 9.11 shall also constitute the substitution of the Hypothecary
Representative.

 

SECTION 10.       MISCELLANEOUS

 

10.1        Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of the financial
covenants in this agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender

 

112

--------------------------------------------------------------------------------


 

under this Section 10.1 without the written consent of such Lender; (iii) reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral, release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement
or release all or substantially all of the Foreign Loan Parties from their
obligations under the Foreign Guarantee Agreement, in each case without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.18 without the written consent of each Lender directly and adversely
affected thereby; (v) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vi) amend, modify or waive any
provision of Section 6.5 of the Guarantee and Collateral Agreement with respect
to the order in which the proceeds of Collateral or of the guarantee set forth
in Section 2 thereof are applied or the pro rata sharing provisions set forth
therein without the written consent of each Lender directly and adversely
affected thereby; (vii) amend, modify or waive any provision of Section 6.5 of
the Foreign Guarantee Agreement with respect to the order in which the proceeds
of the guarantee set forth in Section 2 thereof or the pro rata sharing
provisions set forth therein without the written consent of each Lender directly
and adversely affected thereby; (viii) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent or the Foreign Currency Agent without the written consent
of the Administrative Agent or the Foreign Currency Agent, as applicable;
(ix) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; or (x) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended
(x) with the written consent of the Administrative Agent, the Parent Borrower
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing, replacement or modification of all outstanding
Tranche A Term Loans (“Replaced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans (plus unpaid accrued interest and
premium (including tender premium) thereon, any committed or undrawn amounts and
underwriting discounts, fees, commissions and expenses, associated with such
Replaced Term Loans), (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Replaced Term Loans and
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing. and (y) with the written consent of the
Administrative Agent, the Parent Borrower and the Lenders providing the relevant
Replacement Revolving Facility (as defined below) to permit the refinancing,
replacement or modification of all or any

 

113

--------------------------------------------------------------------------------


 

portion of the Revolving Facility or any Incremental Revolving Facility (a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”); provided that (i) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility (plus unpaid accrued interest and premium
(including tender premium) thereon, any committed or undrawn amounts and
underwriting discounts, fees, commissions and expenses, associated with such
Replaced Revolving Facility), (ii) the Applicable Margin for such Replacement
Revolving Facility shall not be higher than the Applicable Margin for such
Replaced Revolving Facility and (iii) the termination date of such Replacement
Revolving Facility shall be no earlier than the termination date of the Replaced
Revolving Facility.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent and the
Parent Borrower may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.

 

10.2        Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
email), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice or
email, when received, addressed as follows in the case of the Borrowers, the
Administrative Agent and the Foreign Currency Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

 

 

Parent Borrower:

Wolverine World Wide, Inc.

 

9341 Courtland Drive N.E.
Rockford, Michigan 49351
Attention: Mike Stornant, Chief Financial Officer

 

Telecopy: (616) 866-5715

 

Telephone: (616) 866-5728
Email: mike.stornant@wwwinc.com

 

 

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

 

333 South Grand Avenue

 

Los Angeles, CA 90071

 

Attention: Linda L. Curtis

 

Telecopy: 213-229-6582

 

Telephone: 213-229-7582

 

 

Additional Borrowers:

C/O Wolverine World Wide, Inc.
9341 Courtland Drive N.E.
Rockford, Michigan 49351
Attention: Mike Stornant, Chief Financial Officer

Telecopy: (616) 866-5715
Telephone: (616) 866-5728

Email: mike.stornant@wwwinc.com

 

 

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

 

114

--------------------------------------------------------------------------------


 

 

333 South Grand Avenue

 

Los Angeles, CA 90071

 

Attention: Linda L. Curtis

 

Telecopy: 213-229-6582

 

Telephone: 213-229-7582

 

 

Administrative Agent (and with respect to any notices to JPMorgan Chase Bank,
N.A., as Issuing Lender):

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor LL2
Chicago, Illinois 60603

 

Attention: Darren Cunningham

 

Telecopy: 888-292-9533

 

Telephone: 312-385-7080
Email: jpm.agency.servicing.4@jpmchase.com

 

 

Foreign Currency Agent:

J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London E14 5JP, United Kingdom

 

Attention: The Manager

 

Telecopy: 44-207-777-2360

 

Email: loan_and_agency_london@jpmorgan.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Foreign Currency Agent or
the Parent Borrower (on behalf of itself and the other Borrowers) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4        Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5        Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay
or reimburse each of the Administrative Agent and the Arrangers for all its
reasonable and invoiced costs

 

 

115

--------------------------------------------------------------------------------


 

and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to the Administrative Agent and the Arrangers, one
firm of regulatory counsel and one firm of local counsel in each appropriate
jurisdiction and other counsel retained with the Parent Borrower’s consent (such
consent not to be unreasonably withheld or delayed) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Second Restatement Effective Date (in the
case of amounts to be paid on the Second Restatement Effective Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Issuing Lender, the Swingline Lender, the Foreign Currency Agent and
the Administrative Agent for all its reasonable and invoiced costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of one counsel to the Lenders and the Administrative
Agent, one firm of local counsel in each appropriate jurisdiction and other
counsel retained with the Parent Borrower’s consent (not to be unreasonably
withheld or delayed) (provided that in the case of an actual (or perceived, if
set forth in a writing by the affected party to the Parent Borrower) conflict of
interest, where the affected party informs the Parent Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected party), (c) to pay, indemnify, and hold each Lender, the Issuing
Lender, the Swingline Lender, the Foreign Currency Agent and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from the Parent Borrower’s delay in
paying, stamp, excise and other similar Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, (d) to pay or reimburse each Foreign Currency Lender or the Issuing
Lender for all of its reasonable and invoiced losses, costs or expenses
sustained in connection with any conversion of Obligations, fees, payments or
any other amounts payable to such Foreign Currency Lender or the Issuing Lender,
as applicable, from any currency other than Dollars to its Dollar Equivalent;
provided that such conversion shall have resulted from the Parent Borrower’s
failure to comply with its obligations hereunder and (e) to pay, indemnify, and
hold each Lender, the Issuing Lender, the Swingline Lender, the Foreign Currency
Agent and the Administrative Agent, their respective affiliates, and their
respective officers, directors, employees, agents, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by any
Borrower, the equity holders, affiliates or creditors of the Parent Borrower or
any other Person, including any of the foregoing relating to the use of proceeds
of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of one firm of counsel for all
Indemnitees and, if necessary, one firm of regulatory counsel and one firm of
local counsel in each appropriate jurisdiction for all Indemnitees (provided
that in the case of an actual (or perceived, if set forth in a writing by the
affected Indemnitee to the Parent Borrower) conflict of interest, where the
Indemnitee informs the Parent Borrower of such conflict and thereafter retains
its own counsel, the reasonable and invoiced costs and expenses of another firm
of counsel for such affected Indemnitee), in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (e), collectively, the “Indemnified
Liabilities”), provided, that the Parent Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified

 

116

--------------------------------------------------------------------------------


 

Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of, or material breach of any Loan Document by, such Indemnitee,
provided, further, that this Section 10.5(e) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim, and provided further that this Section 10.5(e) shall not require
the reimbursement of costs, expenses and disbursements of any Indemnitee
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents (it being understood that any reimbursement in connection with such
costs, expenses and disbursements shall be governed by Section 10.5(a)). Without
limiting the foregoing, and to the extent permitted by applicable law, the each
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee or a material breach of any Loan Document by such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Parent Borrower pursuant to this
Section 10.5 shall be submitted to Michael Stornant (Telephone No. (616)
866-5715) (Telecopy No. (616) 866-5715), at the address of the Parent Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Parent Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

 

10.6        Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) other than as contemplated by Section 2.19(h), no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, the Parent Borrower or any Affiliate of the Parent Borrower, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:

 

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing, any other Person; and provided, further, that the
Parent Borrower shall be deemed to have consented to any such assignment unless
the Parent Borrower shall object thereto by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof;

 

117

--------------------------------------------------------------------------------


 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund; and

 

(C) the Issuing Lender; provided that no consent of the Issuing Lender shall be
required (i) for an assignment of all or any portion of a Term Loan or (ii) if
the Issuing Lender’s exposure in respect of Letters of Credit issued by it is
less than $1,000,000.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche A Term Facility and any Incremental
Term Facility, $1,000,000) unless each of the Parent Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Parent Borrower shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;

 

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans
(or Incremental Term Loans) to the Parent Borrower at a price below the par
value thereof; provided that any such assignment shall be subject to the
following additional conditions: (1) no Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect to such
assignment, (2) on the date of effectiveness of such purchase and assignment,
there shall be no more than $50,000,000 in aggregate amount of Revolving Loans
and Swingline Loans outstanding, (3) no proceeds of Revolving Loans, Swingline
Loans or Letters of Credit shall be used to fund such purchase and assignment,
(4) any such offer to purchase shall be offered to all Term Lenders of a
particular tranche on a pro rata basis, with mechanics to be agreed by the
Administrative Agent and the Parent Borrower, (5) any Loans so purchased shall
be immediately cancelled and retired and (6) the Parent Borrower shall provide,
as of the date of its offer to purchase and as of the date of the effectiveness
of such purchase and assignment, a customary

 

118

--------------------------------------------------------------------------------


 

representation and warranty that it is not in possession of any material
non-public information with respect to the Parent Borrower, its Subsidiaries or
their respective securities that (i) has not been disclosed to the assigning
Lender prior to such date and (ii) could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to assign
Loans to the Parent Borrower (in each case, other than because such assigning
Lender does not wish to receive material non-public information with respect to
the Parent Borrower, its Subsidiaries or their respective securities).

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.5 with respect to the facts and circumstances
occurring prior to the effective date of the assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Parent Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected

 

119

--------------------------------------------------------------------------------


 

thereby pursuant to the proviso to the second sentence of Section 10.1 and
(ii) directly affects such Participant. Each Lender that sells a participation
agrees, at the Parent Borrower’s request and expense, to use reasonable efforts
to cooperate with the Parent Borrower to effectuate the provisions of
Section 2.23 with respect to any Participant. The Parent Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.19, 2.20 and
2.21 (subject to the requirements and limitations therein, including the
requirements under Section 2.20(f) (it being understood that the documentation
required under Section 2.20(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.19 and 2.20
as if it were an assignee under paragraph (b) of this Section and (ii) shall not
be entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Second
Restatement Effective Date that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the Borrowers (upon request) or otherwise to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Parent Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in this paragraph (d).

 

10.7                        Adjustments; Set-off. (a) Except to the extent that
this Agreement or a court order expressly provides for payments to be allocated
to a particular Lender or to the Lenders under a particular Facility, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it by a U.S. Loan Party (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender by such
U.S. Loan Party, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing

 

120

--------------------------------------------------------------------------------


 

to each such other Lender by such U.S. Loan Party, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Borrower, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, with the prior written consent of the Administrative Agent, upon any
Obligations becoming due and payable by Parent Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Parent Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Parent Borrower and the Administrative Agent after any such
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such application.

 

10.8                        Counterparts. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.

 

10.9                        Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11                 Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

121

--------------------------------------------------------------------------------


 

10.12                 Submission To Jurisdiction; Waivers. (a) Each Borrower
hereby irrevocably and unconditionally:

 

(i)                                     submits for itself and its property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York in the Borough of Manhattan, the courts of the United States
for the Southern District of New York, and appellate courts from any thereof;
provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established;

 

(ii)                                  consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(iii)                               agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Borrower at its address set forth in Section 10.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(iv)                              agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(v)                                 waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any indirect, special, exemplary,
punitive or consequential damages.

 

(b) Without limiting Section 10.12(a), each Loan Party hereby irrevocably
designates, appoints, authorizes and empowers the Parent Borrower, with offices
currently located at 9341 Courtland Drive N.E., Rockford, Michigan 49351, United
States (the “Process Agent”), as its agent to receive on behalf of itself and
its property, service of copies of the summons and complaint and any other
process which may be served in any suit, action or proceeding brought in the
United States District Court for the Southern District of New York or the courts
of the State of New York in the Borough of Manhattan, and any appellate court
thereof. Such service may be made by delivering a copy of such process to such
Loan Party in care of the Process Agent at its address specified above, with a
copy delivered to such Loan Party in accordance with Section 10.2, and each Loan
Party hereby authorizes and directs the Process Agent to accept such service on
its behalf. The appointment of the Process Agent shall be irrevocable until the
appointment of a successor Process Agent. Each Loan Party further agrees to
promptly appoint a successor Process Agent in the United States (which shall
accept such appointment in form and substance satisfactory to the Administrative
Agent) prior to the termination for any reason of the appointment of the initial
Process Agent. Nothing contained herein shall affect the right of any party
hereto to serve process in any manner permitted by law, or limit any right that
any party hereto may have to bring proceedings against any other party hereto in
the courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction. So long as the Parent
Borrower is the agent of the Loan Parties for services of process, the Parent
Borrower must maintain a place of business

 

122

--------------------------------------------------------------------------------


 

in the United States for service of process and shall promptly notify the
Administrative Agent of any change in the address of such location.

 

(c) To the extent any Additional Borrower has or hereafter may acquire any
immunity from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its assets
or property, such Additional Borrower, to the extent permitted by law, hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and the other Loan Documents.

 

10.13                 Acknowledgements. Each Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Loan
Parties and the Credit Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Loan
Documents, irrespective of whether the Credit Parties have advised or are
advising the Loan Parties on other matters, and the relationship between the
Credit Parties, on the one hand, and the Loan Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Credit Parties, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their affiliates on the part of the Credit Parties, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Credit Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Credit Parties have no obligation to disclose such interests and transactions to
the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (f) each Credit Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Loan Parties and the Credit Parties.

 

10.14                 Releases of Guarantees and Liens. (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Parent Borrower having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in paragraph (b) below.

 

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Parent
Borrower having the effect of releasing any guarantee obligations with respect
to any Subsidiary Guarantor that has become an Immaterial Subsidiary or an
Excluded Foreign Subsidiary; provided that if such Subsidiary Guarantor is an
Additional Borrower, then prior to or

 

123

--------------------------------------------------------------------------------


 

simultaneously with the release of the guarantee obligations of such Subsidiary,
such Subsidiary’s status as a “Additional Borrower” shall be terminated in
accordance with Section 10.21(b).

 

(c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements, Specified Cash Management Agreements and/or
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(the date of the occurrence of the foregoing, the “Termination Date”), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

10.15                 Judgment Currency.

 

(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent, the respective Lender or
Issuing Bank of the full amount of Dollars expressed to be payable to the
Administrative Agent or such Lender or Issuing Bank under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.15, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

 

10.16                 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, in each case, who are instructed to
comply with the confidentiality provisions herein, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required

 

124

--------------------------------------------------------------------------------


 

pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, (j) if agreed in
writing by the Parent Borrower in its sole discretion, to any other Person or
(k) pursuant to customary disclosure about the terms of the financing
contemplated hereby in the ordinary course of business to market data collectors
and similar service providers to the loan industry for league table purposes.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

 

All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Parent
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

10.17                 [Reserved].

 

10.18                 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.19                 USA Patriot Act and Canadian Anti-Money Laundering
Legislation. (a) Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the Patriot Act.

 

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of any Loan Party for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
anti-terrorism laws and “know your client” policies, regulations, laws or
rules applicable in Canada (the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and such other anti-terrorism laws, applicable
policies, regulations, laws or rules in Canada, collectively, including any
guidelines or orders thereunder, “AML Legislation”), then the Administrative
Agent: (i) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and (ii) shall provide to the Lenders copies of all information
obtained in such regard without any representation or warranty as to its

 

125

--------------------------------------------------------------------------------


 

accuracy or completeness. Notwithstanding the preceding sentence and except as
may otherwise be agreed in writing, each Lender agrees that the Administrative
Agent has no obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

 

10.20                 Existing Credit Agreement. Each Lender and the Parent
Borrower agree that (a) any amounts payable to any Continuing Term Lender (as
defined in the Replacement Facility Amendment) pursuant to Section 2.21 of the
Existing Credit Agreement are hereby waived and (b) with respect to any payment
or deemed payment of Existing Revolving Loans on the Second Restatement
Effective Date any amounts payable pursuant to Section 2.21 as a result of such
payment or deemed payment are hereby waived by any Existing Revolving Lender
that is a Revolving Lender after giving effect to the Second Restatement
Effective Date.

 

10.21                 Additional Borrowers. (a) The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any Wholly
Owned Subsidiary to be an Additional Borrower. Upon satisfaction of the
conditions specified in Section 5.5, such Subsidiary shall for all purposes be a
party hereto as an Additional Borrower as fully as if it had executed and
delivered this Agreement. The Administrative Agent shall notify the Revolving
Lenders at least five Business Days prior to granting such consent and, if any
Revolving Lender notifies the Administrative Agent within five Business Days
that it is not permitted by applicable Requirements of Law or any of its
organizational policies to make Revolving Loans to, or participate in Letters of
Credit for the account of, the relevant Subsidiary, shall withhold such consent
or shall give such consent only upon effecting changes to the provisions of this
Agreement as are contemplated by paragraph (c) of this Section 10.21 that will
assure that such Revolving Lender is not required to make Revolving Loans to, or
participate in Letters of Credit for the account of, such Subsidiary.

 

(b) So long as the principal of and interest on any Loans made to any Additional
Borrower under this Agreement shall have been paid in full and all other
obligations of such Additional Borrower under this Agreement (other than
contingent indemnification obligations) shall have been fully performed, the
Parent Borrower may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Additional Borrower”.

 

(c) In order to accommodate (i) the addition of a Subsidiary as an Additional
Borrower or (ii) extensions of credit to an Additional Borrower, in each case,
where one or more Revolving Lenders are legally able and willing to lend
Revolving Loans to, and participate in Letters of Credit issued for the account
of, such Subsidiary, but other Revolving Lenders are not so able and willing,
the Administrative Agent shall be permitted, with the consent of the Parent
Borrower, to effect such changes to the provisions of this Agreement as it
reasonably believes are appropriate in order for such provisions to operate in a
customary and usual manner for “multiple-currency” syndicated lending agreements
to a corporation and certain of its foreign subsidiaries, all with the intention
of providing procedures for the Revolving Lenders who are so able and willing to
extend credit to such Subsidiaries and for the other Revolving Lenders not to be
required to do so. Prior to effecting any such changes, the Administrative Agent
shall give all Revolving Lenders at least five Business Days’ notice thereof and
an opportunity to comment thereon.

 

126

--------------------------------------------------------------------------------


 

SECTION 11.                     DUTCH PARALLEL DEBT

 

11.1                        Foreign Parallel Debt. In this Section 11.1 “Foreign
Corresponding Debt” means the Obligations of a Loan Party other than the Parent
Borrower or any Loan Party that is not a Foreign Subsidiary, in each case, under
or in connection with the Loan Documents. “Foreign Parallel Debt” means any
amount which a Loan Party other than the Parent Borrower or any Loan Party that
is not a Foreign Subsidiary, in each case, owes to the Administrative Agent
under this Section 11.1.

 

(a) Each Foreign Loan Party irrevocably and unconditionally undertakes to pay to
the Administrative Agent amounts equal to, and in the currency or currencies of,
its Foreign Corresponding Debt.

 

(b) The Foreign Parallel Debt of each Foreign Loan Party: (i) shall become due
and payable at the same time as its Foreign Corresponding Debt; and (ii) is
independent and separate from, and without prejudice to, its Foreign
Corresponding Debt.

 

(c) For purposes of this Section 11.1, the Administrative Agent: (i) is the
independent and separate creditor of each Foreign Parallel Debt; (ii) acts in
its own name and not as agent, representative or trustee of the Secured Parties
and its claims in respect of each Foreign Parallel Debt shall not be held on
trust; and (iii) shall have the independent and separate right to demand payment
of each Foreign Parallel Debt in its own name (including, without limitation,
through any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding).

 

(d) The Foreign Parallel Debt of each Foreign Loan Party shall be (i) decreased
to the extent that its Foreign Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent to that its
Foreign Corresponding Debt has increased, and the Foreign Corresponding Debt of
each Foreign Loan Party shall be (x) decreased to the extent that its Foreign
Parallel Debt has been irrevocably and unconditionally paid or discharged, and
(y) increased to the extent that its Foreign Parallel Debt has increased, in
each case provided that the Foreign Parallel Debt of a Foreign Loan Party shall
never exceed its Foreign Corresponding Debt.

 

(e) All amounts received or recovered by the Administrative Agent in connection
with this Section 11.1, to the extent permitted by applicable law, shall be
applied in accordance with Section 2.18.

 

(f) This Section 11.1 applies for the purpose of determining the secured
obligations in the Security Documents governed by Dutch law.

 

127

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

Commitments

 

Lender

 

Revolving 
Commitment

 

Tranche A Term 
Commitment

 

Issuing Lender 
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

52,631,578.96

 

$

47,368,421.04

 

$

16,666,666.67

 

Wells Fargo Bank, National Association

 

$

52,631,578.95

 

$

47,368,421.05

 

$

16,666,666.67

 

MUFG Union Bank, N.A.

 

$

52,631,578.95

 

$

47,368,421.05

 

$

16,666,666.66

 

Fifth Third Bank

 

$

37,368,421.05

 

$

33,631,578.95

 

—

 

PNC Bank, National Association

 

$

37,368,421.05

 

$

33,631,578.95

 

—

 

Bank of America, N.A.

 

$

37,368,421.05

 

$

33,631,578.95

 

—

 

Sumitomo Mitsui Banking Corp.

 

$

37,368,421.05

 

$

33,631,578.95

 

—

 

HSBC Bank USA, N.A.

 

$

24,912,280.70

 

$

22,421,052.63

 

—

 

HSBC Bank Plc

 

$

12,456,140.35

 

$

11,210,526.32

 

—

 

Compass Bank

 

$

26,315,789.47

 

$

23,684,210.53

 

—

 

Branch Banking & Trust Company

 

$

26,315,789.47

 

$

23,684,210.53

 

—

 

Citizensbank, N.A.

 

$

26,315,789.47

 

$

23,684,210.53

 

—

 

KeyBank National Association

 

$

18,421,052.63

 

$

16,578,947.37

 

—

 

The Private Bank and Trust Company

 

$

18,421,052.63

 

$

16,578,947.37

 

—

 

The Northern Trust Company

 

$

13,157,894.74

 

$

11,842,105.26

 

—

 

The Huntington National Bank

 

$

13,157,894.74

 

$

11,842,105.26

 

—

 

Regions Bank

 

$

13,157,894.74

 

$

11,842,105.26

 

—

 

Total Allocations

 

$

500,000,000.00

 

$

450,000,000.00

 

$

50,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

Mortgaged Property

 

9341 Courtland Drive NE
Rockford, MI  49351

 

6001 Cane Run Road

Louisville, Kentucky 40258

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1C

 

Specified Times

 

 

 

Loans in euro

 

Loans in sterling

 

Loans in other 
currencies

 

 

 

 

 

 

 

CDOR, EURIBOR, HIBOR, LIBOR or STIBOR is fixed at:

 

Quotation Day as of 11:00 a.m. (Brussels time)

 

Quotation Day as of 11:00 a.m.

 

Quotation Day as of 11:00 a.m. (London time) in respect of LIBOR, as of 11:00
a.m. Stockholm time in respect of CIBOR and STIBOR and as of 11:00 am Hong Kong
time in respect of HIBOR.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1D

 

ADMINISTRATIVE SCHEDULE

FOREIGN CURRENCY LOANS

 

GENERAL

 

Foreign Currency Agent’s office for notices/borrowings/payment:

 

Loan and Agency Group

J. P. Morgan Europe Limited

25 Bank Street, Canary Wharf, London E14 5JP

Fax No: +44 20 7777 2360

 

CANADIAN DOLLARS

 

Lenders:

 

Lenders

 

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

 

Notices: To Foreign Currency Agent at address above



Canadian Payment Office:

 

 

 

 

 

Agent’s CAD Wire Instructions

 

 

 

 

 

Bank Name:

Royal Bank of Canada, Toronto

 

 

 

 

 

 

SWIFT BIC:

ROYCCAT2

 

 

 

 

 

 

Beneficiary Bank:

JPMorgan Chase Bank, N.A. Toronto Branch

 

 

 

 

 

 

Account No.:

07172-1016294

 

 

 

 

 

 

Ref:

Wolverine World Wide Canada ULC

 

Borrowings:

 

Funding must be made available to the Foreign Currency Agent at the Canadian
Payment Office specified above on the Borrowing Date prior to:

 

12 p.m. London Time

 

Minimum amount of each Borrowing:

 

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

 

1

--------------------------------------------------------------------------------


 

Payments/Prepayments:

 

Notice of prepayment must be received by:

 

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

 

Minimum amount of each prepayment:

 

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

 

Payments must be made to the Foreign Currency Agent at the Canadian Payment
Office specified above prior to:

 

12 p.m. London Time

 

POUNDS STERLING

 

Lenders:

 

Lenders

 

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

 

Notices: To Foreign Currency Agent at address above



U.K. Payment Office:

 

 

 

 

 

Agent’s GBP Wire Instructions

 

 

 

 

 

Bank Name and Account Name:

J.P.Morgan Europe Limited, London

 

 

 

 

 

 

Swift:

CHASGB22

 

 

 

 

 

 

Sort Code:

40-52-06

 

 

 

 

 

 

Account No.:

03043504 (IBAN GB82CHAS60924203043504)

 

Borrowings:

 

Funding must be made available to the Foreign Currency Agent at the U.K. Payment
Office specified above on the Borrowing Date prior to:

 

12 p.m.  London Time

 

Minimum amount of each Borrowing:

 

Foreign Currency Equivalent of $5,000,000 (rounded up for the currency amount)

 

Payments/Prepayments:

 

Notice of prepayment must be received by:

 

11 a.m. London time 3 Business Days prior to proposed prepayment date

 

Minimum amount of each prepayment:

 

2

--------------------------------------------------------------------------------


 

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

 

Payments must be made to the Foreign Currency Agent at the U.K. Payment Office
specified above prior to:

 

11 a.m. London Time

 

THE EURO

 

Lenders:

 

Lenders

 

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

 

Notices: To Foreign Currency Agent at address above

Euro Payment Office:

 

 

 

 

 

Agent’s EURO Wire Instructions

 

 

 

 

 

Bank Name:

JP Morgan AG, Frankfurt

 

 

 

 

 

 

Swift:

CHASDEFX

 

 

 

 

 

 

Account Name:

J.P. Morgan Europe Limited

 

 

 

 

 

 

Swift:

CHASGB22

 

 

 

 

 

 

Account No.:

DE93501108006001600037

 

Borrowings:

 

Funding must be made available to the Foreign Currency Agent at the Euro Payment
Office specified above on the Borrowing Date prior to:

 

12 p.m. London time

 

Minimum amount of each Borrowing:

 

Foreign Currency Equivalent of $5,000,000 (rounded up for the currency amount)

 

Payments/Prepayments:

 

Notice of prepayment must be received by:

 

11 a.m. London time 3 Business Days prior to proposed prepayment date

 

Minimum amount of each prepayment:

 

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

 

Payments must be made to the Foreign Currency Agent at the Euro Payment Office
specified above prior to:

 

11 a.m. London time

 

3

--------------------------------------------------------------------------------


 

HONG KONG DOLLARS

 

Lenders:

 

Lenders

 

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

 

Notices: To Foreign Currency Agent at address above

Hong Kong Payment Office:

 

 

 

 

 

Agent’s HKD Wire Instructions

 

 

 

 

 

Bank Name:

JPMORGAN CHASE BANK, HONGKONG

 

 

 

 

 

 

Swift:

CHASHKHH

 

 

 

 

 

 

Account Name:

J.P. Morgan Europe Limited

 

 

 

 

 

 

Swift:

CHASGB22

 

 

 

 

 

 

Account No.:

6743900091

 

Borrowings:

 

Funding must be made available to the Foreign Currency Agent at the Hong Kong
Payment Office specified above on the Borrowing Date prior to:

 

9 a.m. Local Time

 

Minimum amount of each Borrowing:

 

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

 

Payments/Prepayments:

 

Notice of prepayment must be received by:

 

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

 

Minimum amount of each prepayment:

 

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

 

Payments must be made to the Foreign Currency Agent at the Hong Kong Payment
Office specified above prior to:

 

9 a.m. Local Time

 

4

--------------------------------------------------------------------------------


 

SWEDISH KRONOR

 

Lenders:

 

Lenders

 

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

 

Notices: To Foreign Currency Agent at address above

Swedish Payment Office:

 

 

 

 

 

Agent’s SEK Wire Instructions

 

 

 

 

 

Bank Name:

SKANDINAVISKA ENSKILDA BANKEN, STOCKHOLM

 

 

 

 

 

 

Swift:

ESSESESS

 

 

 

 

 

 

Account Name:

J.P. Morgan Europe Limited

 

 

 

 

 

 

Swift:

CHASGB22

 

 

 

 

 

 

Account No.:

52018519395

 

Borrowings:

 

Funding must be made available to the Foreign Currency Agent at the Swedish
Payment Office specified above on the Borrowing Date prior to:

 

9 a.m. Local Time

 

Minimum amount of each Borrowing:

 

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

 

Payments/Prepayments:

 

Notice of prepayment must be received by:

 

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

 

Minimum amount of each prepayment:

 

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

 

Payments must be made to the Foreign Currency Agent at the Swedish Payment
Office specified above prior to:

 

9 a.m. Local Time

 

5

--------------------------------------------------------------------------------


 

SWISS FRANCS

 

Lenders:

 

Lenders

 

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

 

Notices: To Foreign Currency Agent at address above

Swiss Payment Office:

 

 

 

 

 

Agent’s CHF Wire Instructions

 

 

 

 

 

Bank Name:

UBS AG(HEAD OFFICE) ZURICH

 

 

 

 

 

 

Swift:

UBSWCHZH

 

 

 

 

 

 

Account Name:

J.P. Morgan Europe Limited

 

 

 

 

 

 

Swift:

CHASGB22

 

 

 

 

 

 

Account No.:

023044266.05R (IBAN CH180023023004426605R)

 

Borrowings:

 

Funding must be made available to the Foreign Currency Agent at the Swiss
Payment Office specified above on the Borrowing Date prior to:

 

9 a.m. Local Time

 

Minimum amount of each Borrowing:

 

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

 

Payments/Prepayments:

 

Notice of prepayment must be received by:

 

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

 

Minimum amount of each prepayment:

 

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

 

Payments must be made to the Foreign Currency Agent at the Swiss Payment Office
specified above prior to:

 

9 a.m. Local Time

 

6

--------------------------------------------------------------------------------


 

For purposes of this Schedule:

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1.1E

 

Foreign Currency Lenders

 

Set forth below are the Revolving Lenders that, as of the Closing Date, are
Foreign Currency Lenders with respect to Canadian Dollars, Pounds Sterling, the
Euro, Hong Kong Dollars, Swedish Kronor and Swiss Francs.

 

Revolving Lender

 

JPMorgan Chase Bank, N.A.

 

Wells Fargo Bank, National Association

 

Fifth Third Bank

 

PNC Bank, National Association

 

Bank of America, N.A.

 

Branch Banking & Trust Company

 

Sumitomo Mitsui Banking Corp.

 

KeyBank National Association

 

The Huntington National Bank

 

HSBC Bank PLC

 

HSBC Bank USA, N.A.

 

MUFG Union Bank, N.A.

 

The Northern Trust Company

 

The Private Bank and Trust Company

 

Compass Bank

 

Citizensbank, N.A.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

ERISA Matters

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.15(a)(i)

 

Restricted Subsidiaries

 

Restricted Subsidiary

 

Jurisdiction of 
Organization

 

Owner if Loan Party

 

Percentage Ownership by a Loan
Party

 

Wolverine de Mexico, S.A. de C.V.

 

Monterrey, Nuevo Leon, Mexico

 

Hush Puppies Retail, Inc.

 

98.99

%

Wolverine Worldwide Leathers, Inc.

 

Delaware, USA

 

Wolverine World Wide, Inc.

 

100

%

Wolverine Outdoors, Inc.

 

Michigan, USA

 

Wolverine World Wide, Inc.

 

100

%

Hush Puppies Retail, Inc.

 

Michigan, USA

 

Wolverine World Wide, Inc.

 

100

%

Wolverine Procurement, Inc.

 

Michigan, USA

 

Wolverine World Wide, Inc.

 

100

%

Wolverine Sourcing, Inc.

 

Michigan, USA

 

Wolverine World Wide, Inc.

 

100

%

Wolverine Slipper Group, Inc.

 

Michigan, USA

 

Wolverine World Wide, Inc.

 

100

%

Wolverine de Costa Rica, S.A.

 

Costa Rica (Free Trade Zone)

 

Wolverine World Wide, Inc.

 

100

%

Sebago USA, LLC

 

Delaware, USA

 

Wolverine World Wide, Inc.

 

100

%

Open Water Ventures, LLC

 

Delaware, USA

 

Wolverine World Wide, Inc.

 

100

%

The Stride Rite Corporation

 

Massachusetts, USA

 

Open Water Ventures LLC

 

100

%

Wolverine Distribution, Inc.

 

Delaware, USA

 

Open Water Ventures LLC

 

100

%

Stride Rite de Mexico, S.A. de C.V.

 

Mexico City, Federal District, Mexico

 

SR Holdings, LLC

 

99

%

Stride Rite de Mexico, S.A. de C.V.

 

Mexico City, Federal District, Mexico

 

The Stride Rite Corporation

 

1

%

Stride Rite Sourcing International Inc.

 

Massachusetts, USA

 

The Stride Rite Corporation

 

100

%

 

1

--------------------------------------------------------------------------------


 

Saucony, Inc.

 

Massachusetts, USA

 

The Stride Rite Corporation

 

100

%

Stride Rite International Corp.

 

Massachusetts, USA

 

The Stride Rite Corporation

 

100

%

Sperry Top-Sider, LLC

 

Massachusetts, USA

 

Saucony, Inc.

 

100

%

Keds, LLC

 

Massachusetts, USA

 

Saucony, Inc.

 

100

%

Stride Rite Children’s Group, LLC

 

Massachusetts, USA

 

Saucony, Inc.

 

100

%

Saucony UK, Inc.

 

Massachusetts, USA

 

Saucony, Inc.

 

100

%

SR/Ecom, LLC

 

Massachusetts, USA

 

Saucony, Inc.

 

100

%

Stride Rite Investment Corporation

 

Massachusetts, USA

 

Saucony, Inc.

 

100

%

SR Holdings, LLC

 

Delaware, USA

 

Stride Rite Investment Corporation

 

100

%

Saucony IP Holdings LLC

 

Delaware, USA

 

Stride Rite Investment Corporation

 

100

%

SRL, LLC

 

Delaware, USA

 

Stride Rite Investment Corporation

 

100

%

Rockford Global C.V.

 

The Netherlands

 

Wolverine Outdoors, Inc.

 

99.9999

%

Stride Rite International Services Brazil Ltda.

 

Brazil

 

Saucony, Inc.

 

0.1

%

Krause Global B.V.

 

The Netherlands

 

Not owned by Loan Party

 

0

%

LifeStyle Brands (BVI) Limited

 

British Virgin Islands

 

Not owned by Loan Party

 

0

%

LifeStyle Brands (HK) Limited

 

Hong Kong

 

Not owned by Loan Party

 

0

%

LifeStyle Brands of Colombia SAS

 

Colombia

 

Not owned by Loan Party

 

0

%

Robeez European Sales Ltd.

 

United Kingdom (England and Wales)

 

Not owned by Loan Party

 

0

%

Sebago Dominican Limited

 

Cayman Islands

 

Not owned by Loan Party

 

0

%

Sebago International Limited

 

Cayman Islands

 

Not owned by Loan Party

 

0

%

Spartan Shoe Company Limited

 

Cayman Islands

 

Not owned by Loan Party

 

0

%

Stride Rite UK Limited

 

United Kingdom (England and Wales)

 

Not owned by Loan Party

 

0

%

 

2

--------------------------------------------------------------------------------


 

Wolverine Consulting Services (Zhuhai) Company Limited

 

People’s Republic of China (Zhuhai Municipality)

 

Not owned by Loan Party

 

0

%

Wolverine de Argentina S.R.L.

 

Buenos Aires, Argentina

 

Not owned by Loan Party

 

0

%

Wolverine Europe B.V.

 

The Netherlands

 

Not owned by Loan Party

 

0

%

Wolverine Europe Limited

 

United Kingdom (England and Wales)

 

Not owned by Loan Party

 

0

%

Wolverine Europe Retail B.V.

 

The Netherlands

 

Not owned by Loan Party

 

0

%

Wolverine Europe Retail Limited

 

United Kingdom (England and Wales)

 

Not owned by Loan Party

 

0

%

Wolverine International S.à.r.l.

 

Luxembourg

 

Not owned by Loan Party

 

0

%

Wolverine International, S.L.

 

Barcelona, Spain

 

Not owned by Loan Party

 

0

%

Wolverine Newco Cayman, Ltd.

 

Cayman Islands

 

Not owned by Loan Party

 

0

%

Wolverine Sourcing, Ltd.

 

Cayman Islands

 

Not owned by Loan Party

 

0

%

Wolverine Trading (HK) Limited

 

Hong Kong

 

Not owned by Loan Party

 

0

%

Wolverine Trading (Zhuhai) Company Limited

 

People’s Republic of China (Zhuhai Municipality)

 

Not owned by Loan Party

 

0

%

Wolverine Vietnam LLC

 

Vietnam

 

Not owned by Loan Party

 

0

%

Wolverine World Wide Canada ULC

 

Alberta, Canada

 

Not owned by Loan Party

 

0

%

Wolverine World Wide Europe Limited

 

United Kingdom (England and Wales)

 

Not owned by Loan Party

 

0

%

Wolverine World Wide HK Limited

 

Hong Kong

 

Not owned by Loan Party

 

0

%

Wolverine Worldwide Brands Private Limited

 

India

 

Not owned by Loan Party

 

0

%

Wolverine Worldwide Leathers HK Limited

 

Hong Kong

 

Not owned by Loan Party

 

0

%

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4.15(a)(ii)

 

Unrestricted Subsidiaries

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.15(b)

 

Existing Capital Stock Options

 

20,000 stock options granted to Taylor Swift on November 8, 2012, as
compensation for being an endorser of the Keds brand, with the following vesting
dates:

 

November 8, 2013

 

6,667

 

 

 

 

 

November 8, 2014

 

6,666

 

 

 

 

 

November 15, 2015

 

6,667

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.19(a)

 

UCC Filing Jurisdictions

 

Loan Parties organized in each of the jurisdictions set forth below and such
filings to be made in the offices specified:

 

Delaware:

Delaware Secretary of State

Michigan:

Michigan Department of State

Massachusetts:

Massachusetts Secretary of the Commonwealth

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.19(b)

 

Mortgage Filing Jurisdictions

 

9341 Courtland Drive NE
Rockford, MI  49351 (Kent County)

 

6001 Cane Run Road

Louisville, Kentucky 40258 (Jefferson County)

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.2(d)

 

Existing Indebtedness

 

Amended and Restated Guaranty made by the Parent Borrower in respect of certain
loans or extensions of credit, including letters of credit, overdrafts on
operating accounts and rate management transactions and agreements regarding
treasury management products (including ACH and BACS), in each case, provided by
JPMorgan Chase Bank, N.A. and its Affiliates.

 

Capital lease obligations related to the offices in Richmond, Indiana in the
amount of $650,000.00.

 

Parent Borrower issued a guaranty of financial support for the benefit of
Wolverine World Wide Europe Retail Limited that is valid for a one-year period
beginning on 1/03/2015 in the amount of $18,900,000.

 

Investments listed on Schedule 7.7(a) as of the Second Restatement Effective
Date, in each case solely to the extent constituting Indebtedness.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(b)

 

Existing Liens

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(i)

 

Foreign Subsidiary Real Property Liens

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.7(a)

 

Existing Investments

 

Amended and Restated Guaranty made by the Parent Borrower in respect of certain
loans or extensions of credit, including letters of credit, overdrafts on
operating accounts and rate management transactions and agreements regarding
treasury management products (including ACH and BACS), in each case, provided by
JPMorgan Chase Bank, N.A. and its Affiliates.

 

Intercompany investments among the Purchased Subsidiaries as of the Closing
Date, which investments were made (i) in the ordinary course in connection with
cash management of such Purchased Subsidiaries and (ii) consistent with past
practices of Collective and its Subsidiaries.

 

Investment by the Parent Borrower of $2 million in Tata International Wolverine
Brands Ltd., a joint venture between Wolverine World Wide and Tata
International.

 

Parent Borrower issued a letter of financial support to Wolverine World Wide
Leathers HK Limitedin the amount of $19,200,000.

 

Parent Borrower issued a letter of financial support to Wolverine
Sourcing, Ltd., in the amount of $7,200,000.

 

Parent Borrower guaranteed payment of Wolverine World Wide HK Limited’s tax
liabilities up to $3,600,000.

 

Parent Borrower guaranteed the payment of Wolverine Consulting Services (Zhuhai)
Company Limited’s line of credit up to $5,800,000.

 

Parent Borrower guaranteed payment to an ocean carrier for the benefit or
Wolverine World Wide Canada ULC up to $80,000.

 

Parent Borrower provided a standby letter of credit to guarantee payment of Tata
International Wolverine Brands Limited’s line of credit up to $1,200,000.

 

Two capital contributions totaling $1,490,000 were made to Forus Colombia S.A.S.

 

A capital contribution in the amount of $650,000 was made to Tata International
Wolverine Brands Limited.

 

Saucony, Inc. contributed all of its Capital Stock in Collective Brands Group
GmbH to Saucony UK, Inc., which were valued at $5,180,000.

 

Parent Borrower made a capital contribution to Wolverine Europe B.V. in the
amount of $20,300,000.

 

1

--------------------------------------------------------------------------------


 

Parent Borrower made a capital contribution to Wolverine Europe Limited in the
amount of $12,330,000.

 

Parent Borrower guaranteed leases payments for Wolverine World Wide Canada ULC
in the amount of $24,750,000.

 

Equity Investments as of the date hereof by Loan Parties in Restricted
Subsidiaries listed on Schedule 4.15(a)(i) that are not Loan Parties.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

Existing Negative Pledge Clauses

 

Amended and Restated Guaranty made by the Borrower in respect of certain loans
or extensions of credit, including letters of credit, overdrafts on operating
accounts and rate management transactions and agreements regarding treasury
management products (including ACH and BACS), in each case, provided by JPMorgan
Chase Bank, N.A. and its Affiliates.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.13

 

Existing Subsidiary Distribution Clauses

 

None.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

FORM OF AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

WOLVERINE WORLD WIDE, INC.,

as Parent Borrower

 

the Additional Borrowers from time to time parties hereto,

and certain of the Parent Borrower’s Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of October 9, 2012

 

as Amended and Restated on July 13, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

6

 

 

 

SECTION 2

GUARANTEE

6

2.1

Guarantee

6

2.2

Right of Contribution

6

2.3

No Subrogation

7

2.4

Amendments, etc. with respect to the Primary Obligations

7

2.5

Guarantee Absolute and Unconditional

7

2.6

Reinstatement

8

2.7

Payments

8

2.8

Keepwell

8

 

 

 

SECTION 3

GRANT OF SECURITY INTEREST

9

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

10

4.1

Title; No Other Liens

10

4.2

Perfected First Priority Liens

10

4.3

Jurisdiction of Organization; Chief Executive Office

10

4.4

Inventory and Equipment

10

4.5

Farm Products

10

4.6

Investment Property

11

4.7

Intellectual Property

11

4.8

Commercial Tort Claims

11

 

 

 

SECTION 5

COVENANTS

11

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

12

5.2

Maintenance of Insurance

12

5.3

Payment of Obligations

12

5.4

Maintenance of Perfected Security Interest; Further Documentation

12

5.5

Changes in Name, etc.

13

5.6

[Reserved]

13

5.7

Investment Property

13

5.8

[Reserved]

14

5.9

Intellectual Property

14

5.10

Commercial Tort Claims

15

5.11

Deposit Accounts; Securities Accounts

15

 

 

 

SECTION 6

REMEDIAL PROVISIONS

16

6.1

Certain Matters Relating to Receivables

16

6.2

Communications with Obligors; Grantors Remain Liable

16

6.3

Pledged Stock

17

6.4

Proceeds to be Turned Over To Administrative Agent

17

6.5

Application of Proceeds

18

6.6

Code and Other Remedies

18

6.7

Registration Rights

19

 

i

--------------------------------------------------------------------------------


 

6.8

Subordination

19

6.9

Deficiency

20

 

 

 

SECTION 7

THE ADMINISTRATIVE AGENT

20

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

20

7.2

Duty of Administrative Agent

21

7.3

Execution of Financing Statements

21

7.4

Authority of Administrative Agent

22

 

 

 

SECTION 8

MISCELLANEOUS

22

8.1

Amendments in Writing

22

8.2

Notices

22

8.3

No Waiver by Course of Conduct; Cumulative Remedies

22

8.4

Enforcement Expenses; Indemnification

22

8.5

Successors and Assigns

23

8.6

Set-Off

23

8.7

Counterparts

23

8.8

Severability

23

8.9

Section Headings

23

8.10

Integration

23

8.11

GOVERNING LAW

23

8.12

Submission To Jurisdiction; Waivers

23

8.13

Acknowledgements

24

8.14

Additional Grantors

24

8.15

Releases

24

8.16

WAIVER OF JURY TRIAL

25

8.17

No Novation

25

 

SCHEDULES

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of
October 9, 2012, as amended and restated on July [13], 2015, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of July 31, 2012, as amended
and restated as of July 13, 2015  (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Wolverine World
Wide, Inc. (the “Parent Borrower”), , the Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the lenders thereunder made
extensions of credit to the Borrowers;

 

WHEREAS, the Credit Agreement has been amended and restated, and all
obligations, liabilities, indebtedness and liens created by the Credit Agreement
are continued unimpaired and in full force and effect pursuant to the Credit
Agreement;

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Parent Borrower and the other Borrowers upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Parent Borrower is a member of an affiliated group of companies
that includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Parent Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Grantors and the Administrative Agent are parties to the Guarantee
and Collateral Agreement dated as of October 9, 2012, as amended prior to the
date hereof (the “Existing Guarantee and Collateral Agreement”); and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Parent Borrower and the other
Borrowers under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement (as defined below) to the Administrative Agent for the
ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Parent
Borrower and the other Borrowers under the Credit Agreement, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the

 

--------------------------------------------------------------------------------


 

Secured Parties, the Existing Guarantee and Collateral Agreement is hereby
amended and restated as of July 13, 2015 as follows:

 

SECTION 1                               DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms are used
herein as defined in the New York UCC:  Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Instruments, Inventory, Letter-of-Credit Rights and
Supporting Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Amended and Restated U.S. Guarantee and Collateral Agreement,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Borrowers”: the Parent Borrower and the Additional Borrowers.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Capital Stock”: (i) any Capital Stock (other than Capital Stock of a
wholly-owned Subsidiary), if the granting of a security interest in such Capital
Stock is prohibited by the applicable organizational, joint venture,
shareholder, stock purchase or similar agreements (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or any other applicable law or principles of equity) and
(ii) any Capital Stock that is not required to be pledged hereunder pursuant to
clause (i) of the proviso set forth in the definition of “Pledged Stock”.

 

“Excluded Collateral”:

 

(i)                                     any property to the extent that a grant
of a security interest is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any

 

2

--------------------------------------------------------------------------------


 

Governmental Authority pursuant to such Requirement of Law or is prohibited by,
or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note (other than
any of the foregoing issued by a Grantor), any applicable shareholder or similar
agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law;

 

(ii)                                  any intercompany Indebtedness owing to any
Borrower or any Guarantor by any Excluded Foreign Subsidiary and the New CFC
Intercompany Note;

 

(iii)                               any United States intent-to-use trademark
application to the extent and for so long as creation by any Grantor of a
security interest therein would result in the forfeiture by such Grantor of its
rights therein, unless and until acceptable evidence of use of the Trademark has
been filed with and accepted by the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a Lien in such Trademark application prior to
such filing would adversely affect the enforceability or validity of such
Trademark application;

 

(iv)                              motor vehicles and other assets subject to
certificates of title;

 

(v)                                 any Collateral with respect to which the
Administrative Agent reasonably determines in consultation with the Parent
Borrower that the cost of obtaining a security interest therein are excessive in
relation to the value of the security to be afforded by;

 

(vi)                              any intercompany loans, Indebtedness or
receivables owed by any CFC or treated as owed by any CFC for U.S. federal
income tax purposes; and

 

(vii)                           any Excluded Capital Stock.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any (i) Foreign
Subsidiary, (ii) Foreign Holding Company or (iii) Disregarded Entity the assets
of which consist of Capital Stock in any Foreign Subsidiary or CFC Debt.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement). 
Notwithstanding anything in the Loan Documents to the contrary, no Excluded
Foreign Subsidiary shall be liable for (or provide collateral security for) any
Obligations or Guarantee Obligations of any U.S. Person (including any Guarantee
Obligations with respect thereto).

 

“Guarantors”:  the collective reference to each Grantor; provided that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Loan Party.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or

 

3

--------------------------------------------------------------------------------


 

otherwise, including, without limitation, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Parent Borrower or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business and
Excluded Collateral).

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that (i) in no event shall more than 65% of the total outstanding
Foreign Subsidiary Voting Stock be required to be pledged hereunder and (ii) in
no event shall any Excluded Capital Stock be pledged hereunder. For the
avoidance of doubt, no Capital Stock of any Subsidiary that is owned directly or
indirectly by a CFC shall be required to be pledged hereunder (unless such CFC
shall have elected to become a Subsidiary Guarantor pursuant to the proviso of
the definition thereof).

 

“Primary Obligations”:  with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any

 

4

--------------------------------------------------------------------------------


 

petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement or any Specified Cash Management Agreement, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, the other Loan Documents (other than this
Agreement), any Letter of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Loan Party pursuant to the terms of any of the foregoing
agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Primary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Qualified Keepwell Provider”:  in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable), becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Foreign Currency Agent, the Swingline Lender, the Lenders and any affiliate of
any Lender to which Primary Obligations or Guarantor Obligations, as applicable,
are owed.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

5

--------------------------------------------------------------------------------


 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

SECTION 2                               GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Primary Obligations (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor).

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

 

(c)                                  Each Guarantor agrees that the Primary
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any Lender hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until all the Primary Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Loan Parties may be
free from any Primary Obligations.

 

(e)                                  No payment made by the Borrowers, any other
Loan Party with Primary Obligations, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrowers, any other Loan Party with Primary Obligations, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Primary Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Primary Obligations or any
payment received or collected from such Guarantor in respect of the Primary
Obligations), remain liable for the Primary Obligations up to the maximum
liability of such Guarantor hereunder until the Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

2.2                                     Right of Contribution.  Each Subsidiary
Guarantor hereby agrees that to the extent that a Subsidiary Guarantor shall
have paid more than its proportionate share of any payment made hereunder,

 

6

--------------------------------------------------------------------------------


 

such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Subsidiary Guarantor hereunder which has not paid its
proportionate share of such payment.  Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3.  The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

2.3                                     No Subrogation.  Notwithstanding any
payment made by any Guarantor hereunder or any set-off or application of funds
of any Guarantor by the Administrative Agent or any Lender, no Guarantor shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against any Borrower, any other Loan Party with Primary Obligations
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Primary Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower, any other Loan Party with
Primary Obligations or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by the Loan Parties on account of the Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Primary Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Primary Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

 

2.4                                     Amendments, etc. with respect to the
Primary Obligations.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Primary Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Primary Obligations continued, and the Primary Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Primary Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Primary Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

 

2.5                                     Guarantee Absolute and Unconditional. 
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Primary Obligations and notice of or proof of reliance by
the Administrative Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Primary Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Loan Parties, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in

 

7

--------------------------------------------------------------------------------


 

this Section 2.  Each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon any Borrower, any
other Loan Party with Primary Obligations or any of the Guarantors with respect
to the Primary Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Primary Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Parent Borrower, any other Loan
Party with Primary Obligations or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Loan Parties for
the Primary Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Loan Party with Primary Obligations, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any such Borrower, any other Loan Party with Primary Obligations, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6                                     Reinstatement.  The guarantee contained
in this Section 2 shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Primary
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower, any other Loan Party with Primary
Obligations or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower, any other Loan Party with Primary Obligations or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7                                     Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim in Dollars at the Funding Office.

 

2.8                                     Keepwell. Each Qualified Keepwell
Provider hereby jointly and severally absolutely, unconditionally, and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.8 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.8, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
Keepwell Provider under this Section 2.8 shall remain in full force and effect
until the Guarantor Obligations shall have been satisfied by payment in full, no
Letter of Credit shall be outstanding and the Commitments shall be terminated.
Each Qualified Keepwell Provider intends

 

8

--------------------------------------------------------------------------------


 

that this Section 2.8 constitute, and this Section 2.8 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Contracts;

 

(d)                                 all Deposit Accounts;

 

(e)                                  all Documents (other than title documents
with respect to Vehicles);

 

(f)                                   all Equipment;

 

(g)                                  all Fixtures;

 

(h)                                 all General Intangibles;

 

(i)                                     all Instruments;

 

(j)                                    all Intellectual Property;

 

(k)                                 all Inventory;

 

(l)                                     all Investment Property;

 

(m)                             all Letter-of-Credit Rights;

 

(n)                                 all Securities Accounts;

 

(o)                                 all other property not otherwise described
above (except for any property specifically excluded from any clause in this
section above, and any property specifically excluded from any defined term used
in any clause of this section above);

 

(p)                                 all books and records pertaining to the
Collateral; and

 

(q)                                 to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;

 

9

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any Excluded Collateral and the term “Collateral” (including all of
the individual items comprising Collateral) shall not include, any Excluded
Collateral.

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1                               Title; No Other Liens.  Except for the
security interest granted to the Administrative Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement and the other Liens permitted to
exist on the Collateral by the Credit Agreement, such Grantor owns each item of
the Collateral free and clear of any and all Liens of others.  As of the date
hereof, no financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to this Agreement or as are permitted by the
Credit Agreement.  For the avoidance of doubt, it is understood and agreed that
any Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor.  For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.  Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

 

4.2                               Perfected First Priority Liens.  The security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
and, to the extent such security interests may be perfected by such filings
under applicable law, perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement.

 

4.3                               Jurisdiction of Organization; Chief Executive
Office.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4.  Such
Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date hereof.

 

4.4                               Inventory and Equipment.  On the date hereof,
the material Inventory and the Equipment (other than mobile goods, goods in
transit, goods in the possession of third parties in the ordinary course of
business, goods at a location being serviced or repaired and goods at a retail
store location) are kept at the locations listed on Schedule 5.

 

4.5                               Farm Products.  No material portion of the
Collateral constitutes, or is the Proceeds of, Farm Products.

 

10

--------------------------------------------------------------------------------


 

4.6                                     Investment Property.  (a)  The shares of
Pledged Stock pledged by such Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
such Grantor or, in the case of Foreign Subsidiary Voting Stock, if less,
constitutes 65% of the outstanding Foreign Subsidiary Voting Stock of each
relevant Issuer.

 

(b)                                 All the shares of the Pledged Stock have
been duly and validly issued and are fully paid and (except in the case of
limited liability companies and limited partnerships) nonassessable.

 

(c)                                  Each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens, except for the security interest
created by this Agreement or as otherwise permitted by the Credit Agreement.

 

4.7                               Intellectual Property.

 

(a)                                 Schedule 6 lists all Intellectual Property
owned by such Grantor in its own name and registered with the United States
Patent and Trademark Office or the United States Copyright Office, and all
material Intellectual Property owned by such Grantor in its own name and
registered in any similar office or agency in any other country or any political
subdivision thereof as applicable, on the date hereof.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, such
Grantor owns or licenses or has other valid and enforceable rights to use all
Intellectual Property necessary for the conduct of its business as currently
conducted; no material claim has been asserted or is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property by any Grantor, nor does the
Grantor know of any valid basis for any such claim; and the use of Intellectual
Property by each Grantor does not infringe on the rights of any Person in any
material respect.

 

4.8                               Commercial Tort Claims

 

(a)                                 On the date hereof, no Grantor has rights in
any Commercial Tort Claim asserted in writing in an amount reasonably to be
expected to exceed $300,000.

 

(b)                                 Upon the filing of a financing statement
covering any Commercial Tort Claim referred to in Section 5.10 hereof against
such Grantor in the jurisdiction specified in Schedule 3 hereto, the security
interest granted in such Commercial Tort Claim will constitute a valid perfected
security interest in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for unrecorded liens permitted by the Credit Agreement which have
priority over the Liens on such Collateral by operation of law.

 

SECTION 5                               COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full (other than

 

11

--------------------------------------------------------------------------------


 

contingent indemnification obligations), no Letter of Credit shall be
outstanding and the Commitments shall have terminated:

 

5.1                                     Delivery of Instruments, Certificated
Securities and Chattel Paper.  If any amount payable in excess of $250,000 under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be delivered to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent
concurrently with the delivery of the Compliance Certificate in respect of the
relevant fiscal quarter as required by Section 6.2(b) of the Credit Agreement,
to be held as Collateral pursuant to this Agreement.

 

5.2                                     Maintenance of Insurance.  (a)  Such
Grantor will maintain, with financially sound and reputable companies, insurance
policies (i) insuring the Inventory and Equipment against loss by fire,
explosion, theft and such other casualties as may be reasonably satisfactory to
the Administrative Agent and (ii) insuring such Grantor, the Administrative
Agent and the Lenders against liability for personal injury and property damage
relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent.

 

(b)                                 All such insurance shall name the
Administrative Agent as insured party or loss payee, as applicable, and shall
otherwise be reasonably satisfactory to the Administrative Agent.

 

(c)                                  If requested by the Administrative Agent,
the Parent Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Parent Borrower’s audited
annual financial statements and such supplemental reports with respect thereto
as the Administrative Agent may from time to time reasonably request; provided,
that the Administrative Agent shall discuss with, and seek clarity from,
representatives of the Grantor reasonably in advance of any request for such
report of an insurance broker.

 

5.3                                     Payment of Obligations.  Such Grantor
will pay its Tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (b) the Grantor has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

 

5.4                                     Maintenance of Perfected Security
Interest; Further Documentation.  (a)  Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

 

(b)                                 Such Grantor will furnish to the
Administrative Agent and the Lenders from time to time statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Administrative Agent may
reasonably request, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent may reasonably request for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) filing any

 

12

--------------------------------------------------------------------------------


 

financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property, Deposit
Accounts, Letter-of-Credit Rights (in each case to the extent constituting
Collateral in which a lien is required to be perfected by control hereunder) and
any other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

 

5.5                                     Changes in Name, etc.  Such Grantor will
not, except upon 15 days’ prior written notice to the Administrative Agent (or
such shorter time period as is acceptable to the Administrative Agent in its
sole discretion) and delivery to the Administrative Agent of all additional
executed financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business or principal residence from that referred to in Section 4.3 or
(ii) change its name.

 

5.6                                     [Reserved].

 

5.7                                     Investment Property.  (a)  If such
Grantor shall become entitled to receive or shall receive any certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations; provided, that in no event
shall this Section 5.7(a) apply to any Excluded Collateral. In case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor will not (i) vote to enable, or take any
other action to permit, any Issuer to issue any Capital Stock of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any Capital Stock of any nature of any Issuer (unless in each
case such Grantor has provided the Administrative Agent five business days’
prior written notice and such Grantor shall comply with the provisions of the
Loan Documents with respect to such newly issued Capital Stock and, if
applicable, securities) , (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or as permitted under the Credit Agreement
or (iv) enter into any agreement or undertaking restricting the right or ability
of such Grantor or the Administrative Agent

 

13

--------------------------------------------------------------------------------


 

to sell, assign or transfer any of the Investment Property or Proceeds thereof
(except for any such agreement or undertaking set forth in the definitive
documentation in respect of a Disposition of such Investment Property permitted
under the Credit Agreement).

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) with respect to the Investment Property issued by it
and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Investment Property issued by it.

 

5.8                               [Reserved].

 

5.9                               Intellectual Property.

 

(a)                                 Except, in each case, where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, such Grantor (either itself or through
licensees) will take all reasonable and necessary action to preserve, maintain,
and enforce all of such Grantor’s Intellectual Property that is necessary to the
conduct of its business.

 

(b)                                 [Reserved].

 

(c)                                  [Reserved].

 

(d)                                 Except, in each case, where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, such Grantor (either itself or through
licensees) will not do any act that knowingly uses any material Intellectual
Property to infringe the intellectual property rights of any other Person.

 

(e)                                  Such Grantor will notify the Administrative
Agent and the Lenders immediately if it knows, or has reason to know, that any
application or registration relating to any material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same, unless the forfeiture, abandonment,
dedication to the public or adverse determination could not reasonably be
expected to result in a Material Adverse Effect.

 

(f)                                   Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office, or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Administrative Agent concurrently with the
delivery of the Compliance Certificate in respect of the relevant fiscal quarter
as required by Section 6.2(b) of the Credit Agreement.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
Lenders’ security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

 

14

--------------------------------------------------------------------------------


 

(g)                                  Such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability in respect of Intellectual
Property necessary to the conduct of its business, except where the failure to
maintain or pursue such application, to obtain the relevant registration, or to
maintain the registration of such Intellectual Property could not reasonably be
expected to result in a Material Adverse Effect.

 

(h)                                 In the event that any material Intellectual
Property is infringed, misappropriated or diluted by a third party, such Grantor
shall take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property.

 

5.10                              Commercial Tort Claims.  If such Grantor shall
obtain an interest in any Commercial Tort Claim asserted in writing in an amount
reasonably expected to exceed $300,000, such Grantor shall concurrently with the
delivery of the Compliance Certificate in respect of the relevant fiscal quarter
as required by Section 6.2(b) of the Credit Agreement notify the Administrative
Agent thereof and, promptly upon the written request therefor, sign and deliver
documentation reasonably acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

 

5.11                              Deposit Accounts; Securities Accounts.  Within
60 days of the Second Restatement Effective Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), such Grantor shall
(i) enter into Deposit Account Control Agreements in respect of Deposit Accounts
(other than Excluded Accounts) maintained by such Grantor pursuant to which the
Administrative Agent shall obtain control (as such term is defined in
Section 9-104 of Article 9 of the UCC) of such Deposit Accounts and (ii) enter
into Securities Account Control Agreement in respect of Securities Accounts
(other than Excluded Securities Accounts) maintained by such Grantor pursuant to
which the Administrative Agent shall obtain control (as such term is defined in
Section 8-106 of Article 8 of the UCC) of such Securities Account.

 

(a)                                 Upon (i) such Grantor opening any Deposit
Account (other than an Excluded Account) or any Deposit Account of such Grantor
ceasing to be an Excluded Account, within 30 days thereof (subject to extension
by the Administrative Agent in its sole discretion) enter into a Deposit Account
Control Agreement with the Administrative Agent in order to give the
Administrative Agent control (as such term is defined in Section 9-104 of
Article 9 of the UCC) of such Deposit Account and (ii) the aggregate balance in
all Petty Cash Accounts of the Grantors that are not subject to Deposit Account
Control Agreements exceeding $10,000,000, within 30 days (subject to extension
by the Administrative Agent in its sole discretion) enter into Deposit Account
Control Agreements with the Administrative Agent in order to give the
Administrative Agent control (as such term is defined in Section 9-104 of
Article 9 of the UCC) of Petty Cash Accounts such that the aggregate balance in
all Petty Cash Accounts of the Grantors that are not subject to Deposit Account
Control Agreements is less than $10,000,000.

 

(b)                                 Upon such Grantor opening any Securities
Account (other than an Excluded Securities Account) or any Securities Account of
such Grantor ceasing to be an Excluded Securities Account, within 30 days
thereof (subject to extension by the Administrative Agent in its sole
discretion) enter into a Securities Account Control Agreement with the
Administrative Agent in order to give the Administrative Agent control (as such
term is defined in Section 8-106 of Article 8 of the UCC) of such Securities
Account.

 

15

--------------------------------------------------------------------------------


 

SECTION 6                               REMEDIAL PROVISIONS

 

6.1                                     Certain Matters Relating to
Receivables.  (a)  At any time after the occurrence and during the continuance
of an Event of Default (i) the Administrative Agent shall have the right to make
test verifications of the Receivables in any manner and through any medium that
it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications and (ii)  upon the Administrative Agent’s request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b)                                 At any time after the occurrence and during
the continuance of an Event of Default, the Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables, subject to the
Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of such Event of Default.  If required by the Administrative
Agent at any time after the occurrence and during the continuance of such Event
of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor.  Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

6.2                                     Communications with Obligors; Grantors
Remain Liable.  (a)  At any time after the occurrence and during the continuance
of an Event of Default, the Administrative Agent in its own name or in the name
of others may at any time communicate with obligors under the Receivables and
parties to the Contracts to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables or Contracts.

 

(b)                                 Upon the request of the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify obligors on the Receivables and parties to
the Contracts that the Receivables and the Contracts have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
and Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the Administrative Agent nor any Lender
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) or Contract by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

16

--------------------------------------------------------------------------------


 

6.3                                     Pledged Stock.  (a)  Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the relevant Grantor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 6.3(b), each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Stock and all payments made in respect of the Pledged Notes, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would materially impair the Collateral or result in any Default or
Event of Default under the Credit Agreement.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Administrative Agent shall give notice of its intent to
exercise such rights to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Investment Property and make application
thereof to the Obligations in such order as the Administrative Agent may
determine, and (ii) any or all of the Investment Property shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Investment Property at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) upon the occurrence and continuance of any Event of Default, unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Administrative Agent.

 

6.4                                     Proceeds to be Turned Over To
Administrative Agent.  In addition to the rights of the Administrative Agent and
the Lenders specified in Section 6.1 with respect to payments of Receivables, if
an Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, checks and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the Lenders, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required).  All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control.  All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Lenders) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.

 

17

--------------------------------------------------------------------------------


 

6.5                                     Application of Proceeds.  At such
intervals as may be agreed upon by the Parent Borrower and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent’s election, the Administrative Agent may apply
all or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Parent Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

6.6                                     Code and Other Remedies.  If an Event of
Default shall occur and be continuing, the Administrative Agent, on behalf of
the Lenders, may exercise, in addition to all other rights and remedies granted
to them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

6.7                                     Registration Rights.  (a)  If the
Administrative Agent shall determine to exercise its right to sell any or all of
the Pledged Stock pursuant to Section 6.6, and if in the opinion of the
Administrative Agent it is necessary or advisable to have the Pledged Stock, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                                 Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Administrative Agent shall be under no obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

(c)                                  Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pursuant to this
Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law.  Each Grantor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Administrative Agent and the Lenders, that the Administrative Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

 

6.8                                     Subordination.  Each Grantor hereby
agrees that, upon the occurrence and during the continuance of an Event of
Default, unless otherwise agreed by the Administrative Agent, all

 

19

--------------------------------------------------------------------------------


 

Indebtedness owing by it to any Subsidiary of the Parent Borrower shall be fully
subordinated to the indefeasible payment in full in cash of such Grantor’s
Obligations.

 

6.9                                     Deficiency.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

 

SECTION 7                               THE ADMINISTRATIVE AGENT

 

7.1                                     Administrative Agent’s Appointment as
Attorney-in-Fact, etc.  (a)  Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or Contract or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Receivable or
Contract or with respect to any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Section 6.6 or 6.7, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (1)  direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;  (2)   ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any
Collateral;  (3)   sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral;  (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other

 

20

--------------------------------------------------------------------------------


 

right in respect of any Collateral; (5) defend any suit, action or proceeding
brought against such Grantor with respect to any Collateral; (6) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Administrative Agent may deem
appropriate; (7) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the Lenders’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

 

Anything in this Section 7.1(a)  to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due ABR
Loans under the Credit Agreement, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

7.2                                     Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account. 
Neither the Administrative Agent, any Lender nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.  The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

7.3                                     Execution of Financing Statements. 
Pursuant to any applicable law, each Grantor authorizes the Administrative Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such

 

21

--------------------------------------------------------------------------------


 

form and in such offices as the Administrative Agent determines appropriate to
perfect the security interests of the Administrative Agent under this
Agreement.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property except Excluded Collateral as
further described in Exhibit A” in any such financing statements.  Each Grantor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

7.4                                     Authority of Administrative Agent.  Each
Grantor acknowledges that the rights and responsibilities of the Administrative
Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
no Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

SECTION 8                               MISCELLANEOUS

 

8.1                                     Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.1 of the Credit
Agreement.

 

8.2                                     Notices.  All notices, requests and
demands to or upon the Administrative Agent or any Grantor hereunder shall be
effected in the manner provided for in Section 10.2 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.

 

8.3                                     No Waiver by Course of Conduct;
Cumulative Remedies.  Neither the Administrative Agent nor any Lender shall by
any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

8.4                                     Enforcement Expenses; Indemnification. 
(a)  Each Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery,

 

22

--------------------------------------------------------------------------------


 

enforcement, performance and administration of this Agreement to the extent the
Parent Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement.

 

(c)                                  The agreements in this Section 8.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

8.5                                     Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the Lenders and their successors
and assigns; provided that no Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Administrative Agent.

 

8.6                                     Set-Off.  In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without notice to any Grantor, any such notice being expressly waived by each
Grantor to the extent permitted by applicable law, upon any Obligations becoming
due and payable by any Grantor (whether at the stated maturity, by acceleration
or otherwise), to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Grantor; provided further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts set off with respect to any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.  Each Lender agrees promptly to notify the
relevant Grantor and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.

 

8.7                                     Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by email or telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

8.8                                     Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9                                     Section Headings.  The Section headings
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

8.10                              Integration.  This Agreement and the other
Loan Documents represent the agreement of the Grantors, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.11                              GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

8.12                              Submission To Jurisdiction; Waivers.  Each
Grantor hereby irrevocably and unconditionally:

 

23

--------------------------------------------------------------------------------


 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York in the Borough of Manhattan, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under this
Agreement or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in Section 8.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

8.13                              Acknowledgements.  Each Grantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Grantor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Grantors and the Lenders.

 

8.14                              Additional Grantors.  Each Subsidiary of the
Parent Borrower that is required to become a party to this Agreement pursuant to
Section 6.10 of the Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto. Notwithstanding anything to the
contrary contained in this Agreement, in no event shall any Subsidiary other
than a U.S. Loan Party become a party hereto as a Grantor.

 

8.15                              Releases.  (a)  At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than Obligations in
respect of Specified Swap Agreements and Specified Cash Management Agreements)
shall have been paid in full (other than contingent indemnification

 

24

--------------------------------------------------------------------------------


 

obligations), the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral.  At the request and sole expense of the
Parent Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that (i) all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement or (ii) such Subsidiary Guarantor becomes an
Unrestricted Subsidiary or otherwise ceases to be required to be a Subsidiary
Guarantor under the terms of the Credit Agreement; provided that the Parent
Borrower shall have delivered to the Administrative Agent, at least five
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the sale
or other disposition or other occurrence in reasonable detail, including in the
case of a sale of the Capital Stock of such Subsidiary Guarantor the price
thereof and any expenses in connection therewith, together with a certification
by the Parent Borrower stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents.

 

8.16                              WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

8.17                              No Novation.  This Agreement shall not
extinguish the obligations outstanding under the Existing Guarantee and
Collateral Agreement or discharge or release the lien or priority of the
Existing Guarantee and Collateral Agreement.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Guarantee and Collateral Agreement as amended and restated by this
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith.  Nothing implied in this Agreement or in any other
document contemplated hereby shall be construed as a release or other discharge
of any of the Parent Borrower, any other Loan Party with Primary Obligations,
any of the Guarantors, any other guarantor or any other Person as a “Borrower,”
“Guarantor,” “Subsidiary Guarantor,” “Loan Party,” or “Grantor” under the
Existing Guarantee and Collateral Agreement.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

WOLVERINE WORLD WIDE, INC., as Parent Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WOLVERINE OUTDOORS, INC., as a Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

HUSH PUPPIES RETAIL, INC., as a Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OPEN WATER VENTURES, LLC, as a Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

THE STRIDE RITE CORPORATION, as a Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WOLVERINE DISTRIBUTION, INC., as a Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SAUCONY, INC., as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SPERRY TOP-SIDER, LLC, as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

KEDS, LLC, as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

STRIDE RITE CHILDREN’S GROUP, LLC, as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

STRIDE RITE INVESTMENT CORPORATION, as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SR HOLDINGS, LLC, as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SAUCONY IP HOLDINGS LLC, as a Grantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SRL, LLC, as a Grantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes:

 

Issuer

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS

 

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]

 

Patent and Trademark Filings

 

[List all filings]

 

Actions with respect to Pledged Stock

 

Other Actions

 

[Describe other actions to be taken]

 

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Jurisdiction of
Organization

 

Location of Chief
Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

 

Locations

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6

 

COPYRIGHTS AND COPYRIGHT LICENSES

 

PATENTS AND PATENT LICENSES

 

TRADEMARKS AND TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated U.S. Guarantee and Collateral Agreement dated as of July 13, 2015 (the
“Agreement”), made by the Grantors parties thereto for the benefit of JPMorgan
Chase Bank, N.A., as Administrative Agent.  The undersigned agrees for the
benefit of the Administrative Agent and the Lenders as follows:

 

1.                                      The undersigned will be bound by the
terms of the Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.                                      The undersigned will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) of the Agreement.

 

3.                                      The terms of Sections 6.3(c) and 6.7 of
the Agreement shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 201 , made by
                               (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Wolverine World Wide, Inc. (the “Parent Borrower”), the Lenders and the
Administrative Agent and the other parties party thereto have entered into a
Credit Agreement, dated as of July 31, 2012, as amended and restated as of
October 10, 2013 and as further amended and restated as of July 13, 2015 (the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Parent Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Amended and Restated Guarantee and Collateral Agreement, dated as of
July 13, 2015 (as amended, supplemented or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”) in favor of the Administrative Agent
for the ratable benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

[FORM OF] SUBSIDIARY BORROWER JOINDER AGREEMENT FOR DOMESTIC SUBSIDIARIES dated
as of [  ] (this “Agreement”), among WOLVERINE WORLD WIDE, INC., (“the
Company”), [                   ], a [                   ] (the “New Subsidiary
Borrower”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of July 31, 2012, as amended
and restated as of October 10, 2013 and as further amended and restated as of
July 13, 2015 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Additional Borrowers party
thereto (if applicable), the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents party thereto.  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

 

Under the Credit Agreement, the Lenders, Issuing Lenders and Swingline Lender
have agreed, upon the terms and subject to the conditions therein set forth, to
make Loans and to issue Letters of Credit to the Additional Borrowers.  The
Company and the New Subsidiary Borrower desire that the New Subsidiary Borrower
become an Additional Borrower under the Credit Agreement pursuant to
Section 10.21 thereof.  The Company and the New Subsidiary Borrower represent
that the New Subsidiary Borrower is a wholly owned Subsidiary of the Company
organized under the laws of [                      ] as a [        ]. The
Company agrees that the guarantees of the Company and the other U.S. Loan
Parties contained in the Guarantee and Collateral Agreement will apply to the
Obligations of the New Subsidiary Borrower.  Upon execution of this Agreement by
each of the Company, the New Subsidiary Borrower and the Administrative Agent,
the New Subsidiary Borrower shall be a party to the Credit Agreement and shall
constitute an “Additional Borrower” for all purposes thereof, and the New
Subsidiary Borrower hereby agrees to be bound by all provisions of the Credit
Agreement; provided that, in no event shall the Revolving Lenders, Issuing
Lenders or Swingline Lender be required to make any Loans or issue any Letters
of Credit to the New Subsidiary Borrower without prior satisfaction by the New
Subsidiary Borrower of the applicable conditions precedent for Additional
Borrowers that are Domestic Subsidiaries contained in Section 5.5 of the Credit
Agreement.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

WOLVERINE WORLD WIDE, INC.,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW SUBSIDIARY BORROWER],

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

[FORM OF] SUBSIDIARY BORROWER JOINDER AGREEMENT FOR FOREIGN SUBSIDIARIES dated
as of [  ] (this “Agreement”), among WOLVERINE WORLD WIDE, INC., (“the
Company”), [                   ], a [                   ] (the “New Foreign
Subsidiary Borrower”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of July 31, 2012, as amended
and restated as of October 10, 2013 and as further amended and restated as of
July 13, 2015 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the other Additional Borrowers party
thereto (if applicable), the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents party thereto.  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

 

Under the Credit Agreement, the Lenders, Issuing Lenders and Swingline Lender
have agreed, upon the terms and subject to the conditions therein set forth, to
make Loans and to issue Letters of Credit to the Additional Borrowers.  The
Company and the New Foreign Subsidiary Borrower desire that the New Foreign
Subsidiary Borrower become an Additional Borrower under the Credit Agreement
pursuant to Section 10.21 thereof.  The Company and the New Foreign Subsidiary
Borrower represent that the New Foreign Subsidiary Borrower is a wholly owned
Subsidiary of the Company organized under the laws of [                      ]
as a [        ]. The Company agrees that the guarantees of the Company and the
other U.S. Loan Parties contained in the Guarantee and Collateral Agreement and
the guarantees of the other Foreign Loan Parties contained in the Foreign
Guarantee Agreement will apply to the Obligations of the New Foreign Subsidiary
Borrower.  Upon execution of this Agreement by each of the Company, the New
Foreign Subsidiary Borrower and the Administrative Agent, the New Foreign
Subsidiary Borrower shall be a party to the Credit Agreement and shall
constitute an “Additional Borrower” for all purposes thereof, and the New
Foreign Subsidiary Borrower hereby agrees to be bound by all applicable
provisions of the Credit Agreement; provided that, in no event shall the
Revolving Lenders, Issuing Lenders or Swingline Lender be required to make any
Loans or issue any Letters of Credit to the New Foreign Subsidiary Borrower
without prior satisfaction by the New Foreign Subsidiary Borrower of the
applicable conditions precedent for Additional Borrowers that are Foreign
Subsidiaries contained in Section 5.5 of the Credit Agreement.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

WOLVERINE WORLD WIDE, INC.,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW FOREIGN SUBSIDIARY BORROWER],

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

 

 

 

FOREIGN GUARANTEE AGREEMENT

 

 

made by

 

 

[                ],

as an Additional Borrower,

 

 

 

and the Additional Borrowers from time to time parties hereto,

 

in favor of

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

Dated as of [  ]

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

3

 

 

 

SECTION 2

GUARANTEE

3

2.1

Guarantee

3

2.2

Right of Contribution

4

2.3

No Subrogation

4

2.4

Amendments, etc. with respect to the Primary Obligations

4

2.5

Guarantee Absolute and Unconditional

4

2.6

Reinstatement

5

2.7

Payments

5

2.8

Keepwell

5

 

 

 

SECTION 3

[RESERVED]

6

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

6

 

 

 

SECTION 5

COVENANTS

6

 

 

 

SECTION 6

REMEDIAL PROVISIONS

6

6.1

[Reserved]

6

6.2

[Reserved]

6

6.3

[Reserved]

6

6.4

[Reserved]

6

6.5

Application of Proceeds

6

 

 

 

SECTION 7

THE ADMINISTRATIVE AGENT

7

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

7

 

 

 

SECTION 8

MISCELLANEOUS

7

8.1

Amendments in Writing

7

8.2

Notices

7

8.3

No Waiver by Course of Conduct; Cumulative Remedies

8

8.4

Enforcement Expenses; Indemnification

8

8.5

Successors and Assigns

8

8.6

Set-Off

8

8.7

Counterparts

8

8.8

Severability

9

8.9

Section Headings

9

8.10

Integration

9

8.11

GOVERNING LAW

9

8.12

Submission To Jurisdiction; Waivers

9

8.13

Acknowledgements

9

8.14

Additional Guarantors

10

8.15

Releases

10

8.16

WAIVER OF JURY TRIAL

10

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1            Notice Addresses

 

ii

--------------------------------------------------------------------------------


 

FOREIGN GUARANTEE AGREEMENT

 

FOREIGN GUARANTEE AGREEMENT, dated as of [  ], made by each of the signatories
hereto, in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of July 31, 2012, as amended and restated as of July [13],
2015 (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Wolverine World Wide, Inc. (the “Parent
Borrower”), the Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the lenders thereunder made
extensions of credit to the Borrowers;

 

WHEREAS, the Credit Agreement has been amended and restated, and all
obligations, liabilities, indebtedness and liens created by the Credit Agreement
are continued unimpaired and in full force and effect pursuant to the Credit
Agreement;

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Parent Borrower and the other Borrowers upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Parent Borrower is a member of an affiliated group of companies
that includes each other Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Parent Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to any Additional Borrower that is a
Foreign Subsidiary under the Credit Agreement that the Guarantors shall have
executed and delivered this Agreement (as defined below) to the Administrative
Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Additional Borrowers under the Credit Agreement, each Guarantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Secured Parties,
as follows:

 

SECTION 1          DEFINED TERMS

 

1.1          Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

(b)           The following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement”:  this Foreign Guarantee Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Borrowers”: the Parent Borrower and the Additional Borrowers.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement). 
Notwithstanding anything in the Loan Documents to the contrary, no Excluded
Foreign Subsidiary shall be liable for (or provide collateral security for) any
Obligations or Guarantee Obligations of any U.S. Person (including any Guarantee
Obligations with respect thereto).  For the avoidance of doubt, the Guarantor
Obligations shall not include any obligations of any Loan Party that is not a
Foreign Loan Party.

 

“Guarantors”:  the collective reference to each Foreign Loan Party signatory
hereto; provided that each Foreign Loan Party shall be considered a Guarantor
only with respect to the Primary Obligations of any other Foreign Loan Party.

 

“Obligations”:  with respect to any Foreign Loan Party, the collective reference
to its Primary Obligations and Guarantor Obligations.  For the avoidance of
doubt, the Obligations shall not include any obligations of any Loan Party that
is not a Foreign Loan Party.

 

“Primary Obligations”:  with respect to any Foreign Loan Party, the collective
reference to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Foreign Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Foreign Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement or any
Specified Cash Management Agreement, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the other Loan Documents (other than this
Agreement), any Letter of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Foreign Loan Party pursuant to the terms of any of the foregoing
agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Primary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.  For the avoidance of doubt, the Primary
Obligations shall not include any obligations of any Loan Party that is not a
Foreign Loan Party.

 

“Qualified Keepwell Provider”:  in respect of any Swap Obligation, each Foreign
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable), becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract

 

2

--------------------------------------------------------------------------------


 

participant” with respect to such Swap Obligation at such time by entering into
a keepwell or guarantee pursuant to Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Foreign Currency Agents, the Swingline Lender, the Lenders and any affiliate of
any Lender to which Primary Obligations or Guarantor Obligations, as applicable,
are owed.

 

1.2          Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2          GUARANTEE

 

2.1          Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the other Foreign Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Primary Obligations of
such other Foreign Loan Parties (other than, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor).

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable local laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

 

(c)           Each Guarantor agrees that the Primary Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Primary Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Foreign Loan Parties may be free from any
Primary Obligations.

 

(e)           No payment made by the Borrowers, any other Foreign Loan Party
with Primary Obligations, any of the Guarantors, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from the Borrowers, any other Foreign Loan Party with Primary Obligations, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Primary Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Primary Obligations or
any payment received or collected from such Guarantor in respect of the Primary
Obligations), remain liable for the Primary Obligations up to the maximum
liability of such Guarantor hereunder until the Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

3

--------------------------------------------------------------------------------


 

(f)            Anything herein or in any other Loan Document to the contrary
notwithstanding, the guarantee contained in this Section 2 does not apply to any
liability to the extent that it would result in such guarantee constituting
unlawful financial assistance within the meaning of sections 678 or 679 of the
Companies Act of 2006 (United Kingdom).

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower, any other Foreign Loan Party with Primary Obligations or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Primary
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower, any other Foreign Loan Party
with Primary Obligations or any other Guarantor in respect of payments made by
such Guarantor hereunder, until all amounts owing to the Administrative Agent
and the Lenders by the Foreign Loan Parties on account of the Primary
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Primary
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Primary Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

2.4          Amendments, etc. with respect to the Primary Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Primary
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Primary Obligations
continued, and the Primary Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Primary
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Primary Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Primary Obligations and notice of or proof of

 

4

--------------------------------------------------------------------------------


 

reliance by the Administrative Agent or any Lender upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Primary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2; and all dealings
between the Foreign Loan Parties, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower, any other
Foreign Loan Party with Primary Obligations or any of the Guarantors with
respect to the Primary Obligations.  Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Primary Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Parent Borrower, any other
Foreign Loan Party with Primary Obligations or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Foreign Loan Parties for the Primary Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Foreign Loan Party with Primary Obligations, any other Guarantor or
any other Person or against any collateral security or guarantee for the Primary
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Foreign Loan Party with Primary Obligations, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any such Borrower, any
other Foreign Loan Party with Primary Obligations, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6          Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Primary Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower, any other Foreign Loan Party with Primary Obligations or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower, any other
Foreign Loan Party with Primary Obligations or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.

 

2.8          Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Foreign Loan Party to honor all of its obligations under this guarantee in
respect of any Swap Obligation (provided, however, that each Qualified Keepwell
Provider shall only be

 

5

--------------------------------------------------------------------------------


 

liable under this Section 2.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until the Guarantor Obligations shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated. Each Qualified Keepwell Provider intends that
this Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Foreign
Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 3          [RESERVED]

 

SECTION 4          REPRESENTATIONS AND WARRANTIES

 

Each Guarantor makes to the Administrative Agent and the Lenders the
representations and warranties set forth with respect to such Guarantor in
Section 4 of the Credit Agreement, which representations and warranties are
incorporated by reference in this Agreement, mutatis mutandis, all of which
survive the execution and delivery of this Agreement and the making of the Loans
and issuance of the Letters of Credit.

 

SECTION 5          COVENANTS

 

Until the Guarantor Obligations shall have been satisfied by payment in full, no
Letter of Credit shall be outstanding and the Commitments shall be terminated,
each Guarantor agrees that it will comply with the covenants set forth in
Sections 6 and 7 of the Credit Agreement which are applicable to such Guarantor,
which covenants are incorporated by reference in this Agreement, mutatis
mutandis.

 

SECTION 6          REMEDIAL PROVISIONS

 

6.1          [Reserved].

 

6.2          [Reserved].

 

6.3          [Reserved].

 

6.4          [Reserved].

 

6.5          Application of Proceeds.  At such intervals as may be agreed upon
by the Parent Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all and any proceeds of the
guarantee set forth in Section 2 in payment of the Obligations in the following
order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations of
the Foreign Loan Parties, pro rata among the Secured Parties according to the
amounts of the Obligations of the Foreign Loan Parties then due and owing and
remaining unpaid to the Secured Parties;

 

6

--------------------------------------------------------------------------------


 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations of the Foreign Loan Parties, pro rata among the Secured Parties
according to the amounts of the Obligations of the Foreign Loan Parties then
held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations of the Foreign Loan Parties
shall have been paid in full, no Letters of Credit shall be outstanding and the
Commitments shall have terminated shall be paid over to the Parent Borrower or
to whomsoever may be lawfully entitled to receive the same.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

SECTION 7          THE ADMINISTRATIVE AGENT

 

7.1          Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Guarantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Guarantor and in the name of such Guarantor or in
its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)           If any Guarantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Guarantor, shall be payable by such Guarantor to
the Administrative Agent on demand.

 

(d)           Each Guarantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

SECTION 8          MISCELLANEOUS

 

8.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2          Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

7

--------------------------------------------------------------------------------


 

8.3          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4          Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement, including, without limitation, any such fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Parent Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement.

 

(c)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6          Set-Off.  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Guarantor, any such notice being expressly waived by each Guarantor to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by any Guarantor (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Guarantor; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts set
off with respect to any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor.  Each Lender agrees promptly to notify the
relevant Guarantor and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

 

8.7          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 

8

--------------------------------------------------------------------------------


 

8.8          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10        Integration.  This Agreement and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

8.11        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12        Submission To Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York in the Borough of Manhattan, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;
provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under this Agreement in any
other forum in which jurisdiction can be established;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13        Acknowledgements.  Each Guarantor hereby acknowledges that:

 

9

--------------------------------------------------------------------------------


 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

8.14        Additional Guarantors.  Each Additional Borrower that is a Foreign
Subsidiary of the Parent Borrower that is required to become a party to this
Agreement pursuant to Section 5.5(a) of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an assumption agreement (an “Assumption Agreement”) in the form of
Annex 1 hereto.

 

8.15        Releases.  (a)  At such time as the Obligations (other than
Obligations in respect of Specified Swap Agreements and Specified Cash
Management Agreements) shall have been paid in full (other than contingent
indemnification obligations), the Commitments have been terminated and no
Letters of Credit shall be outstanding, this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.  At the
request and sole expense of any Guarantor following any such termination, the
Administrative Agent shall execute and deliver to such Guarantor such documents
as such Guarantor shall reasonably request to evidence such termination.

 

(b)           At the request and sole expense of the Parent Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement or such Guarantor
ceases to be an Additional Borrower under and pursuant to the terms of the
Credit Agreement; provided that the Parent Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition or other occurrence in
reasonable detail, including in the case of a sale of the Capital Stock of such
Guarantor the price thereof and any expenses in connection therewith, together
with a certification by the Parent Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

8.16        WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Foreign Guarantee
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

[                  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Foreign Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

Name:

 

Title:

 

[Signature Page to Foreign Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Foreign Guarantee
Agreement dated as of        , 2015 (the “Agreement”), made by the Guarantors
parties thereto for the benefit of JPMorgan Chase Bank, N.A., as Administrative
Agent.  The undersigned agrees for the benefit of the Administrative Agent and
the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.

 

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------


 

Annex 1 to
Foreign Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 201 , made by
                               (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Wolverine World Wide, Inc. (the “Parent Borrower”), the Lenders and the
Administrative Agent and the other parties party thereto have entered into a
Credit Agreement, dated as of July 31, 2012, as amended and restated as of
October 10, 2013 and as further amended and restated as of July 13, 2015 (the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Foreign Loan Parties have
entered into the Foreign Guarantee Agreement, dated as of [  ] (as amended,
supplemented or otherwise modified from time to time, the “Foreign Guarantee
Agreement”) in favor of the Administrative Agent for the ratable benefit of the
Secured Parties; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
assumption agreement (this “Assumption Agreement”) in order to become a party to
the Foreign Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Foreign Guarantee Agreement.  By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 8.14 of the Foreign
Guarantee Agreement, hereby becomes a party to the Foreign Guarantee Agreement
as a Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in the Schedules to the Foreign Guarantee Agreement. 
The Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Foreign Guarantee
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

 

2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Assumption Agreement to Foreign Guarantee Agreement]

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

--------------------------------------------------------------------------------